Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.399 Filed 09/10/21 Page 1 of 150




                  EXHIBIT A
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.400 Filed 09/10/21 Page 2 of 150




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN


 JEANNA NORRIS, on behalf of herself and )
 all others similarly situated,           )
                                          )
                          Plaintiffs,     )           Case No. 1:21-cv-00756
                                          )
 vs.                                      )
                                          )
 PRESIDENT SAMUEL L. STANLEY, JR., )
 in his official capacity as President of )
 Michigan State University; DIANNE        )
 BYRUM, In her official capacity as Chair )
 of the Board of Trustees, DAN KELLY,     )
 in his official capacity as Vice Chair   )
 of the Board of Trustees; and RENEE      )
 JEFFERSON, PAT O’KEEFE,                  )
 BRIANNA T. SCOTT, KELLY TEBAY,           )
 and REMA VASSAR in their official        )
 capacities as Members of the Board of    )
 Trustees,                                )
                                          )
                          Defendants.     )


                       DECLARATION OF MARCUS ZERVOS, M.D.

 I.     Background

        1.      I am over 18 years of age. This declaration is based upon my own personal and

 professional knowledge and experience.

        2.      I am competent to testify as a medical expert to the facts and matters set forth

 herein. A true and accurate copy of my CV is attached hereto as Exhibit A.

        3.      I am currently an Infectious Disease physician with the Henry Ford Health

 System, where I am the Division Head of Infectious Diseases. I previously served as Medical

 Director of Infection Prevention and Associate Director of Research for Clinical Trials.




                                                  1
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.401 Filed 09/10/21 Page 3 of 150




        4.      I am also Assistant Dean of Global Affairs for the Wayne State University School

 of Medicine and Professor of Medicine in the Wayne State University, Infectious Diseases

 Section, Department of Internal Medicine.

        5.      I have been an Infectious Disease physician for the last 35 years, and I have cared

 for or supervised the care of hundreds of COVID-19 patients. As a frontline doctor caring for

 COVID-19 patients, I know firsthand the devasting impact of this infection. I was appointed the

 advisor to the Detroit Mayor’s office and Detroit Health Department for COVID-19 in March of

 2020, and I continue to work extensively to address COVID-19 prevention and public health in

 Detroit including vulnerable populations and schools.

        6.      I have been principal investigator of hundreds of clinical trials, many with the

 CDC and including dozens of studies of COVID-19 involving studies of epidemiology, risk

 factors, outcomes, therapy and prevention, including vaccine studies.

        7.      I am Board Certified in Infectious Disease and Internal Medicine.

        8.      I am a member of several review panels including Centers for Disease Control

 and Prevention. I am a member and Fellow of the American College of Physicians and the

 Infectious Diseases Society of America.

        9.      I was awarded the James H. Nakano Citation and Charles C. Shepard Science

 awards by the U.S. Centers for Disease Control and Prevention for my work with resistant

 Staphylococcus aureus, and Womack Humanitarian Award for International work and work in

 underserved areas of Michigan

        10.     I earned my B.S. and my M.D. from Wayne State University and completed a

 fellowship in Infectious Disease at the University of Michigan.




                                                  2
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.402 Filed 09/10/21 Page 4 of 150




        11.     Prior to joining the faculty at Wayne State, I served as an assistant professor of

 Internal Medicine and Laboratory Medicine, Section of Infectious Diseases, at the Yale School

 of Medicine.

        12.     I was also previously the Director of Research at William Beaumont Hospital.

        13.     I have published over 370 peer reviewed papers and 560 published abstracts

 related to Infectious Disease.

 II.    Analysis

        A.      COVID-19

        14.     COVID-19 is an infectious disease caused by the novel coronavirus (SARS-CoV-

 2) that primarily spreads through respiratory droplets and aerosol transmission.

        15.     COVID-19 may result in immediate severe illness and/or long-term ongoing

 health problems, extending several weeks or months. COVID-19 can also be fatal. CDC, Benefits

 of Getting a COVID-19 Vaccine, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-

 benefits.html (last updated Aug. 16, 2021).

        16.     Certain individuals are at increased risk of suffering severe illness or death if they

 contract COVID-19, and thus are more likely to need more serious medical intervention,

 including hospitalization, intensive care, and a ventilator. Individuals who are at increased risk of

 suffering severe COVID-19 include:

        a.      Adults over age 45;

        b.      Disabled individuals;

        c.      Members of many racial and ethnic minority groups;

        d.      Immunocompromised individuals;

        e.      Current or former smokers;




                                                  3
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.403 Filed 09/10/21 Page 5 of 150




        f.      Individuals who are overweight or obese;

        g.      Individuals who have received organ or blood stem cell transplants;

        h.      Individuals who have suffered a stroke; and

        i.      Individuals with certain other underlying medical conditions, including, among

 others, cancer, chronic kidney disease, chronic lung diseases, dementia and other neurological

 conditions, diabetes (type 1 or type 2), Down syndrome, heart conditions, HIV infection, liver

 disease, sickle cell disease, cerebrovascular disease, and substance use disorders. CDC, People

 with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-with-medical-conditions.html (last updated Aug. 20, 2021); CDC, People

 with Underlying Medical Conditions at Increased Risk from COVID-19,

 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/recommendations/underlying-

 conditions.html (last updated Sept. 1, 2021).

        17.     Individuals of all ages who contract COVID-19 risk giving it to others with whom

 they interact, who may suffer severe illness or death.

        B.      The Impact of COVID-19

        18.     According to the Michigan Department of Health and Human Services

 (MDHHS), Michigan’s first presumed-positive cases of COVID-19 were identified on March 10,

 2020. See Executive Order No. 2020-4, Declaration of State of Emergency (last visited

 September 2, 2021) available at: https://www.michigan.gov/whitmer/0,9309,7-387-0499_90705-

 21576--,00.html.

        19.     Between March 10, 2020 and September 3, 2021, Michigan has had 955,640

 confirmed cases of COVID-19 with 20,367 deaths. See Where We Stand with COVID-19,

 https://michigan.gov/coronavirus (last visited Sept. 3, 2021). According to the CDC, an




                                                  4
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.404 Filed 09/10/21 Page 6 of 150




 estimated 28.1% of Michigan’s population has been infected with COVID-19. See CDC, COVID

 Data Tracker, Nationwide Commercial Laboratory Seroprevalence Survey,

 https://covid.cdc.gov/covid-data-tracker/#national-lab (last updated Aug. 26, 2021).

        20.     180,437 of Michigan’s positive COVID-19 cases have been reported by

 individuals between the ages of 20 and 29. Individuals aged 20 through 29 have reported more

 positive COVID-19 cases than any other age demographic. Some of those individuals have died

 from the virus. Increasingly younger aged individuals have suffered severe infection, and

 hospitalization. See Michigan Data, Demographics,

 https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173---,00.html (last visited Sept.

 3, 2021).

        21.     The CDC currently estimates that there have been approximately 39.5 million

 cases of COVID-19 in the United States and over 640,000 people have died from COVID-19 in

 the United States. See CDC, COVID Data Tracker, Nationwide Commercial Laboratory

 Seroprevalence Survey, https://covid.cdc.gov/covid-data-tracker/#national-lab (last updated

 Aug. 26, 2021).

        22.     Nationwide, individuals aged 18-29 have accounted for the largest cumulative

 number of COVID-19 cases compared to other age groups. CDC, Risk for COVID-19 Infection,

 Hospitalization, and Death by Age Group, https://www.cdc.gov/coronavirus/2019-ncov/covid-

 data/investigations-discovery/hospitalization-death-by-age.html (last updated July 29, 2021).

        23.     Over 700,000 cases of COVID-19 have been linked to colleges and universities in

 the U.S. since the pandemic began and more than 260,000 COVID-19 cases have been linked to

 colleges and universities just since January 1, 2021. As of May 26, 2021, MSU had reported

 4,312 cases. Tracking Coronavirus Cases at U.S. Colleges and Universities, THE NEW YORK




                                                 5
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.405 Filed 09/10/21 Page 7 of 150




 TIMES, https://www.nytimes.com/interactive/2021/us/college-covid-tracker.html (last updated

 May 26, 2021). As of August 31, 2021, Ingham County, Michigan (where MSU’s primary

 campus is located) had reported 26,568 cases of COVID-19. Covid-19 Dashboard, Ingham

 County, Michigan, https://ichd.maps.arcgis.com/apps/dashboards/

 d9fd5db6d01348fdb1b9f8d1516bb825 (last visited Aug. 31, 2021).

        C.      COVID-19 Vaccinations

        24.     Vaccinating individuals against COVID-19 currently is the leading prevention

 strategy to protect individuals from the virus and end the pandemic. CDC, Guidance for [IHEs],

 https://www.cdc.gov/coronavirus/2019-ncov/community/colleges-universities/index.html (last

 updated Dec. 29, 2020).

        25.     There are three COVID-19 vaccinations available at no cost: the Pfizer-BioNTech

 vaccine (recently FDA approved as “Comirnaty”), the Moderna vaccine, and the Johnson &

 Johnson vaccine (collectively, “COVID-19 Vaccines”).

        26.     All three COVID-19 Vaccines have been studied in robust multi-centered,

 international, randomized-controlled trials. The clinical trials were done in over 100,000 subjects

 and the COVID-19 Vaccines have proven both effective and safe in millions of people.

        27.     All three COVID-19 Vaccines have demonstrated a very high rate of efficacy

 (Pfizer 95%, Moderna 94.1%, Johnson & Johnson 72%). Kathy Katella, Comparing the COVID-

 19 Vaccines: How Are They Different, YALE MEDICINE (Aug. 26, 2021)

 https://www.yalemedicine.org/news/covid-19-vaccine-comparison. These rates are much higher

 than annual influenza vaccination (30-60% effective depending on the year).

        28.     Each of the COVID-19 Vaccines has been proven safe and effective. CDC,

 COVID-19 Vaccines Work, https://www.cdc.gov/coronavirus/2019-




                                                  6
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.406 Filed 09/10/21 Page 8 of 150




 ncov/vaccines/effectiveness/work.html (last updated Aug. 16, 2021) (“Research shows that all

 COVID-19 vaccines authorized for use in the United States provide protection against COVID-

 19.”). Each was developed using long-standing science and scientific techniques. Each went

 through all the federally mandated stages of clinical trials, which include extensive testing and

 monitoring. Each has received and continues to undergo the most intensive safety monitoring in

 U.S. history. The fact that two of the COVID-19 Vaccines are currently available under

 Emergency Use Authorization in no way undermines their safety or efficacy.

         29.     The COVID-19 Vaccines help prevent the spread of COVID-19 and are effective

 against COVID-19 variants. Anoop Shah et al., Letter to the Editor, N. ENG. J. MED. (Sept. 8,

 2021), https://www.nejm.org/doi/full/10.1056/NEJMc2106757.

         30.     Because it takes the human body time to build antibodies to COVID-19,

 individuals who receive a COVID-19 Vaccine are considered “fully vaccinated” two weeks after

 their second dose of a two-dose vaccine or two weeks after a one-dose vaccine.

         31.     Fully vaccinated individuals are less likely to catch COVID-19 if exposed to it

 and less likely to spread it to others.

         32.     The COVID-19 Vaccines also help stop mutation of COVID-19, which helps

 prevent the emergence and spread of variants.

         D.      Current COVID-19 Risks

         33.     The COVID-19 pandemic is ongoing. Currently, the CDC advises that the risk of

 community transmission of COVID-19 in Michigan is “high.” Michigan residents continue to

 report hundreds of new COVID-19 cases each day. Michigan remains in an area of continuing

 high transmission with an average number of new confirmed cases of approximately 1578 per




                                                  7
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.407 Filed 09/10/21 Page 9 of 150




 day. MDHHS, Where We Stand with COVID-19, michigan.gov/Coronavirus (last visited Sept. 8,

 2021).

          34.   Additionally, variants of the COVID-19 virus continue to develop and spread

 throughout the country. These variants increase the risks associated with contracting and

 spreading COVID-19 because they spread more easily than the original strain of COVID-19 and

 can cause more severe infection. Vaccination prevents the development and spread of variants

 including new variants.

          35.   Michigan, specifically, has seen an increase in variants of the original COVID-19

 strain. As of August 2021, over 96% of the samples tested in Michigan are positive for a variant,

 and the Delta variant and Mu variant are both confirmed to be present in Michigan. Michigan

 State Synopsis, (Aug. 27, 2021), https://healthdata.gov/Community/COVID-19-State-Profile-

 Report-Michigan/s8hn-gz3c; Press Release, MDHHS identifies first Michigan case of new

 COVID-19 variant, B.1.1.7 in Washtenaw County, https://www.michigan.gov/coronavirus/

 0,9753,7-406-98158-549766--,00.html (last visited Sept. 8, 2021).

          36.   COVID-19 remains a particular threat to those who are unvaccinated.

          37.   According to the MDHHS, from January to July 2021, unvaccinated

 Michiganders accounted for 98% of COVID cases, 95% of hospitalizations and 96% of deaths.

 Press Release, MDHHS, MDHHS renews call for Michiganders to get vaccinated following

 Pfizer COVID-19 vaccine recommendation by CDC’s Advisory Committee on Immunization

 Practices (Sept. 1, 2021), https://www.michigan.gov/coronavirus/0,9753,7-406-98158-567102--

 ,00.html.

          38.   All individuals are equally likely to contract COVID-19.




                                                 8
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.408 Filed 09/10/21 Page 10 of 150




           39.   Evidence shows that antibody responses following COVID-19 vaccination

 provide better protection against some circulating variants than does natural infection. Xianding

 Deng, et al., Transmission, infectivity, and neutralization of a spike L452R SARS-CoV-2 variant

 (June 24, 2021) https://pubmed.ncbi.nlm.nih.gov/33991487/. Deng, et al. found a two to six

 times better immune response in immunized individuals over those who had natural infection,

 and Stamatatos, et al. found immunization after recovery from COVID-19 boosted immune

 response up to 1000 fold. Leonidas Stamatatos, et al., mRNA vaccination boosts cross-variant

 neutralizing antibodies elicited by SARS-CoV-2 infection (Mar. 25, 2021)

 https://pubmed.ncbi.nlm.nih.gov/33766944/.

           40.   The likelihood of reinfection after COVID-19 varies by time since prior infection,

 behavior, and risk factors for infection vary by individual. The likelihood of reinfection after

 COVID-19 is at least two times higher for individuals with prior COVID-19 infection than for

 immunized individuals. Alyson M. Cavanaugh et al., Reduced Risk of Reinfection with SARS-

 CoV-2 After COVID-19 Vaccination—Kentucky, May-June 2021 (Aug. 13, 2021),

 https://www.cdc.gov/mmwr/volumes/70/wr/mm7032e1.htm. Reinfected patients can infect

 others.

           41.   Immunization after natural infection with COVID-19 is recommended by the vast

 majority of experts, including every major medical society, the NIH, and the CDC, including the

 Advisory Committee on Immunization Practices (ACIP) which is an authoritative agency which

 makes recommendations for immunization to clinicians in the United States.

           E.    Response to Plaintiff’s Experts

           42.   I have reviewed the joint declaration of Drs. Bhattacharya and Kulldorff. This

 declaration reflects my response to their opinions.




                                                   9
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.409 Filed 09/10/21 Page 11 of 150




        Vaccine Immunity and Natural Immunity are not equivalent and individuals

 previously infected with COVID-19 should still be vaccinated.

        43.     In response to paragraphs 15-24, the COVID-19 vaccines provide a known level

 of resistance to and protection from COVID-19 for a sustained period of time. Conversely, while

 individuals who have had COVID-19 might have some antibodies even after their infection has

 passed that provide protection against COVID-19, the amount of protection that these individuals

 have against the virus varies from person to person and wanes over time. As these individuals’

 natural immunity decreases, their risk of contracting COVID-19 increases.

        44.     I agree with Drs. Bhattacharya and Kulldorff that all components of the immune

 system are important in the defense against infectious agents. Both immunization and natural

 infection generate both humeral (antibody) and cellular (T and B) cell responses. Antibody levels

 lasting at least a year have been shown with current vaccines. There is clear evidence that the

 level of antibody is associated with infection risk and severity of infection. However, the level of

 antibody that is protective against infection is not known and varies from individual to

 individual. Pyoeng Gyun Choe et al., Antibody Response to SARS-CoV-2 at 8 Weeks

 Postinfenction in Asymptomatic Patients, EMERGING INFECTIOUS DISEASES (June 24, 2021)

 https://wwwnc.cdc.gov/eid/article/26/10/20-2211_article. It is also known that antibody levels

 may not develop at all in some individuals after natural infection, may fall as early as 90 days

 after COVID-19 infection, and are believed to persist likely for 6-8 months and up to a year in

 some individuals. Evidence that any cellular immunity persists after that point, or the role it has

 in preventing reinfection following natural infection is not known.

        45.     It is incorrect to say that natural immunity provides greater protection against

 severe infection than immunity generated by mRNA vaccines (as Drs. Bhattacharya and




                                                  10
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.410 Filed 09/10/21 Page 12 of 150




 Kulldorff state in paragraph 18). The current vaccines are highly effective in preventing

 infection, including severe infection. We now have over a year of data from the clinical trials and

 real world experience to indicate the vaccines remain effective in preventing disease, including

 new variants, for over a year — not only in the clinical trials but in millions of individuals that

 have received the vaccine. Persons hospitalized in the USA with COVID-19 generally have not

 been immunized. The finding of reinfections after natural infection with COVID-19 suggests that

 long term immunity (antibody and cellular) does not occur and cellular immunity alone is not

 sufficient to protect an individual from subsequent infection. This is not surprising given what

 we know about respiratory viruses such as influenza where it is necessary to vaccinate annually.

        Studies suggest COVID-19 reinfection is not rare.

        46.     The COVID-19 Health Action Response for Marines (CHARM) measured

 reinfection in more than 3,000 young heath US Marines over the course of 6 weeks. Study

 participants were between the ages of 18-20. 2,436 patients were followed to the end of the

 study. Their study findings showed reinfection in 10% of subjects and that participants who are

 reinfected with SARS-CoV-2 had lower antibody levels than those that were not reinfected.

 Andrew G. Letizia et al., SARS-CoV-2 seropositivity and subsequent infection risk in healthy

 young adults: a prospective cohort study, 9 THE LANCET 712 (April 15, 2021)

 https://www.thelancet.com/journals/lanres/article/PIIS2213-2600(21)00158-2/fulltext. Another

 study of 1278 patients showed a reinfection rate of 4.8 percent at 90 days (58.5% were

 symptomatic). Megan M. Sheehan et al., Reinfection Rates among Patients who Previously

 Tested Positive for COVID-19: a Retrospective Cohort Study, (Mar. 15, 2021)

 https://pubmed.ncbi.nlm.nih.gov/33718968/. Other studies have suggested lower rates of

 reinfection, Victoria Jane Hall, et al., SARS-CoV-2 infection rates of antibody-positive compared




                                                  11
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.411 Filed 09/10/21 Page 13 of 150




 with antibody-negative health-care workers in England: a large, multicenter, prospective cohort

 study (SIREN). 397 THE LANCET 1459 (Apr. 9. 2021) https://www.thelancet.com/journals

 /lancet/article/PIIS0140-6736(21)00675-9/fulltext, however these studies are limited by lack of

 long term follow up, difficulty with diagnosis, retrospective study design, and lack of systematic

 testing of patients. In short, experts in the field believe immunity to COVID-19 natural infection

 wanes after 90 days, and lasts in most individuals for six to eight months at most. Immunity,

 antibody responses and severity of infection have considerable individual patient variability.

        47.     I have reviewed the Declaration of Dr. Hooman Noorchashm stating that Ms.

 Norris tested positive for COVID-19 on November 21, 2020. He explains that on November 19,

 2020, Ms. Norris fell ill with severe headache and dry cough, later followed by myalgias and

 arthralgias and then later loss of taste and smell. She had a Rapid COVID-19 antigen test on

 November 21, 2020 that was positive. Dr. Noorchashm further states that on August 20, 2021,

 Ms. Norris had a semiquantitative antibody test done by LabCorp which measured 59.7U/ml

 with a cut off for negative of <0.8U/ml. Per Dr Noorchashm’s declaration, Ms. Norris also had a

 positive of IgG spike antibody assay and nucleocapsid antibody. As a result, he concludes that

 her “antibody level is highly likely to be above the minimum necessary to provide adequate

 protection against re-infection.” (¶ 7). At the time of my writing of this report, the laboratory

 report itself is not available to me. I also do not have additional information about Ms. Norris’s

 medical history.

        48.     LabCorp is a reliable testing laboratory, it uses the Roche Cobas for spike IgG

 with a limit of detection is 0.4 U/mL; the cutoff for a positive test is 0.8 U/mL. Information on

 the upper limit of testing isn’t available, however their sample test report PDFReportServlet




                                                  12
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.412 Filed 09/10/21 Page 14 of 150




 (labcorp.com) shows a 1245.0 U/mL result, indicating Ms. Norris has a medium level result. Ms.

 Norris’s results indicate that nine months after her infection, she continues to have antibodies.

        49.     Earlier studies have shown that after natural infection, some patients do not

 develop antibodies at all or antibody levels can decline in as early as a few weeks, and

 exponentially in the first 90 days after infection. Antibodies can be present for up to 6-8 months

 and, in rare instances, for a year. Therefore, based on currently available information and the

 consensus of experts, including the CDC and ACIP, if Ms. Norris was my patient I would advise

 her to be immunized not only for her health but also for the health of people around her. Just

 because her antibody level is positive in August of 2021, this is not relevant to the need to be

 immunized, since it likely will be negative in the next few months at most, if it is not already

 negative, making her susceptible to reinfection. Even if her antibody level remains positive, she

 will get boosted immunity from the vaccine that will prevent infection with new variants. The

 vaccine will boost her immunity to protect her for another year most likely, and it will offer

 protection against the new variants that she was not exposed to November 2020, when she had

 natural infection. Furthermore in response to Drs. Noorchashm, Bhattacharya and Kulldorff,

 there is no evidence from the literature, clinical trial information or published real world

 experience with vaccines that Ms. Norris would be expected to have a more serious side effect

 from the vaccine because she had COVID-19. The assertion that there are more side effects from

 the vaccine (transient fever and lymph node swelling) in someone with prior infection is based

 on retrospective, observational data, from patients self- reporting symptoms. It is not based on

 prospective, randomized, blinded controlled trial data. It is clear from all available evidence that

 the risk of the vaccine is less than infection, including for Ms. Norris who had prior infection,

 with a positive antibody in August of 2021.




                                                  13
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.413 Filed 09/10/21 Page 15 of 150




        50.     There is no reliable way to confirm previous exposure to COVID. Serologic tests

 for COVID-19 “antibodies” have a wide range of specificity (and vary across platform).

        51.     Using a serologic test to equate to immunity is not evidence-based and not

 recommended by the CDC. CDC, Test for Past Infection,

 https://www.cdc.gov/coronavirus/2019-ncov/testing/serology-overview.html (last updated July

 15, 2021).

        Rationale for the CDC recommendation for vaccination of patients that have recovered

 from COVID-19

        52.     The CDC and MDHHS recommend vaccination for those who have been infected

 naturally with COVID-19 and there is emerging evidence that vaccination may provide

 additional protection against the virus and a broader spectrum of protection to variants than

 natural infection. Francis Collins, How Immunity Generated from COVID-19 Vaccines Differs

 from an Infection, NIH DIRECTOR’S BLOG (June 22, 2021) https://directorsblog.nih.gov/2021/

 06/22/how-immunity-generated-from-covid-19-vaccines-differs-from-an-infection/); CDC,

 Frequently Asked Questions about COVID-19 Vaccination, https://www.cdc.gov/

 coronavirus/2019-ncov/vaccines/faq.html (last updated Sept. 3, 2021); MDHHS, COVID-19

 Vaccines Frequently Asked Questions (Aug. 24, 2021) https://www.michigan.gov/

 documents/coronavirus/ COVID-19_Vaccine_Public_FAQ_FINAL_710077_7.pdf at 5.

        53.     I disagree with Drs. Bhattacharya and Kulldorff, (paragraphs 36-42) and Dr.

 Noorchashm that vaccination should not be given to persons recovered from COVID-19. The

 scientific evidence from laboratory studies, clinical trials, and real world experience does not

 support their position. Studies have shown clear evidence that antibody responses following

 COVID-19 vaccination provide better neutralization of some circulating variants, and a broader




                                                  14
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.414 Filed 09/10/21 Page 16 of 150




 range of antibodies than does natural infection. Again, Deng, et al., found a two to six times

 better immune response in immunized individuals than those with natural infection, and

 Stamatatos, et al. found immunization after recovery from COVID-19 boosted immune response

 up to 1000 fold. Xianding Deng, et al., Transmission, infectivity, and neutralization of a spike

 L452R SARS-CoV-2 variant (June 24, 2021) https://pubmed.ncbi.nlm.nih.gov/33991487/;

 Leonidas Stamatatos, et al., mRNA vaccination boosts cross-variant neutralizing antibodies

 elicited by SARS-CoV-2 infection (Mar. 25, 2021) https://pubmed.ncbi.nlm.nih.gov/33766944/.

 Similarly, Kang, et al, showed a 30 to 40 times higher antibody response to mRNA vaccination

 after COVID-19 infection than in infection alone. Yu Min Kang et al., SARS-CoV-2 Antibody

 Response to the BNT162b2 mRNA Vaccine in Persons with Past Natural Infection (Jan. 5, 2021),

 https://jkms.org/DOIx.php?id=10.3346/jkms.2021.36.e250. Level of antibody was also

 correlated with severity of disease, and as above, reinfection is twice as common in someone

 with natural COVID-19 infection than infection if immunized. Pyoeng Gyun Choe et al.,

 Antibody Response to SARS-CoV-2 at 8 Weeks Postinfenction in Asymptomatic Patients,

 EMERGING INFECTIOUS DISEASES (June 24, 2021) https://wwwnc.cdc.gov/eid/article/26/10/20-

 2211_article.

        54.      I further disagree with Drs. Bhattacharya and Kulldorff that immunization does

 not confer lasting immunity from COVID-19, or that immunization after COVID-19 does not

 provide better protection over the short and long term against the virus. After immunization,

 multiple studies have shown durable immune response with all of the currently available

 vaccines. The following lines of evidence need to be considered:

        55.      First, laboratory studies of antibody activity and immune response after COVID-

 19 vaccination have shown that all available vaccines have good activity against all tested




                                                 15
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.415 Filed 09/10/21 Page 17 of 150




 SARS-CoV-2 variants. There is an association between the level of antibodies, and activity

 inhibiting the virus in the laboratory studies against all variants. Dean Follmann et al., Assessing

 Durability of Vaccine Effect Following Blinded Crossover in COVID-19 Vaccine Efficacy Trials,

 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7745130/; Venkata-Viswanadh Edara et al.,

 Letter to the Editor, N. ENG. J. MED. (Aug. 12, 2021), https://www.nejm.org/doi/full/

 10.1056/NEJMc2107799?query=TOC&cid=NEJM%20eToc,%20July%208,%202021%20DM13

 2552_NEJM_Non_Subscriber&bid=539052885%207-Jul; Allison J. Greaney et al., Antibodies

 elicited by mRNA-1273 vaccination bind more broadly to the receptor binding domain than do

 those from SARS-CoV-2 infection SCIENCE (June 30, 2021), https://stm.sciencemag.org/

 content/13/600/eabi9915; Yang Liu et al., Neutralizing Activity of BNT162b2-Elicited Serum,

 (Apr. 15, 2021), https://pubmed.ncbi.nlm.nih.gov/33684280/.

        56.     Second, studies have found stronger immune response with vaccination after

 infection with COVID-19, than with prior COVID-19 alone. This includes both higher levels of

 antibodies and longer duration of protection. The stronger immune response will result in greater

 short and long term immunity against the virus. Thomas W. McDade, et al., Durability of

 antibody response to vaccination and surrogate neutralization of emerging variants based on

 SARS-CoV-2 exposure history, (Aug. 30, 2021), https://www.nature.com/articles/s41598-021-

 96879-3; Alice Cho et al., Anti- SARS-CoV-2 Reporter Binding Domain Antibody Evolution after

 mRNA Vaccination, (Aug. 30, 2021), https://doi.org/10.1101/2021.07.29.454333.

 57.    Third, evidence for support of long-term immunity from vaccines provided by

 immunologic studies reflects that immunity lasts at least 6-8 months in most individuals and up

 to 12 months if the individual is not immune compromised. David S. Khoury et al., Neutralizing

 antibody levels are highly predictive of immune protection from symptomatic SARS-CoV-2




                                                  16
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.416 Filed 09/10/21 Page 18 of 150




 infection, (May 17, 2021), https://www.nature.com/articles/s41591-021-01377-8; Alice T.

 Widge et al., Letter to the Editor, N. ENG. J. MED. (Jan. 7,

 2021), https://www.nejm.org/doi/pdf/10.1056/NEJMc2032195?articleTools=true; Nicole Doria-

 Rose et al., Letter to the Editor, N. ENG. J. MED. (June 10, 2021),

 https://www.nejm.org/doi/full/10.1056/NEJMc2103916; Deborah Steensels, et al., Comparison

 of SARS-CoV-2 Antibody Response Following Vaccination With BNT162b2 and mRNA-1273,

 (Aug. 30, 2021),

 https://jamanetwork.com/journals/jama/fullarticle/2783797?utm_campaign=articlePDF&utm_me

 dium=articlePDFlink&utm_source=articlePDF&utm_content=jama.2021.15125; Amarendra

 Pegu et al., Durability of mRNA-1273 vaccine—induced antibodies against SARS-CoV-2

 variants, SCIENCE (Aug. 12, 2021)

 https://science.sciencemag.org/content/early/2021/08/11/science.abj4176.

        58.     Fourth, information from clinical trials that have been carried out to 13 months

 shows continuing immunity and provides evidence for sustained effectiveness. Studies of mRNA

 vaccines were started July and August of 2020 and continue to show high efficacy. In persons

 that are infected after vaccination, infections are generally mild, even 13 months after the

 introduction of vaccines in clinical trials. Serious infection and hospitalization remain rare in

 persons immunized in the clinical trials. Fernando P. Polack et al., Safety and Efficacy of the

 BNT162b2 mRNA Covid-19 Vaccine, N. ENG. J. MED. (Dec. 10, 2020)

 https://www.nejm.org/doi/full/10.1056/NEJMoa2034577; Lindsey R. Baden et al., Efficacy and

 Safety of the mRNA-1273 SARS-CoV-2 Vaccine, N. ENG. J. MED. (Dec. 30, 2020)

 https://www.nejm.org/doi/full/10.1056/nejmoa2035389; Jerald Sadoff et al., Safety and Efficacy




                                                  17
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.417 Filed 09/10/21 Page 19 of 150




 of Single-Dose Ad26.COV2.S Vaccine against Covid-19, N. ENG. J. MED. (Apr. 21, 2021)

 https://www.nejm.org/doi/full/10.1056/NEJMoa2101544.

        59.     Fifth, real world effectiveness studies (in addition to the randomized clinical

 trials) have been carried out to 13 months show continuing immunity and effectiveness in

 prevention of infection, with serious infection and hospitalization rare, providing evidence for

 sustained immunity as follows:

 Real world effectiveness studies have shown mRNA vaccines for COVID-19 are highly effective

 during periods of Alpha and Delta variant prevalence, and have also shown sustained

 effectiveness of Pfizer-BioNTech and Moderna vaccines against COVID-19 associated

 hospitalizations among Adults — United States, March–July 2021. Arjun Puranik, Comparison

 of two highly-effective mRNA vaccines for COVID-19 during periods of Alpha and Delta variant

 prevalence, (Aug. 21, 2021), https://doi.org/10.1101/2021.08.06.21261707; CDC, Sustained

 Effectiveness of Pfizer-BioNTech and Moderna Vaccines Against COVID-19 Associated

 Hospitalizations Among Adults –United States, March-July 2021, (Aug. 27, 2021)

 https://www.cdc.gov/mmwr/volumes/70/wr/mm7034e2.htm?s_cid=mm7034e2_w.

 The protection afforded by the BNT162b2 and mRNA-1273 COVID-19 vaccines in fully

 vaccinated cohorts was with and without prior infection. Laith J. Abu-Raddad et al., Protection

 afforded by the BNT162b2 and mRNA-1273 COVID-19 vaccines in fully vaccinated cohorts with

 and without prior infection, (July 26, 2021), https://doi.org/10.1101/2021.07.25.21261093.

        60.     In immune compromised individuals, antibody responses after vaccination can be

 lower and levels can drop over time, more quickly suggesting need for a third or booster dose of

 vaccine which has recently been recommended by ACIP. CDC, COVID-19 ACIP Vaccine




                                                 18
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.418 Filed 09/10/21 Page 20 of 150




 Recommendations, https://www.cdc.gov/vaccines/hcp/acip-recs/vacc-specific/covid-19.html (last

 reviewed Aug. 30, 2021). This is an area under continuing study.

        61.     Sixth, after natural infection, multiple studies have shown that immunity can

 wane within 6 months of COVID-19 infection. Some persons don’t mount an antibody response

 at all. Pyoeng Gyun Choe et al., Waning Antibody Responses in Asymptomatic and Symptomatic

 SARS-CoV-2 Infection, (Oct. 30, 2020), https://pubmed.ncbi.nlm.nih.gov/33050983/;

 https://www.nature.com/articles/s41591-020-0965-6.pdf; Quan-Xin Long et al., Clinical and

 immunological assessment of asymptomatic Sars-CoV-2 infections, (June 18, 2020),

 https://pubmed.ncbi.nlm.nih.gov/32706954. In the study by Ibarrondo et al. there was an

 exponential decline in antibody levels shown at within the first 90 days of infection. F. Javier

 Ibarrondo et al., Rapid Decay of Anti-SARS-CoV-2 Antibodies in Persons with Mild Covid-19,

 (July 21, 2020), https://pubmed.ncbi.nlm.nih.gov/32706954/. The protective role of antibodies

 against SARS-CoV-2 is that antibodies are a reasonable correlate of antiviral immunity, and

 anti–receptor-binding domain antibody levels correspond to plasma viral neutralizing activity.

 Given that in this study early antibody decay after acute viral antigenic exposure was

 approximately exponential, the findings add to the concern that immunity against natural

 infection with COVID-19 is not long lasting. In the study by Long et al, forty percent of

 asymptomatic individuals became seronegative and 12.9% of the symptomatic group became

 negative for IgG in the early convalescent phase of illness within the first few weeks of illness.

 Quan-Xin Long et al., Clinical and immunological assessment of asymptomatic Sars-CoV-2

 infections, (June 18, 2020), https://www.nature.com/articles/s41591-020-0965-6.pdf.

        62.     Seventh, it is not surprising that immune response drops after natural infection,

 and reinfection can occur with COVID-19. These findings are consistent with multiple earlier




                                                  19
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.419 Filed 09/10/21 Page 21 of 150




 studies that shown rapidly waning antibody over a few months with influenza and other

 respiratory virus including seasonal coronavirus. Repeat infections with coronavirus other than

 SARS-Co-V2 are well described. K.A. Callow et al., The time course of the immune response to

 experimental coronavirus infection of man, (accepted May 10, 1990),

 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2271881/pdf/epidinfect00023-0213.pdf.

        63.     The Kentucky study published in MMWR showed that individuals who were not

 vaccinated had 2.34 times the odds of reinfection compared to those that were fully vaccinated.

 Alyson M. Cavanaugh et al., Reduced Risk of Reinfection with SARS-CoV-2 After COVID-19

 Vaccination—Kentucky, May-June 2021 (Aug. 13, 2021),

 https://www.cdc.gov/mmwr/volumes/70/wr/mm7032e1.htm. Symptomatic infection,

 hospitalization and death was not evaluated in this study, however, many studies have indicated

 persons that are asymptomatic can transmit infection to others.

        64.     The recent Israel study cited by Bhattacharya and Kulldorff in paragraph 20 has a

 variety of important limitations. Sivan Gazit, Comparing SARS-CoV-2 natural immunity to

 vaccine-induced immunity: reinfections versus breakthrough infections, (Aug. 25, 2021),

 https://www.medrxiv.org/content/10.1101/2021.08.24.21262415v1. It is not peer reviewed,

 retrospective, non-randomized, non-controlled, and observational. Because infections were not

 systematically evaluated, only symptomatic infections were evaluated. There was only a short

 period of participant follow up (outcomes were only evaluated during the follow up period of

 June 1 to August 14, 2021, making long term protection unknown), and various confounding

 variables, including variation in health behaviors, could have affected results. Importantly, it is

 not only that the level of immune response is greater in those that are immunized after COVID-




                                                  20
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.420 Filed 09/10/21 Page 22 of 150




 19 infection, but the duration of antibody response is longer, and the likelihood of effectiveness

 against new and existing variants is greater.

        65.      Bhattacharya and Kulldorff’s assertion in paragraph 38 that immunity to natural

 COVID-19 infection may last for years is unfounded. We know that respiratory viruses, such as

 influenza and others including coronavirus have relatively short periods of immunity, which is

 the reason influenza immunization is done yearly. For SARS-Co-V2, the duration of immunity

 from natural infection cannot be predicted beyond 90 days, which is the reason reinfections

 occur. Breakthrough infections can certainly occur after immunization, however from the clinical

 trials, immunity is at least a year for most individuals, and when infection occurs it is mild only

 rarely resulting in hospitalization or death. Deborah Steensels et al., Comparison of SARS-CoV-2

 Antibody Response Following Vaccination With BNT162b2 and mRNA-1273, (Aug. 30, 2021),

 https://jamanetwork.com/journals/jama/fullarticle/2783797.

        The benefits of COVID-19 vaccination outweigh the modest risk of side effects.

        66.      I agree that the mortality risk posed by COVID infection varies based upon the

 age and medical condition of an infected individual. Not all individuals infected with COVID-19

 will present with the same reaction.

        67.      However, I disagree that the benefit of vaccination for COVID-19 can be

 appropriately characterized as “minimal” for any individual. Contra Bhattacharya and Kulldorff

 Decl. ¶ 1-14.

        68.      The COVID-19 Vaccines are extremely unlikely to cause serious side effects that

 could result in long-term health problems. CDC, Safety of COVID-19 Vaccines,

 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/safety-of-vaccines.html (last

 updated Aug, 30, 2021).




                                                  21
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.421 Filed 09/10/21 Page 23 of 150




        69.     In response to paragraphs 25-28 by Bhattacharya and Kulldorff, the COVID-19

 Vaccines are safe and effective. Efficacy rates are over 95 percent for Moderna and Pfizer, which

 are the most commonly used vaccines in the United States. In real world post clinical trials,

 millions of persons have received the vaccines and they remain safe and effective including

 against new strains. Numerous studies have shown vaccine safety and effectiveness including in

 the clinical trials, real world data, and against novel strains: Fernando P. Polack et al., Safety and

 Efficacy of the BNT162b2 mRNA Covid-19 Vaccine, N. ENG. J. MED. (Dec. 10, 2020), https://

 www.nejm.org/doi/full/10.1056/NEJMoa2034577; Lindsey R. Baden, Efficacy and Safety of the

 mRNA-1273 SARS-CoV-2 Vaccine, N. ENG. J. MED. (Dec. 30, 2020)

 https://www.nejm.org/doi/full/10.1056/nejmoa2035389; Jerald Sadoff et al., Safety and Efficacy

 of Single-Dose Ad26.COV2.S Vaccine against Covid-19, N. ENG. J. MED. (Apr. 21, 2021)

 https://www.nejm.org/doi/full/10.1056/NEJMoa2101544. Common side effects are pain at the

 injection site; less common are fatigue, headache, nausea and fever. The reactions are usually

 transient. Severe allergic reactions are very rare, and recommendations are that if there is a

 history of severe reactions to vaccine or components, the vaccine should be given in a medically

 supervised setting or not given if there is a history of anaphylaxis. Other reactions such as

 thrombosis seen with the Johnson & Johnson vaccine are very rare, occurring in less than 7 cases

 per 1 million vaccinated women. Fernando P. Polack et al., Safety and Efficacy of the BNT162b2

 mRNA Covid-19 Vaccine, N. ENG. J. MED. (Dec. 10, 2020) https://

 www.nejm.org/doi/full/10.1056/NEJMoa2034577; Lindsey R. Baden et al., Efficacy and Safety

 of the mRNA-1273 SARS-CoV-2 Vaccine, N. ENG. J. MED. (Dec. 30, 2020)

 https://www.nejm.org/doi/full/10.1056/NEJMoa2101544. Myocarditis is also rare. George A.




                                                   22
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.422 Filed 09/10/21 Page 24 of 150




 Diaz et al., Myocarditis and Pericarditis After Vaccination for COVID-19, (Aug. 4, 2021),

 https://jamanetwork.com/journals/jama/fullarticle/2782900.

        70.     Federal health officials have verified 226 cases of myocarditis or pericarditis in

 people ages 30 and younger who have received an mRNA COVID-19 vaccine. While rare, the

 rates for ages 16-24 following a second dose are above what is expected, which prompted an

 emergency meeting of the Centers for Disease Control and Prevention’s (CDC’s) Advisory

 Committee on Immunization Practices (ACIP). ACIP reviewed the findings and did not change

 recommendations for use. Zeroing in on the ages 30 and under reporting myocarditis or

 pericarditis to the Vaccine Adverse Event Reporting System (VAERS); www.vaers.hhs.gov, the

 most common symptoms were chest pain, elevated cardiac enzymes, ST or T wave changes,

 dyspnea and abnormal echocardiography/imaging. The majority of affected individuals had

 transient illness with full recovery. An analysis of data from another surveillance system, the

 Vaccine Safety Datalink, found a rate of 16 cases per million second doses in people ages 16-39.

        71.     Importantly, the COVID-19 vaccines have been studied in some of the largest

 vaccine trials done of any vaccine ever and studies of the technology for the current vaccines has

 been conducted for years. Safety continues to be evaluated in the CDC VAERS reporting

 https://vaers.hhs.gov/reportevent.html system, ongoing trials, and real world experience of

 millions of recipients of the vaccines. The large numbers of individuals that have received the

 vaccines worldwide would indicate a signal toward safety issues if present. Most importantly, in

 medicine, we evaluate risk against benefit in the therapies we do or recommend, and the risk of

 COVID-19 far outweighs the risk of possible adverse effects from vaccination.




                                                 23
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.423 Filed 09/10/21 Page 25 of 150




        The existence of variants supports the case for vaccination.

        72.     I disagree with Bhattacharya and Kulldorff (paragraphs 29-33) that variants are

 not part of the rationale for vaccine mandates. There is general consensus by CDC and other

 experts that by immunizing the population, there not only will be less spread of infection,

 including hospitalizations and death, but with less circulating virus, there will be less opportunity

 for mutations and variants to develop. This is known to occur for all infectious agents; a virus

 that can’t circulate can’t mutate. This is not disputable. There is clear evidence that antibody

 levels correlate with vaccine efficacy for all variants (see above). Numerous studies have shown

 that current COVID-19 vaccines are effective vs B.1.1.7 and delta variants, not only in the

 clinical trials, but also in real world experience. Fernando P. Polack et al., Safety and Efficacy of

 the BNT162b2 mRNA Covid-19 Vaccine, N. ENG. J. MED. (Dec. 10, 2020),

 https://www.nejm.org/doi/full/10.1056/NEJMoa2034577; Lindsey R. Baden et al., Efficacy and

 Safety of the mRNA-1273 SARS-CoV-2 Vaccine, N. ENG. J. MED. (Dec. 30, 2020),

 https://www.nejm.org/doi/full/10.1056/nejmoa2035389; Jerald Sadoff et al., Safety and Efficacy

 of Single-Dose Ad26.COV2.S Vaccine against Covid-19, N. ENG. J. MED. (Apr. 21, 2021),

 https://www.nejm.org/doi/full/10.1056/NEJMoa2101544; Victoria Jane Hall et al., COVID-19

 vaccine coverage in health-care workers in England and effectiveness of BNT162b2 mRNA

 vaccine against infection (SIREN): a prospective, multicenter, cohort study, 397 THE LANCET

 1725 (May 8, 2021), https://www.thelancet.com/journals/lancet/article/PIIS0140-

 6736(21)00790-X/fulltext; Noa Dagan et al., BNT162n2 ,RMA Covid-19 Vaccine in a Nationwide

 Mass Vaccination Setting, N. ENG. J. MED. (Feb. 24, 2021),

 https://www.nejm.org/doi/full/10.1056/nejmoa2101765.




                                                  24
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.424 Filed 09/10/21 Page 26 of 150




        73.     There is clear evidence that there is a boosting of antibody response in persons

 with prior COVID-19 infection. Boosting antibody response results in protection from COVID-

 19 over a longer period of time, more effective prevention of infections overall and infections

 with variants. There are many factors associated with prevention and control of spread of a

 virus. Bhattacharya and Kulldorff in paragraph 32 use Florida as an example for cases falling.

 However, the experience in Florida is actually a better example of the need for immunization, as

 Florida currently is among the leaders in the nation in infections.

        The existence of “Long COVID” supports the case for vaccination.

        74.     I disagree with Bhattacharya and Kulldorff (paragraphs 34-35) that long duration

 COVID-19 related symptoms are not a rationale for vaccination. As stated above, there is clear

 evidence that increasingly younger age individuals are being infected and transmitting infections

 to others, including to those that are most vulnerable to serious complications. The long duration

 symptoms are particularly disabling and occur more commonly in young people. I personally

 have cared for many of these individuals, and the illness can be very debilitating, with no

 currently available treatment. It must be noted that in someone not immunized, or with prior

 COVID-19 and reinfected, not only are they at risk of long-haul symptoms themselves, but also

 at risk of infecting others. The risk of long duration COVID far outweighs the potential risks of

 the vaccine. Long duration illness is more common in younger individuals. This includes a range

 of new or ongoing symptoms that can last weeks or months after first being infected with the

 virus that causes COVID-19. CDC, Post-COVID Conditions,

 https://www.cdc.gov/coronavirus/2019-ncov/long-term-effects.html#:~:text=

 These%20effects%20can%20include%20severe,a%20very%20stressful%20event (last updated

 July 12, 2021).




                                                  25
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.425 Filed 09/10/21 Page 27 of 150




        75.     Unlike some of the other types of post-COVID conditions that only tend to occur

 in people who have had severe illness, long term symptoms can happen to anyone who has had

 COVID-19, even if the illness was mild, or if they had no initial symptoms. People commonly

 report experiencing different combinations of symptoms alone or in combination. These include

 difficulty breathing or shortness of breath, tiredness or fatigue, symptoms that get worse after

 physical or mental activities, difficulty thinking or concentrating (sometimes referred to as “brain

 fog”), cough, chest or stomach pain, headache, fast-beating or pounding heart (also known as

 heart palpitations), joint or muscle pain, pins-and-needles feeling, diarrhea, sleep problems,

 fever, dizziness on standing (lightheadedness), rash, mood changes, change in smell or taste

 and/or changes in period cycles. There is no known therapy for this condition other than

 supportive measures.

        Public health policy favors vaccination.

        76.     In 35 years of practice of infectious disease caring for thousands of patients with

 various infections, including as a frontline doctor caring for COVID-19 patients, I base my

 opinions on my experience, the medical literature, relevant expert opinion and my medical

 training. I find non peer review papers, many of which were cited by Bhattacharya and Kulldorff,

 often not helpful, but all information needs to be evaluated critically. As a result of my

 experience and training and my leading various research and major public health initiatives

 locally and internationally, many issues are clear. I agree with Bhattacharya and Kulldorff that a

 medical intervention should be done only when medically necessary. However, importantly, in

 recommending a therapy or intervention, it is necessary to weigh the risks and benefits of

 alternatives. There is clear evidence that the risk of COVID-19 infection and its potential

 complications far outweighs the risk of vaccination, including vaccination of those with prior




                                                  26
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.426 Filed 09/10/21 Page 28 of 150




 infection. In that position, I agree with the CDC, and experts in our national societies and at

 ACIP, who make our national immunization recommendations for COVID-19 based on the best

 available evidence we now have. For public health interventions, and the safety of the MSU

 community, both the individual other students and staff need to be considered. The public health

 case for mandate of vaccination including those with prior infection is clear. There is a clear risk

 that someone with an infection with COVID-19, either as a result of initial infection or

 reinfection, can infect others. Any person that is infected may be vulnerable to serious illness.

 Although we have learned a great deal about risk factors for serious infection, predicting

 outcomes in an individual person is not possible. Both symptomatic, asymptomatic and

 reinfection not only results in spread of infection generally, but also development of variants. I

 disagree with Bhattacharya and Kulldorff that mandates erode trust, rather should be considered

 as measures the university is doing to best protect its students and staff.




                                                  27
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.427 Filed 09/10/21 Page 29 of 150




 III.   Selected List of Additional Materials Reviewed

        1.     See, e.g., Centers for Disease Control & Prevention (“CDC”), COVID-19
 Vaccines for Children and Teens, available at: https://www.cdc.gov/coronavirus/2019-
 ncov/vaccines/recommendations/adolescents.html (last updated Aug. 17, 2021).

         2.    CDC, Changing Age Distribution of the COVID-19 Pandemic-United States,
 May-August 2020 (pub. Oct. 2, 2020), available at:
 https://www.cdc.gov/mmwr/volumes/69/wr/mm6939e1.htm

         3.    CDC, COVID-19 Vaccines Are Free to the Public, available at:
 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/no-cost.html (last updated May 24, 2021).

         4.    CDC, Key Things to Know about COVID-19 Vaccines, available at:
 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/keythingstoknow.html (last updated Aug.
 19, 2021).

          5.     Harvard School of Public Health, Can herd immunity stop COVID-19?, available
 at: https://www.hsph.harvard.edu/news/hsph-in-the-news/can-herd-immunity-stop-covid-19/
 (last visited Sept. 9, 2021).

         6.    CDC, Safety of COVID-19 Vaccines, available at:
 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/safety-of-vaccines.html (last
 updated Aug. 30, 2021).

        7.       CDC, Myocarditis and Pericarditis Following mRNA COVID-19 Vaccination,
 available at: https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/myocarditis.html (last
 updated Sept. 8, 2021).

        8.      Declaration of Drs. Bhattacharya and Kulldorff

        9.      Declaration of Dr. Hooman Noorchashm

 IV.    Other Testimony & Compensation

 I have testified as an expert only once in the past four years. In 2017, I was subpoenaed by the
 Michigan Attorney General to testify at a hearing in In Re Flint Water Litigation, Genesee
 County Circuit Court, Case No. 17-108646-NO. I was qualified as an expert during my
 testimony in that matter. I was not compensated for that testimony.

 I am being compensated for my work in this matter at a rate of $400 per hour.




                                                 28
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.428 Filed 09/10/21 Page 30 of 150
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.429 Filed 09/10/21 Page 31 of 150




                                     CURRICULUM VITAE
                                    MARCUS J. ZERVOS, M.D.

                                          Date of Preparation: 9/7/2021
                                          Signature:




 Medical License No: 4301042370

 OFFICE ADDRESS:                                   PERSONAL DATA:

 Henry Ford Hospital                               Marital Status: Married
 2799 West Grand Blvd.                             Spouse's Name: Ellene Zervos
 Detroit, MI 48202                                 Children:       Mary, John and Thomas
 Telephone: (313) 916-2573
 FAX: (313) 916-2993
 E-Mail: mzervos1@hfhs.org

 CURRENT POSITIONS:

                     Division Head, Infectious Diseases
                     Department of Internal Medicine
                     Henry Ford Health System
                     Detroit, MI – 2005 - present

                     Assistant Dean, Global Affairs
                     Wayne State University School of Medicine
                     Detroit, MI - 2019 - present

                     Professor of Medicine
                     Wayne State University School of Medicine
                     Department of Internal Medicine Infectious Diseases Section
                     Detroit, MI – 1999 - present

 EDUCATION

       High School:               Southfield High School, Southfield, Michigan
       Undergraduate:             University of Detroit, Detroit MI B.S., Summa Cum Laude,
                                  1970-1974
       Graduate/Professional:     Wayne State University, School of Medicine, Detroit MI., M.D.
                                  1975-1979
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.430 Filed 09/10/21 Page 32 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


 TRAINING

       Intern:         Medical Intern, Detroit Receiving Hospital
                       Wayne State University Affiliated Hospitals - Detroit, Michigan, 1979-1980
       Resident:       Medical Resident, Harper Hospital
                       Wayne State University Affiliated Hospitals - Detroit, Michigan, 1980-1982
                       Chief Medical Resident, Harper Hospital
                       Wayne State University Affiliated Hospitals - Detroit, Michigan, 1982-1983
       Fellowship:     Fellow in Infectious Diseases, The University of Michigan
                       Medical Center, Ann Arbor, Michigan, 1984-1986


 FACULTY APPOINTMENTS:

       Current

       Professor of Medicine, Department of Internal Medicine, Infectious Diseases Division,
       Wayne State University, Detroit, MI 1999-present

       Previous

       Instructor, Department of Medicine, Division of General Internal Medicine, Wayne State
       University School of Medicine, Detroit, Michigan, 1983-1984.

       Assistant Professor, Departments of Internal Medicine and Laboratory Medicine, Section of
       Infectious Diseases, Yale School of Medicine, New Haven, Connecticut, 1986-1988.

       Clinical Assistant Professor, Department of Internal Medicine, Infectious Diseases Division,
       Wayne State University School of Medicine, Detroit, MI 1988-1991.

       Clinical Associate Professor, Department of Internal Medicine, Infectious Diseases Division,
       Wayne State University, Detroit, MI 1992-1999.




                                                2
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.431 Filed 09/10/21 Page 33 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


 Summary:

 Marcus J. Zervos, M.D., is Division Head, Infectious Diseases, Henry Ford Health System in Detroit,
 Michigan and Assistant Dean, Global Affairs, Wayne State University School of Medicine in Detroit,
 MI. He is Professor of Medicine in the Department of Medicine and Infectious Diseases at Wayne
 State University School of Medicine in Detroit, Michigan.

 Dr. Zervos received his medical degree from Wayne State University School of Medicine. He
 completed his medical internship and residency and chief medical residency at Wayne State
 University Affiliated Hospitals. He was a Fellow in Infectious Diseases at the University of
 Michigan Medical Center in Ann Arbor, followed by Associate Hospital Epidemiologist at the Yale
 New Haven Hospital and Assistant Professor of Medicine in the Departments of Laboratory Medicine
 and Internal Medicine at Yale University School of Medicine in New Haven, Connecticut. He then
 served as infectious diseases consultant and Medical Director of the Microbiology Laboratory and
 Co-Medical Director of the Molecular Probe Laboratory in the Department of Clinical Pathology at
 William Beaumont Hospital in Royal Oak, MI.

 Dr. Zervos area of research is epidemiology, prevention and outcomes of serious enterococcal and S.
 aureus infection. He coordinates Global Health projects to build sustainable capacity in low income
 settings in 30 countries worldwide. He also coordinates projects to assist vulnerable populations in
 the US including Detroit, and issues related to COVID and earlier water in Flint, Michigan. He has
 been the recipient of several million dollars in grant awards, with continuous federal funding for the
 last 30 years, and has been Principal Investigator on over 400 government and industry-funded
 studies examining epidemiology and outcomes and prevention measures for multidrug antimicrobial
 resistant pathogens. His current grant support is over 20 million dollars. From 1999 to 2004 Dr
 Zervos served as Director of Research at Beaumont Hospital. He served as Medical Director of
 Infection Prevention for Henry Ford Health System and Associate Director of Research for Clinical
 Trials at Henry Ford Health System. Certified by the American Board of Internal Medicine and
 Infectious Diseases, Dr. Zervos is on several NIH review panels, editorial boards, section editor of
 major journals and a member and fellow of several professional societies, including the American
 College of Physicians, and the Infectious Diseases Society of America. He was awarded the CDC,
 James H. Nakano Citation and Charles C. Shepard Science Awards for work with resistant
 Staphylococcus aureus. He has contributed over 560 published abstracts at national and international
 scientific meetings and has published over 370 articles in peer-reviewed journals. He has co-authored
 several books and contributed numerous book chapters dealing with infectious diseases.




                                                   3
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.432 Filed 09/10/21 Page 34 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


 HOSPITAL OR OTHER PROFESSIONAL APPOINTMENTS:

       Medical Staff; Harper Hospital, Detroit, Michigan, 1983-1984
       Medical Staff; Detroit Receiving Hospital, Detroit, Michigan, 1983-1984
       Medical Staff and Consultant in Infectious Diseases; West Haven Veteran’s Administration
       Medical Center, West Haven, Connecticut, 1986-1988
       Medical Staff and Consultant in Infectious Diseases; Yale New Haven Hospital, New Haven,
       Connecticut, 1986-1988
       Associate Hospital Epidemiologist; Yale New Haven Hospital, 1986-1988
       Chair, Antibiotic Drug Use Surveillance Committee, Yale New Haven Hospital, 1986-1988
       Pharmacy and Therapeutics Committee, Yale New Haven Hospital, 1986-1988
       Director, Yale New Haven Hospital Epidemiology Laboratory, 1986-1988
       Medical Staff, Consultant in Infectious Disease, William Beaumont Hospital, RO MI 1988-
       2005
       Medical Intensive Care Unit Committee, William Beaumont Hospital, 1988-1994
       Infection Control Committee, William Beaumont Hospital, 1988-2005
       Director, Infectious Disease Research Laboratory, William Beaumont Hospital, 1988-2005
       Research Projects Committee, William Beaumont Hospital, 1988 - 2004
       Human Investigation Committee, William Beaumont Hospital, 1988 -1999
       Director, Antibiotic Utilization, William Beaumont Hospital, 1997- 1999
       Pharmacy and Therapeutics Committee, William Beaumont Hospital, 1988 - 1999
       Director, Infectious Diseases Clinical Study Unit, William Beaumont Hospital, 1990 - 2005
       Vice-Chairman, Research Institute Board of Governors, William Beaumont Hospital, 1999-
       2004
       Corporate Compliance Committee, William Beaumont Hospital, 1999-2004
       Chairman, Projects Committee, William Beaumont Hospital, 1999-2004
       Medical Executive Board, William Beaumont Hospital, 1999-2004
       Director, Research Institute, William Beaumont Hospital 1999-2004
       Co- Director, Molecular Pathology Laboratory, William Beaumont Hospital 2004-5
       Medical Director, Clinical Microbiology Laboratory, Department of Clinical Pathology,
       William Beaumont Hospital, Royal Oak, MI - 1994-2005
       Chairman, Infection Control Committee, Henry Ford Hospital, 2005-2012
       Pharmacy and Therapeutics Committee Henry Ford Hospital, 2005-present
       Formulary Committee, Henry Ford Hospital, 2005-2012
       Director Infection Control Henry Ford Health Sysytem 2005-2012, 2014-2015
       Department of Medicine, Executive Committee 2005-2012
       Hospital Medical Executive Committee (HMEC) Henry Ford Hospital 2009-2012
       Senior Staff, Consultant in Infectious Diseases, Henry Ford Hospital 2005-present
       Medical Director, Clinical Trials Office, Henry Ford Health System, 2007-2015
       Antimicrobial Sub Committee Henry Ford Health System 2007-present
       Associate Director Research (Clinical Trials) Henry Ford Health System 2007-2015

                                               4
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.433 Filed 09/10/21 Page 35 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


       Chairman Infection Control Committee, Henry Ford Wyandotte Hospital 2007-2015
       No Harm Committee, Henry Ford Health System 2007-present
       Readmission Committee, Henry Ford Health System, 2011- present
       Intellectual Property Committee, Henry Ford Hospital 2009-2015
       Board of Directors, International Orthodox Christian Charities (IOCC) 2010-2017
       Medical Director, International Medical Relief 2011-2013
       Henry Ford Health System Medication Management Committee 2012-present
       Henry Ford Health Employee Health Medical Advisory Committee Chair, 2012-2017
       Chair, Physician Scientist Advisory Committee, 2012-2015
       Medical Advisory Committee, Henry Ford at Home 2013- present
       Advisor Detroit Mayor Office COVID, Detroit Health Department 2019-present

 MAJOR PROFESSIONAL SOCIETIES

       Member, American College of Physicians, 1980 - 1992
       Member, American Federation for Clinical Research, 1980 - present
       Member, Alpha Sigma Nu, 1978 - present
       Member, American Society for Microbiology, 1984 - present
       Member, Infectious Diseases Society of America, 1989 - present
       Member, Society for Hospital Epidemiology (SHEA), 1992 - present
       Member, Transplantation Society of Michigan, 1991 - 2005
       Member, Michigan State and Oakland County Medical Societies, 1988 - present
       Member and Delegate, Beaumont Physicians Group, 1988 – 2005
       Fellow, American College of Physicians, 1992 – present
       Fellow, Infectious Diseases Society of America, 1996- present

 LICENSURE AND BOARD CERTIFICATION

       Medical Licensure:     State of Connecticut, 1986 – 1988
                              State of Michigan, 1980 – Present
       Board Certification:   American Board of Internal Medicine and Infectious Diseases


 SERVICE/TEACHING

       Peer Review Journals

              American Journal of Gastroenterology 1986-1992
              Clinical Infectious Diseases (Rev. Infect. Dis.) 1990 - present
              Diagnostic Microbiology and Infectious Diseases 1990 - present
              European Journal of Microbiology and Infectious Disease 1991 - present

                                              5
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.434 Filed 09/10/21 Page 36 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


              Antimicrobial Agents and Chemotherapy 1993 – present
              Journal Clinical Microbiology 1993 – present
              Journal of Infectious Disease 1993 - present
              Infectious Diseases in Clinical Practice 1993 - present
              Annals of Internal Medicine 1994 - present
              Infection Control and Hospital Epidemiology 1994 - present
              Section Editor; Infection Control and Hospital Epidemiology 1997 – 2010
              Infection Control and Hospital Epidemiology, Editorial Board, 2010-present
              International Advisor and Editorial Board, J Antimicrob Chemother 1998- 2004
              Infectious Diseases in Clinical Practice, Editorial Board, 2004-present
              Journal of Clinical Microbiology, Editorial Board 2012-2018

        Post-Doctoral Fellows Supervised (Laboratory full-time research)

              Jan Evans Patterson, M.D., Fellow in Infectious Diseases Department of Medicine,
              Yale University 1986-1988.

              John Vecchio, M.D., Fellow in Infectious Diseases Department of Medicine, Yale
              University 1986-1988.

              Peter White, M.D., Department of Laboratory Medicine, 1987-1988, Yale University
              José Vazquez, M.D., Fellow in Infectious Diseases, Department of Medicine, Wayne
              State University School of Medicine

              Veronica Sanchez, M.D., Fellow in Infectious Diseases, 1989-90, Wayne State
              University School of Medicine

              Louise Dembry, M.D., Fellow in Infectious Diseases, 1991-1993, Wayne State
              University School of Medicine

              Jan Silverman, D.O., Fellow in Infectious Diseases, 1993-1994, Wayne State
              University School of Medicine

              Rula Mahayni, M.D., Fellow in Infectious Diseases, Wayne State University School
              of Medicine, July, 1994-1995

              Hector Bonilla, M.D., Fellow in Infectious Diseases, University of Michigan 1994-
              1996.

              Farnaz Dashti, M.D., William Beaumont Hospital Infectious Diseases Fellow 1998-
              1999.

                                              6
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.435 Filed 09/10/21 Page 37 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae



                Michelle Ionescu, M.D., William Beaumont Hospital Infectious Diseases Fellow
                1998-2000

                Alison Brooks, M.D., William Beaumont Hospital Infectious Diseases Fellow 1998-
                2000

                Preeti Malani, M.D., (with Carol Kauffman, M.D., University of Michigan Infectious
                Diseases Fellow 1999-2001

                Simona Oprea, M.D. William Beaumont Hospital, Infectious Diseases Fellow 2004-
                2005

                Cynthia Martinez-Capolino, M.D., Henry Ford Hospital, Infectious Diseases Research
                Fellow 2008-2009

                Adenike Shoyinka M.D., Henry Ford Hosptial, Infectious Diseases Research Fellow
                2010-2012

                Katherine Reyes, M.D, MPH., Henry Ford Hospital, Infectious Diseases Research
                Fellow 2009-2010, 2013-2014

                Geehan Sulyman, MD Henry Ford Hospital, Infectious Diseases Research Fellow
                2014-2016

                Sarah Altamimi, MD, Henry Ford Hospital, Infectious Diseases Research Fellow
                2016-2018

                Gina Maki, DO Henry Ford Hospital, Infectious Diseases Research Fellow, 2019-
                2020

                Anita Shallal MD, Henry Ford Hospital, Infectious Diseases Research Fellow, 2020-
                present


 GRANT SUPPORT:


 Dr Zervos has been PI on over 400 industry and federal grants, with millions of dollars of awards.
 Current : (see appendix)


                                                 7
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.436 Filed 09/10/21 Page 38 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


  BIBLIOGRAPHY:

 Books, Chapters

    1. Patterson JE, Zervos MJ. Sexually transmitted diseases, in: The APIC Curriculum for
       Infection Control Practice. Vol III, Kendal/Hunt Publishing Company, Dubuque, Iowa,
       R. Berg Ed, 1988; pp. 1092-1108.

    2. Hierholzer WJ, Jr., Zervos MJ. Nosocomial bacterial infection, in: Bacterial Infections in
       Humans: Epidemiology and Control. Evans AS, Feldman HA Eds. 2nd Ed. Plenum
       Publishing Company, New York, NY 1991.

    3. Patterson JE, Mahayni R, Zervos MJ. Sexually transmitted diseases, in: The APIC
       Curriculum for Infection Control Practice, 1994 ed.

    4. Dembry LM, Zervos MJ, Hierholzer WJ, Jr. Nosocomial bacterial infections. Evans AS,
       Feldman HA Eds. 3rd ed. Plenum Publishing Company, New York, NY 1995.

    5. Zervos MJ, Vazquez JA. DNA analysis in the study of fungal infections in the
       immunocompromised host. Clinics in Laboratory Medicine. Farkas DH, Ph.D., Guest Ed.
       W.B. Saunders Company. 1996;16(1):73-88.

    6. Dembry LM, Zervos MJ, Hierholzer WJ, Jr. Nosocomial bacterial infections. Bacterial
       Infections of Humans. Evans AS and Brachman PS, Eds. 3rd ed. Plenem Medical Book
       Company. 1998; pp. 501-528.

    7. Zervos MJ. Occurrence and epidemiology of resistance to virginiamycin and
       streptograms. The Medical Impact of the Use of Antimicrobials in Food Animals. Report
       of a WHO meeting, Berlin, Germany, 183-190 World Health Organization Geneva,
       Switzerland. October 1997.

    8. Ionescu M, Zervos MJ. Clinical significance of antimicrobial resistance. In: 1999
       yearbook of Intensive Care and Emergency Medicine. J.L. Vincent; Springer-Verlag,
       Publ; Berlin, Germany 1999 Ed, pp 117-130.

    9. Malani P, Kauffman C, Zervos MJ. Enterococci, Epidemiology treatment and control. In
       the Enterococcus, American Society of Microbiology, Washington, DC 2002, pp 385-408.

    10. Deeter, RG, O’Neill W, Dworkin H, Zervos MJ, Beqaj S, Chang CH, Fitzgerald JT.
        Chronic Fatique Syndrome In: Handbook of the Chronic Fatigue Syndrome ed Jason LA,

                                                8
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.437 Filed 09/10/21 Page 39 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


       Fennell P, and Taylor RR 2003 John Wiley and Sons Inc pp 304-330

    11. Zervos MJ Fluoroquinolone Resistant Streptococcus pneumoniae In Community
        Acquired Lower Respiratory Infections 2003 Ferro T ed McManon Publishing Group NY
        NY

    12. Oprea S. Simjee S. Zervos, MJ Epidemiology of Antimicrobial Resistance in Enterococci
        of Animal Origin. In Foodborne Diseases, American Society for Microbiology Press,
        2005.

    13. Donabedian S. Simjee S, Zervos, MJ Epidemiology of Antimicrobial Resistance in
        Enterococci In Antimicrobial Resistance: Zervos MJ and Simee S Editors, Plenum
        Publishing Co., NY 2004

    14. Zervos, MJ, J Chow, A Chen, R Muder. Enterococcus species. In: Antimicrobial Therapy
        and Vaccines (V. Yu, R. Weber and D. Raoult, Eds.), Apple Tree Publications, New York,
        NY, 2005.

    15. Simjee, S, LB Jensen, SM Donabedian, MJ Zervos. Enterococcus. In: Antimicrobial
        Resistance in Bacteria of Animal Origin (F.M. Aarestrup, Ed.), ASM Press, Herndon, VA,
        2005.

    16. Chen A, Chow J, Muder R, Zervos M. The Enterococcus. In: Antimicrobial Therapy and
        Vaccines (V. Yu, R. Weber, D. Raoult, Eds.), Apple Tree Publications, New York, NY,
        2007.

    17. Oprea SF and Zervos MJ. Enterococcus and its Association with Foodborne Illness. In:
        Foodborne Diseases (S. Simjee, Ed.), Humana Press, Totowa, NJ, 2007.

    18. Burd EM, McCarter YS, Hall GS, Zervos M. Cumitech 2C: Laboratory Diagnosis of
        Urinary Tract Infections (S.E. Sharp, Ed), ASM Publications, 2009.

    19. Chen A and Zervos M. Enterococci. In: Antimicrobial Drug Resistance (D. Mayers, J.
        Sobel, M. Ouellette, S. Lerner, Eds.), Humana Press, Totowa, NJ. 2009.

    20. Reyes K and Zervos M. Vancomycin-Resistant Enterococcus. In: Infections in Solid
        Organ Transplants (N. Singh, Ed.). Apple Tree Publications, New York, NY, 2010.

    21. Cheema F and Zervos M. Epidemic Investigation in Hospital Infection. In Antimicrobial
        Resistance Laboratory Handbook (S. Simjee, A Chen, S Foley and M. Zervos ed) Humana
        Press, Totowa, NJ. 2010.

                                              9
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.438 Filed 09/10/21 Page 40 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae



    22. Pokharna H and Zervos M. Epidemiology of Nosocomial Infection. In Antimicrobial
        Resistance Laboratory Handbook (S. Simjee, A Chen, S Foley and M. Zervos ed) Humana
        Press, Totowa, NJ. 2010.

    23. Antimicrobial Resistance Laboratory Handbook. Simjee S, Foley S, Chen A and Zervos M
        Editors Humana Press, Totowa NJ, 2010.

    24. Reyes K and Zervos M. Enterococi Infections in Transplant Recipients. In Transplant
        Infections Manual (V. Yu, Ed.). www.antimicrobe.org. 2012.

    25. Gamble, K.C., and M.M. Clancy (eds). Infectious Diseases of Concern to Captive and
        Free Ranging Animals in North America, 2nd ed. 2013. Infectious Disease Committee,
        American Association of Zoo Veterinarians, Yulee, Florida. 1098 pp. Website address:
        http://www.aazv.org/?page=IDM2013

    26. Reyes K and Zervos M. Enterococcal Infections in Adults. Clinical and Epidemiological
        Aspects, Volume 2, Antimicrobial Drug Resistance. E-published. (Douglas L. Mayers et
        al Eds). 2016.

    27. Reyes K and Zervos M. Enterococcal Infections. In press Keith Kaye editor 2016.

    28. Maki G and Zervos M. COVID-19. Clinical Infectious Diseases, 3 rd Ed. In press.

    29. Joshi S, Shallal A, Zervos M. Vancomycin-Resistant Enterococci. Epidemiology,
        Infection Prevention, and Control. Infectious Disease Clinics of North America. In press.

 Published Abstracts at National or International Scientific Meetings

     1. Zervos MJ, Levine DP, Crane LR. Characteristics of bacterial endocarditis in intravenous
        drug users. Abstract 874. Program and Abstracts of 23rd Interscience Conference on
        Antimicrobial Agents and Chemotherapy, Las Vegas, NE 1983.

     2. Zervos MJ, Crane LR, Levine DP. Epidemiology of bacteremia in intravenous drug users.
        Clin Res. 1983;31:774A.

     3. Sunstrum J, Zervos MJ, Chandrasekar P, Levine DP, Rolston K. Group G streptococcal
        bacteremia: a comparative study. In the Proceedings of the 84th American Society of
        Microbiology National Meeting, St. Louis, MO 1984.

     4. Zervos MJ, Levine DP, Frank R, Chandrasekar P. Mycotic aneurysms in intravenous drug

                                                10
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.439 Filed 09/10/21 Page 41 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        users in the Wayne State University-Detroit Medical Center. In the Proceedings of the 24th
        Interscience Conference on Antimicrobial Agents and Chemotherapy, Washington, DC
        1984.

     5. Zervos MJ, Dembinski S, Schaberg DR. High-level gentamicin resistance in S. faecalis: risk
        factors and evidence of exogenous infection. Clin Res. 1985;33:423A.

     6. Zervos MJ, Mikesell T, Schaberg DR. High-level gentamicin resistance in Streptococcus
        faecalis. Clin Res. 1985;33:848A.

     7. Kauffman CA, Zervos MJ, Terpenning MS, Schaberg DR. Gentamicin resistant enterococci:
        reservoir in a nursing home. 43rd Meeting of the American Geriatrics Society, American
        Federation for Aging Research, Chicago, IL 1986.

     8. Zervos MJ, Kauffman CA, Therasse P, Bergman A, Mikesell TS, Schaberg DR.
        Epidemiology of nosocomial infection caused by gentamicin resistant S. faecalis. In the
        Proceedings of the 26th Interscience Conference on Antimicrobial Agents and
        Chemotherapy, New Orleans, LA 1986.

     9. Zervos MJ, Kauffman CA, Therasse P, Bergman A, Mikesell TS, Schaberg DR.
        Epidemiology of an outbreak due to gentamicin resistant enterococci. Clin Res.
        1986;34:388A.

     10. Patterson JE, Kauffman CA, Mikesell TS, Schaberg DR, Zervos MJ. Geographic range of
         gentamicin resistance plasmids in Streptococcus faecalis. In the Proceedings of the 87th
         American Society for Microbiology National Meeting, Atlanta, GA., March 1987.

     11. Pantelick EL, Zervos MJ, Hierholzer WJ, Jr. Isolation precautions: changing patterns of
         practice. In the Proceedings of the 14th Annual American Practitioners of Infection Control
         National Meeting, Miami, FL 1987.

     12. Pantelick EL, Zervos MJ, Davitt M, Doyle D, Brock D, Hierholzer WJ, Jr. Effectiveness of
         AMSCO eagleguard syringe disposal system in reducing needlestick injuries and
         environmental hazards at a large university hospital. Hospital Infection Society Conference.
          London, England, May 1987.

     13. Patterson TF, Patterson JE, Masecar B, Barden G, Hierholzer WJ, Jr., Zervos MJ. A
         nosocomial outbreak of Branhamella catarrhalis confirmed by restriction endonuclease
         DNA analysis. In the Proceedings of the 27th Annual Interscience Conference on
         Antimicrobial Agents and Chemotherapy. New York, NY 1987.
     14. Patterson JE, Masecar B, Zervos MJ. Detection and characterization of four beta-lactamase

                                                 11
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.440 Filed 09/10/21 Page 42 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        producing enterococci. In the Proceedings of the 27th Annual Interscience Conference on
        Antimicrobial Agents and Chemotherapy. New York, NY 1987.

     15. Zervos MJ, Kauffman CA, Bergman AG, Therasse P, Mikesell TS, Schaberg DR.
         Nosocomial infection by gentamicin-resistant Streptococcus faecalis: an epidemiologic
         study. International Synopses, 1987.

     16. Patterson JE, Colodny S, Masecar B, Zervos MJ. Endocarditis due to beta-lactamase
         producing, high-level gentamicin resistant Streptococcus faecalis. Clin Res. 1987;35:804A.

     17. Patterson JE, Grace C, Masecar B, Hierholzer WJ, Jr., Zervos MJ, Lyons R. A nosocomial
         outbreak of ampicillin resistant Haemophilus influenzae Type B in a geriatric unit. Clin Res.
         April 1987.

     18. Patterson JE, Zervos MJ. In vitro characterization of beta-lactamase in Enterococcus
         faecalis. In the Proceedings of the 88th National Meeting of the American Society for
         Microbiology, 1988.

     19. Patterson JE, Patterson TF, Masecar B, Hierholzer WJ, Jr., Zervos MJ. Restriction
         endonuclease analysis of chromosomal DNA as a typing system for Branhamella
         catarrhalis. In the Proceedings of the 88th National Meeting of the American Society for
         Microbiology, 1988.

     20. Vecchio J, Hierholzer WJ, Jr., Garibaldi R, Zervos MJ. Restriction endonuclease analysis of
         chromosomal DNA as a typing system for Proteus mirabilis. In the Proceedings of the 88th
         National Meeting of the American Society for Microbiology, 1988.

     21. Pantelick EL, Zervos MJ, Hierholzer WJ, Jr. A sharps collection system: effectiveness in
         reduction of needlestick injuries and environmental hazards at a large university hospital. In
         the Proceedings of the 15th Annual Meeting of the American Society for Infection Control
         Practitioners, 1988.

     22. Patterson JE, Pantelick E, Farrell P, Hierholzer WJ, Jr., Zervos MJ. Acinetobacter outbreak
         on a surgical intensive care unit linked to gloves used for universal precautions. 28th
         Interscience Conference on Antimicrobial Agents and Chemotherapy. Los Angeles, CA
         1988.

     23. Patterson JE, Wanger A, Zervos MJ, Murray BE. DNA hybridization studies of beta-
         lactamase producing Enterococcus faecalis. 28th Interscience Conference on Antimicrobial
         Agents and Chemotherapy, Los Angeles, CA 1988.


                                                  12
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.441 Filed 09/10/21 Page 43 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     24. Thal LA, Patterson JE, Zervos MJ. Ampicillin plus sulbactam for therapy of experimental
         beta-lactamase producing enterococcal endocarditis. In the Proceedings of the 89th Annual
         Meeting of the American Society for Microbiology, New Orleans, LA 1989.

     25. Weidenbach MB, Zervos MJ. Susceptibility and bactericidal activity of daptomycin (DAP)
         and fosfomycin (FOS) against multi-drug resistant enterococci. In the Proceedings of the
         29th Interscience Conference on Antimicrobial Agents and Chemotherapy, Houston, TX
         1989.

     26. Thal LA, Weidenbach MB, Lewis CM, Band J, Patterson JE, Zervos MJ. Gentamicin
         resistance plasmids lacking high-level streptomycin resistance of enterococci from diverse
         geographic areas are heterogeneous. In the Proceedings of the 29th Interscience Conference
         on Antimicrobial Agents and Chemotherapy, Houston, TX 1989.

     27. Vazquez JA, Reinhart H, Weidenbach MB, Sobel JD, Zervos MJ. Evaluation of restriction
         enzyme fragment analysis as a typing system for Candida. In the Proceedings of the 29th
         Interscience Conference on Antimicrobial Agents and Chemotherapy, Houston, TX 1989.

     28. Martin MA, Wenzel RP, Gorelick KJ, and the Xoma Sepsis Study Group. Prospective
         national study of gram-negative bacterial (GNB) sepsis: national history in the 1980's. In the
         Proceedings of the 29th Interscience Conference on Antimicrobial Agents and
         Chemotherapy, Houston, TX 1989.

     29. Gorelick K, Jacobs R, Chmel H, Trenholme G, Greenman R, and the Xoma Sepsis Study
         Group. Efficacy and results of a randomized multicenter trial of E5 anti-endotoxin
         monoclonal antibody in patients with suspected gram-negative sepsis. Program and
         Abstracts of the 29th Interscience Conference on Antimicrobial Agents and Chemotherapy,
         Houston, TX 1989.

     30. Staszkiewicz J, Lewis M, Colville J, Zervos MJ, Band J. An outbreak of Brucella melitensis
         among laboratory workers in a community hospital. In the Proceedings of the 16th Annual
         Meeting of the American Society for Infection Control Practitioners, 1989.

     31. Sanchez V, Vazquez J, Sobel JD, Zervos MJ. Epidemiology of nosocomial infection with
         Candida parapsilosis. In the Proceedings of the Second Conference of Candida and
         Candidiasis: Biology, Pathogenesis and Management. American Society for Microbiology,
         Philadelphia, PA 1990.

     32. Vazquez J, Sanchez V, Beckley A, Sobel JD, Zervos MJ. Comparison of restriction enzyme
         analysis and contour clamped homogeneous electric field electrophoresis as a typing system
         for Candida albicans. In the Proceedings of the Second Conference of Candida and

                                                  13
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.442 Filed 09/10/21 Page 44 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        Candidiasis: Biology, Pathogenesis and Management. American Society for Microbiology,
        Philadelphia, PA 1990.

     33. Sanchez V, Vazquez J, Jones D, Sobel JD, Zervos MJ. Epidemiology of nosocomial
         infection with Candida lusitaniae. In the Proceedings of the 90th Annual Meeting of the
         American Society for Microbiology, Anaheim, CA 1990.

     34. Vazquez J, Sanchez V, Donabedian S, Sobel JD, Zervos MJ. Evaluation of contour clamped
         homogeneous fields electrophoresis as a typing system for Candida species. In the
         Proceedings of the 90th Annual Meeting of the American Society for Microbiology,
         Anaheim, CA 1990.

     35. Patterson JE, Farrel P, Zervos MJ, Moore LS. Activity of ampicillin/sulbactam against beta-
         lactamase-producing enterococci. In the Proceedings of the 90th Annual Meeting of the
         American Society for Microbiology, Anaheim, CA 1990.

     36. Patterson JE, Zervos MJ. Time-kill kinetic studies of ampicillin/sulbactam for beta-
         lactamase producing enterococci. In the Proceedings of the 30th Interscience Conference on
         Antimicrobial Agents and Chemotherapy, Atlanta, GA 1990.

     37. Weidenbach MB, Bien P, Thal LA, Zervos MJ. In vitro activity of AT4140 versus multi-
         drug resistant enterococci. In the Proceedings of the 30th Interscience Conference on
         Antimicrobial Agents and Chemotherapy, Atlanta, GA 1990.

     38. Weidenbach MB, Ruben B, Bien P, Zervos MJ. Comparative in vitro activity of AT-4140,
         penicillin and ciprofloxacin against Streptococcus pneumoniae. In the Proceedings of the
         30th Interscience Conference on Antimicrobial Agents and Chemotherapy, Atlanta, GA

     39. Vazquez JA, Beckley A, Sobel JD, Zervos MJ. Contour clamped homogenous
         electrophoresis as a typing system for Candida albicans. In the Proceedings of the 30th
         Interscience Conference on Antimicrobial Agents and Chemotherapy, Atlanta, GA 1990.

     40. Sanchez V, Vazquez JA, Sobel JD, Zervos MJ. Nosocomial infection with Candida
         parapsilosis (CP). In the Proceedings of the 30th Interscience Conference on Antimicrobial
         Agents and Chemotherapy, Atlanta, GA 1990.

     41. Hafeez W, Zervos MJ, Woodard R, Band J. Bactericidal activity of antiseptics against
         multiple-resistant Acinetobacter species. In the Proceedings of the 30th Interscience
         Conference on Antimicrobial Agents and Chemotherapy, Atlanta, GA 1990.

     42. Murray BE, Singh KV, Patterson JE, Zervos MJ, Lopardo H, Rubeglio E, Eliopoulos G, Rice

                                                14
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.443 Filed 09/10/21 Page 45 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        L, Goldstein F, Caputo G, Moore LS, Markowitz SM, Wong ES, Weinstock G. Evidence for
        clonal dissemination of some strains of -lactamase positive Enterococcus faecalis. In the
        Proceedings of the 30th Interscience Conference on Antimicrobial Agents and
        Chemotherapy, Atlanta, GA 1990.

     43. Sangeorgin J, Vazquez JA, Donabedian S, Kauffman CA, Zervos MJ. Epidemiology of
         Candida albicans in an extended care facility. Clin Res 1990.

     44. Zervos MJ, Williams D, Milinowitz J, Shapiro E, Thal LA, Perri MB, Donabedian S,
         Johnson JK. A comparative and randomized study of ampicillin/sulbactam vs. cefamandole
         for therapy of community acquired pneumonia. In the Proceedings of the 91st Annual
         Meeting of the American Society for Microbiology, Dallas, TX 1991.

     45. Vazquez JA, Beckley A, Sobel JD, Zervos MJ. Comparison of restriction fragment enzyme
         analysis (REA) versus pulsed field electrophoresis (CHEF) as a typing system for Candida
         albicans. In the Proceedings of the 91st Annual Meeting of the American Society for
         Microbiology, Dallas, TX 1991.

     46. Vazquez JA, Donabedian S, Lynch M, Sobel JD, Zervos MJ. Recurrent vaginitis due to non-
         albicans Candida species: an epidemiologic study. In the Proceedings of the 17th
         International Congress of Chemotherapy, Berlin, Germany 1991.

     47. Perri MB, Bien P, Griffin T, Vazquez JA, Zervos MJ. In vitro activity of sparfloxacin and
         CI960 against multi-drug resistant enterococci. In the Proceedings of the 17th International
         Congress of Chemotherapy, Berlin, Germany 1991.

     48. Donabedian S, McCabe RE, Chirurgi VA, Goldberg R, Dickenson R, Boyce J, Markowitz S,
         Coudron P, Zervos MJ. Molecular epidemiology of ampicillin-resistant-non-beta-lactamase
         producing enterococci from diverse geographic areas. In the Proceedings of the 31st
         Interscience Conference on Antimicrobial Agents and Chemotherapy, Chicago, IL 1991.

     49. Vazquez JA, Sanchez V, Donabedian S, Sobel JD, Zervos MJ. Ecology of Candida species
         in hospitalized immunocompromised patients. In the Proceedings of the 31st Interscience
         Conference on Antimicrobial Agents and Chemotherapy, Chicago, IL 1991.

     50. Sanchez V, Vazquez JA, Barth-Jones D, Sobel JD, Zervos MJ. Nosocomial infection with
         Candida albicans: an epidemiologic study. In the Proceedings of the 31st Interscience
         Conference on Antimicrobial Agents and Chemotherapy, Chicago, IL 1991.

     51. Vazquez JA, Donabedian S, Perri MB, Bien P, Griffin T, Zervos MJ. Sparfloxacin and
         CI960 for therapy of experimental ampicillin resistant enterococcal endocarditis. In the

                                                 15
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.444 Filed 09/10/21 Page 46 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        Proceedings of the 31st Interscience Conference on Antimicrobial Agents and
        Chemotherapy, Chicago, IL 1991.

     52. Vazquez JA, Kauffman C, Sobel J, Perri MB, Zervos MJ. A comparative study of in vitro
         susceptibility of Candida species. In the Proceedings of the 31st Interscience Conference on
         Antimicrobial Agents and Chemotherapy, Chicago, IL 1991.

     53. Vemuri R, Donabedian S, Perri MB, Thal L, Vecchio J, Evans J, Patterson W, Hierholzer R,
         Garibaldi R, Zervos MJ. Molecular typing of P. mirabilis: a comparison of DNA typing
         methods. In the Proceedings of the 31st Interscience Conference on Antimicrobial Agents
         and Chemotherapy, Chicago, IL 1991.

     54. Perri MB, Thal LA, Vazquez JA, Donabedian S, Clewell DB, Zervos MJ. Plasmid
         associated hemolysin production contributes to virulence in experimental enterococcal
         endocarditis.In the Proceedings of the 31st Interscience Conference on Antimicrobial Agents
         and Chemotherapy, Chicago, IL 1991.

     55. Silverman J, Barnowski D, Cornett A, Band J, Zervos MJ. Risk factors and clinical
         characteristics of fungemia due to Candida species: a case-control comparative study. In the
         Proceedings of the 31st Interscience Conference on Antimicrobial Agents and
         Chemotherapy, Chicago, IL 1991.

     56. Perri MJ, Bien P, Griffin T, Vazquez JA, Zervos MJ. In vitro activity of CI960 against
         multi-drug resistant enterococci. In the Proceedings of the 31st Interscience Conference on
         Antimicrobial Agents and Chemotherapy, Chicago, IL 1991.

     57. Sobel JD, Schmitt CA, Lynch M, Vazquez JA, Zervos MJ. Emerging problem of vaginitis
         due to Saccharomyces cerevisiae (SC). In the Proceedings of the 31st Interscience
         Conference on Antimicrobial Agents and Chemotherapy, Chicago, IL 1991.

     58. Hafeez W, Band J, Zervos MJ. Epidemiology and clinical significance of penicillin-resistant
         enterococcal bacteremia (PREB). In the Proceedings of the 31st Interscience Conference on
         Antimicrobial Agents and Chemotherapy, Chicago, IL 1991.

     59. Woodward R, Staszkiewicz J, Perri MB, Zervos MJ, Band J. Nosocomial cluster of
         multiply-resistant acinetobacter (MRA). In the Proceedings of the 31st Interscience
         Conference on Antimicrobial Agents and Chemotherapy, Chicago, IL 1991.

     60. Zervos MJ, Thal LA, Donabedian S, Perri MB, Chow J. Emerging trends in antimicrobial
         resistance in enterococci. Interdisciplinary World Congress on Antimicrobial and
         Anticancer Drugs. Geneva, Switzerland, March 1992.

                                                 16
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.445 Filed 09/10/21 Page 47 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae



     61. Dembry LM, Hafeez W, Vazquez J, Donabedian S, Perri MB, Patterson JE, Sobel JD,
         Hierholzer W, Pierson C, Snyder M, Brown R, Levine D, Zervos MJ. Epidemiology of
         nosocomial acinetobacter in Southeast Michigan hospitals. In the Proceedings of the 92nd
         Annual Meeting of the American Society for Microbiology. New Orleans, LA 1992.

     62. Thal LA, Chow JW, Patterson JE, Clewell DB, Zervos MJ. Evidence for a non-conjugal
         chromosome-borne high-level gentamicin resistance transposon in Enterococcus faecalis. In
         the Proceedings of the 92nd Annual Meeting of the American Society for Microbiology.
         New Orleans, LA 1992.

     63. Dembry LM, Sanchez V, Vazquez M, Sobel JD, Zervos MJ, Vazquez J. Nosocomial
         infection with Torulopsis glabrata: an epidemiologic study. In the Proceedings of the 92nd
         Annual Meeting of the American Society for Microbiology. New Orleans, LA 1992.

     64. Zervos MJ. Epidemiology of antibiotic resistance in enterococcus. In the Proceedings of the
         92nd Annual Meeting of the American Society for Microbiology. New Orleans, LA 1992.

     65. Chow JW, Perri MB, Thal LA, Zervos MJ. Mobilization of the beta-lactamase gene in
         Enterococcus faecalis. In the Proceedings of the 32nd Interscience Conference on
         Antimicrobial Agents and Chemotherapy (ICAAC). Anaheim, CA 1992.

     66. Chow JW, Green M, Binczewski B, Shlaes DM, Sahm DF, Zervos MJ. Contour-clamped
         homogeneous electric field electrophoresis (CHEF) as a typing method for Enterococcus
         gallinarum. In the Proceedings of the 32nd Interscience Conference on Antimicrobial Agents
         and Chemotherapy (ICAAC). Anaheim, CA 1992.

     67. Barnes RE, Kahlon DS, Nahhas GT, Zervos MJ, Duff MC. Helicobacter pylori antibodies in
         endoscopy personnel. 57th Annual Scientific Meeting of the Society of Gastroenterology.
         Miami Beach, FL 1992.

     68. Vazquez JA, Dimitriou R, Zervos MJ, Dembry L, Lundstrom T. Electrophoretic
         karyotyping (EK) as a means of strain delineation in Torulopsis candida (TC). American
         Society for Microbiology Conference on Candida and Candidiasis. Baltimore, MD 1993.

     69. Vazquez JA, Lundstrom T, Dembry L, Dimitriou R, Perri MB, Zervos MJ. Disseminated
         Torulopsis candida (Candida famata) infection: an unusual human pathogen. American
         Society for Microbiology, Conference on Candida and Candidiasis. Baltimore, MD 1993.

     70. Dembry L, Uzokwe K, Zervos MJ. Control of endemic glycopeptide-resistant enterococci.
         (SHEA) Third Annual Meeting of the Society for Hospital Epidemiology of America.

                                                17
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.446 Filed 09/10/21 Page 48 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        Chicago, IL 1993.

     71. Dembry L, Donabedian S, Brown R, Levine D, Vazquez JA, Zervos MJ. Molecular typing
         of Acinetobacter baumannii: a comparison of DNA typing methods. (SHEA) Third Annual
         Meeting of the Society for Hospital Epidemiology of America. Chicago, IL 1993.

     72. Boyce JM, Opal SM, Chow JW, Zervos MJ, Potter-Bynoe G, Romulo R, Fortna S, Sherman
         CB, Medeiros AA. Epidemiology of vancomycin-resistant Enterococcus faecium (VRE).
         (SHEA) Third Annual Meeting of the Society for Hospital Epidemiology of America.
         Chicago, IL 1993.

     73. Vazquez JA, Vazquez M, Sobel JD, Donabedian S, Zervos MJ. Emergence and acquisition
         of multi-drug resistant Torulopsis glabrata. American Society for Microbiology 93rd
         General Meeting, Atlanta, GA 1993.

     74. Dembry LM, Thal LA, Zervos MJ. Molecular characterization of a novel glycopeptide
         resistance phenotype in E. faecium. American Society for Microbiology 93rd General
         Meeting, Atlanta, GA 1993.

     75. Chow JW, Kuritza A, Shlaes D, Green M, Sahm D, Zervos MJ. Clonal spread of
         vancomycin-resistant Enterococcus faecium between patients in three hospitals in two states.
         American Society for Microbiology 93rd General Meeting, Atlanta, GA 1993.

     76. Silverman J, Vazquez JA, Sobel JD, Zervos MJ. Comparative in vitro susceptibility of
         antiseptic agents versus Candida species. In the Proceedings of the 33rd International
         Conference on Antimicrobial Agents and Chemotherapy (ICAAC), New Orleans, LA 1993.

     77. Vazquez JA, Sobel JD, Demitriou R, Vaishampayan J, Lynch M, Zervos MJ.
         Electrophoretic karyotyping of Candida albicans (CA) vaginal isolates obtained
         longitudinally in women with recurrent vulvovaginal candidiasis (RVVC). In the
         Proceedings of the 33rd International Conference on Antimicrobial Agents and
         Chemotherapy (ICAAC), New Orleans, LA 1993.

     78. Donabedian S, Chow JW, Zervos MJ. Biotin-labeled DNA probes and contour clamped
         homogeneous electric field electrophoresis (CHEF) for speciation of enterococci. In the
         Proceedings of the 33rd International Conference on Antimicrobial Agents and
         Chemotherapy (ICAAC), New Orleans, LA 1993.
     79. Dembry LM, Thal LA, Chow JW, Zervos MJ. Evidence for a chromosome-borne high-level
         gentamicin resistance transposon in Enterococcus faecalis. In the Proceedings of the 33rd
         International Conference on Antimicrobial Agents and Chemotherapy (ICAAC), New
         Orleans, LA 1993.

                                                 18
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.447 Filed 09/10/21 Page 49 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae



     80. Green M, Barbadora K, Wagener W, Shlaes DM, Chow JW, Zervos MJ. Outbreak of
         vancomycin resistant Enterococcus (VRE) faecium among pediatric liver transplant
         recipients. In the Proceedings of the 33rd International Conference on Antimicrobial Agents
         and Chemotherapy (ICAAC), New Orleans, LA 1993.

     81. Barnes R, Duffy M, Zervos MJ. Prevalence of serum antibodies to Helicobacter pylori in
         hospital personnel. American Gastroenterological Association. American Association for
         the Study of Liver Diseases, New York, NY 1993.

     82. Perri MB, Zervos MJ. Comparative in vitro activity of ciprofloxacin, clarithromycin and
         penicillin versus blood isolates of Streptococcus pneumoniae. The Second International
         Conference of The Macrolides, Azalides and Streptogramins, Venice, Italy, January, 1994.

     83. Perri MB, Dembry LM, Zervos MJ. Comparative in vitro activity of
         RP57669/RP54476/RP59500 against multi-drug resistant enterococci. The Second
         International Conference of The Macrolides, Azalides and Streptogramins, Venice, Italy,
         January, 1994.

     84. Silverman J, Donabedian S, Thal LA, Brown WJ, Zervos MJ. Application of contour
         clamped electrophoresis as a means of typing isolates of Alcaligenes xylosoxidans. The
         Fourth Annual Meeting of the Society for Hospital Epidemiology of America (SHEA), New
         Orleans, LA 1994.

     85. Zervos MJ, Thal LA, Donabedian S, Silverman J. Evaluation of contour clamped
         homogenous gel electrophoresis (CHEF) for strain delineation of enterococci. IMBEM
         Third International Meeting on Bacterial Epidemiologic Markers, Cambridge, UK 1994.

     86. Zervos MJ, Thal LA. DNA methods for strain delineation of Aspergillus species. IMBEM
         Third International Meeting on Bacterial Epidemiologic Markers, Cambridge, UK 1994.

     87. Thal LA, Donabedian SM, Perri MB, Mahayni R, Silverman J, Tabor S, Zervos MJ.
         Characterization of gentamicin resistance in Enterococcus gallinarum. American Society for
         Microbiology 32nd Annual International Conference on Streptococcal Genetics, Santa Fe,
         NM 1994.

     88. Dembry LM, Saravolatz L, Somero M, Durbin AP, Miller S, Zervos MJ. Clonal spread of a
         unique vancomycin resistance phenotype of Enterococcus faecium between patients in four
         hospitals in Southeastern Michigan. 94th General Meeting of the American Society for
         Microbiology, Las Vegas, NE 1994.


                                                19
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.448 Filed 09/10/21 Page 50 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     89. Kodali V, Singh P, Fraser N, Pilipiak C, Perri MB, Zervos MJ, Silverman A. Diarrhea is
         associated with antibiotics, but not with Candida albicans. American College of
         Gastroenterology 59th Annual Scientific Meeting (ACG), San Francisco, CA 1994.

     90. Singh P, Kodali V, Zervos MJ, Kahlon D, Silverman A. Frequency of Candida albicans in
         hospital acquired diarrhea. American Gastroenterological Assn. American Assn for the
         Study of Liver Diseases. New Orleans, LA 1994.

     91. Vazquez JA, Argonoza MT, Vaishampayan J, Boikov D, Zervos MJ, Akins RA. Isolation of
         amphotericin B resistant mutants and genes in Neurospora crassa. Combined Annual
         Meeting Central Society for Clinical Research Midwest Section, American Federation for
         Clinical Research, Chicago, IL Sept. 1994, Clin Res;42:406A.

     92. Mahayni R, Perri MB, Dembry LM, Zervos MJ. Comparative in vitro and bactericidal
         activity of RP59500 (quinupristin/dalfopristin) against multi-drug resistant E. faecium. 34th
         Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC) Orlando, FL
         1994.

     93. Silverman J, Perri MB, Bostic G, Zervos MJ. Characterization of antimicrobial resistance in
         community fecal isolates of enterococci. 34th Interscience Conference on Antimicrobial
         Agents and Chemotherapy (ICAAC) Orlando, FL 1994.

     94. Thal LA, Mahayni R, Perri MB, Donabedian S, Tabor J, Silverman J, Zervos MJ.
         Characterization of gentamicin resistance in enterococci of animal origin. 34th Interscience
         Conference on Antimicrobial Agents and Chemotherapy (ICAAC) Orlando, FL 1994.

     95. Mahayni R, Chowdri HR, McGowan H, Zervos MJ. Evaluation of risk factors and
         epidemiology for fungemia after introduction of a chlorhexidine bio-patch for central venous
         catheter dressings slide. 34th Interscience Conference on Antimicrobial Agents and
         Chemotherapy (ICAAC) Orlando, FL 1994.

     96. Boyce JM, Mermel LA, Zervos MJ, Rice LB, Potter-Bynoe G, Giorgia C, Medeiros AA.
         Effective measures for controlling vancomycin-resistant E. faecium (VREF).34th
         Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC) Orlando, FL
         1994.

     97. Vazquez JA, Arganoza MT, Vaishampayan J, Boikov D, Zervos MJ, Akins RA.
         Amphotericin B resistant mutants and genes of Neurospora crassa: their isolations and
         characteristics. 34th Interscience Conference on Antimicrobial Agents and Chemotherapy
         (ICAAC) Orlando, FL 1994.


                                                 20
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.449 Filed 09/10/21 Page 51 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     98. Chow JW, Thal LA, Jaworski DD, Donabedian S, Shaw KJ, Zervos MJ. Novel gentamicin
         resistance gene in Enterococcus. American Society for Microbiology 95th Annual Meeting,
         Washington, DC 1995.

     99. Davidson A, Marian M, Band J, Lauter CB, Zervos MJ. Leukocytosis of undetermined origin
         (LUO): characterization of subsequently proven etiology and outcome. 35th Annual Meeting
         IDSA, San Francisco, CA 1995.

     100.   Thal LA, Donabedian S, Perri MB, Chow JW, Sahm DF, Zervos MJ. Evaluation of the
        occurrence of a unique mid-level gentamicin resistance gene in enterococci of human and
        animal origin. 35th Annual Meeting of the American Society for Microbiology (ICAAC),
        San Francisco, CA 1995.

     101.    Chow JW, Zervos MJ, Jaworski DD, Thal LA, Donabedian S, Shaw KJ, Miller GH,
        Clewell DB. DNA sequence analysis of a novel gentamicin resistance gene in Enterococci.
        35th Annual Meeting of the American Society for Microbiology (ICAAC), San Francisco,
        CA 1995.

     102.    Bostic G, Perri MB, Thal LA, Zervos MJ. Comparative in vitro and bactericidal
        activity of oxazolidinone antibiotics against multi-drug resistant Enterococci. 35th Annual
        Meeting of the American Society for Microbiology (ICAAC), San Francisco, CA 1995.

     103.     Dombo IS, Zervos MJ, Perri MB, Thal LA. Synergy in gentamicin and ampicillin
        resistant enterococci. 33rd Annual Meeting IDSA, San Francisco, CA 1995.

     104.     Bonilla H, Kauffman C, Zervos MJ. Epidemiology of vancomycin resistant enterococci
        in a nursing home. Central Society for Clinical Research, American Federation for Clinical
        Research 1995.

     105.   Bonilla HF, Thal LA, Donabedian SM, Lyons M, Zarins L, Zervos MJ, Kauffman C.
        Epidemiology of vancomycin-resistant enterococci (VRE) colonization in a VA medical
        Center (VMAC). J Invest Med. 1995;43:485A.

     106.   Zervos MJ, and the Multi-Center COPD Study Group. Comparison of azithromycin
        and amoxicillin/clavulantate, ciprofloxacin, or cefuroxime axetil in acute bacterial
        exacerbations of chronic obstructive disease. The Third International Conference on the
        Macrolides, Azalides and Streptogramins, Lisbon, Portugal, 1996.

     107.    Skupien D, Margulis A, Kaczander N, Jaworski S, Ekleberry A, Pypkowski J, Zervos
        MJ. Randomized comparative trial of the safety, efficacy and cost of intravenous (IV)
        cefuroxime plus erythromycin vs IV cefuroxime plus oral clarithromycin in the therapy of

                                                21
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.450 Filed 09/10/21 Page 52 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        community acquired pneumonia. The Third International Conference on the Macrolides,
        Azalides and Streptogramins, Lisbon, Portugal, 1996.

     108.   Lerner AM, Zervos MJ. A subset of patients with the chronic fatigue syndrome.
        Assoc. Of American Physicians American Society for Clinical Investigation, American
        Federation for Clinical Research. Biomedicine 96 Meeting, Washington, DC 1996.

     109.    Thal LA, Donabedian S, Bonilla H, Kauffman C, Schwalbe RS, Sahm D, Chow JW,
        Zervos MJ. Molecular analysis of mid-level gentamicin resistant enterococci from diverse
        geographic areas. 96th General Meeting of the American Society for Microbiology, New
        Orleans, LA 1996.

     110.   Perri MB, Thal LA, Donabedian S, Chow JW, Bonilla H, Kauffman C, Sahm D, Zervos
        MJ. In vitro susceptibility studies of mid-levelgentamicin resistant enterococci. 96th
        General Meeting of the American Society for Microbiology, New Orleans, LA 1996.

     111.    Welton LA, thal LA, Perri MB, Donabedian S, McMahon J, Zervos MJ. Analysis of
        antimicrobial resistance in enterococci of turkey origin. 96th General Meeting of the
        American Society for Microbiology, New Orleans, LA 1996.

     112.    Zervos MJ. First clinical experience with quinupristin/dalfopristin (Synercid). In the
        Proceedings of the 7th Annual Meeting of the International Congress of Infectious Diseases
        (ICID) Hong Kong, 1996.

     113.    Woodard R, Hruszkewycz V, Perri MB, Thal LA, Zervos MJ. Enterococcal
        colonization of environmental surfaces. 23rd Annual Education and International
        Conference of Association for Professionals in Infection Control and Epidemiology, Inc.
        Atlanta, GA 1996.

     114.    Keller P, Lerner L, Kehler L, Zervos MJ, Snyder MB. One year later; results of CDC
        recommended interventions, plus required gowning for vancomycin-resistant enterococcus
        (VRE). 23rd Annual Education and International Conference of Association for
        Professionals in Infection Control and Epidemiology, Inc. Atlanta, GA 1996.

     115.    Nordstrom-Lerner L, Keller P, Kehler L, Zervos MJ, Snyder M. Epidemiologic factors
        associated with vancomycin resistant enterococci (VRE) bloodstream infections (BSI) in 32
        patients. 23rd Annual Education and International Conference of Association for
        Professionals in Infection Control and Epidemiology, Inc. Atlanta, GA 1996.

     116.    Bostic G, Zervos MJ. Reduction in contaminated blood cultures by providing rates to
        phlebotomists. 36th Interscience Conference on Antimicrobial Agents and Chemotherapy

                                                22
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.451 Filed 09/10/21 Page 53 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        (ICAAC), New Orleans, LA 1996.

     117.    Donabedian S, Perri MB, Thal LA, Zervos MJ. Comparative in vitro and bactericidal
        activity of LY333328 against multi-drug resistant enterococci.      36th Interscience
        Conference on Antimicrobial Agents and Chemotherapy (ICAAC), New Orleans, LA 1996.

     118.    Marian M, Zervos MJ. Risk factors for nosocomial enterococcal bacteremia. 36th
        Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC), New
        Orleans, LA 1996.

     119.    Thal LA, Welton LA, Perri MB, Donabedian S, McMahon J, Chow JW, Zervos MJ.
        Antimicrobial resistance in enterococci isolated from turkeys fed virginiamycin. 36th
        Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC), New
        Orleans, LA 1996.

     120.    Brooks A, Ekleberry A, McMahon J, Kaczander N, Zervos MJ. Evaluation of clinical
        practice guidelines on rates of nosocomial infection in intensive care unit patients. 36th
        Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC), New
        Orleans, LA 1996.

     121.    Misra L, Donabedian S, Zervos MJ, Clewell DB, Chow JW. Infections with
        enterococci possessing a novel gentamicin resistance gene. 36th Interscience Conference on
        Antimicrobial Agents and Chemotherapy (ICAAC), New Orleans, LA 1996.

     122.    File TM, Jr., Segreti J, Dunbar L, Player R, Kohler R, Williams RR and the
        Levofloxacin Study Group. A multicenter, randomized study comparing the efficacy and
        safety of IV/PO levofloxacin vs. ceftriaxone/cefuroxime axetil in the treatment of adults with
        community-acquired pneumonia. 36th Interscience Conference on Antimicrobial Agents and
        Chemotherapy (ICAAC), New Orleans, LA 1996.

     123.    Thal LA, Davidson A, Chow JW, Zervos MJ. In vitro evaluation of the development of
        synercid resistant mutants in Enterococcus faecium. Infectious Diseases Society of America
        34th Annual Meeting, New Orleans, LA 1996.

     124.   Arganoza MT, Vazquez JA, Vaishampayan JK, Zervos MJ, Fitzgerald T, Lipman B,
        Manavathu E, Akins RA. Analysis of Aspergillus clinical isolates by RAPD species-specific
        probesand RAPD fingerprinting. Infectious Diseases Society of America 34th Annual
        Meeting, New Orleans, LA 1996.

     125.   Vazquez JA, Arganoza MT, Vaishampayan, Fitzgeral T, Zervos MJ, Lipman B, Akins
        RA. Strain delineation of related and unrelated isolates of Aspergillus flavus with RAPD

                                                 23
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.452 Filed 09/10/21 Page 54 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        probes. Infectious Diseases Society of America 34th Annual Meeting, New Orleans, LA
        1996.

     126.    Tsai S, Zervos MJ, Clewell DB, Shaw KJ, Sahm DF, Chow JW. A novel high-level
        gentamicin resistance gene in Enterococcus casseliflavus. Infectious Diseases Society of
        America 34th Annual Meeting, New Orleans, LA 1996.

     127.    Davidson A, Bonilla H, Kauffman C, Sanford E III, Zervos MJ, Chow JW.
        Enterococcal super infection in patients treated with quinupristin/dalfopristin (Synercid)
        casseliflavus. Infectious Diseases Society of America 34th Annual Meeting, New Orleans,
        LA 1996.

     128.    Misra L, Donabedian S, Zervos MJ, Clewell DB, Chow JW. Infections with
        enterococci possessing a novel gentamicin resistance gene. Infectious Diseases Society of
        America 34th Annual Meeting, New Orleans, LA 1996.

     129.    Bonilla H, Zervos MJ, Lyons M, Bradley S, Paul L, Kauffman C. Colonization with
        vancomycin resistant enterococci (VRE) comparison of a long-term care unit (LTCU) with
        an acute care hospital. Infectious Diseases Society of America 34th Annual Meeting, New
        Orleans, LA 1996.

     130.    Zervos MJ and the COPD Study Group. Comparison of azithromycin and
        amoxicillin/clavulanate, ciprofloxacin cefuroxime axetil in acute bacterial exacerbations of
        chronic obstructive pulmonary disease. American Academy of Family Physicians Annual
        Scientific Assembly, Annual Meeting, New Orleans, LA 1996.

     131.    Stokes D, Mercier RC, Levine DP, Zervos MJ, Rybak MJ. Small colony variant (SCV)
        of Enterococcus faecalis (EF). American Society for Microbiology 97th Annual Meeting,
        Miami, FL 1997.

     132.    Thal LA, Donabedian S, Chow JW, Bonilla H, Kauffman CA, Clewell DB, Robinson-
        Dunn B, Zervos MJ. Pulse field electrophoretic analysis of chromosomal DNA (PFGE) of
        vancomycin resistant Enterococcus faecium from Southeastern Michigan hospitals over a
        five-year period. American Society for Microbiology 97th Annual Meeting, Miami, FL
        1997.

     133.    Tsai S, Zervos MJ, Donabedian S, Clewell DB, Chow JW. Nucleotide sequence
        analysis of a new gentamicin resistance gene in Enterococcus casseliflavus. American
        Society for Microbiology 97th Annual Meeting, Miami, FL 1997.

     134.    Aeschlimann J, Zervos MJ, Rybak MJ. Quinupristin/dalfopristin (Q/D) combined with

                                                24
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.453 Filed 09/10/21 Page 55 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        doxycycline (D) against vancomycin-resistant Enterococcus faecium (VREF) in kill curve
        studies and in an in vitro infection odel with simulated endocardial vegetations (SEVs) 8th
        European Congress of Clinical Microbiology and Infectious Diseases, Lausanne,
        Switzerland, 1997.

     135.     Raad I, The Global Synercid CRGPB Study Group. Dose-ranging randomized,
        multicenter, open phase II study of quinupristin/dalfopristin (Q/D, RP59500, Synercid )
        versus vancomycin in the treatment of catheter-related, gram-positive bacteremia (CRGPB).
          20th International Congress of Chemotherapy, Sidney, Australia, 1997.

     136.     Moellering RC, Linden PK, Synercid Emergency-Use Study Group. Efficacy and
        safety of quinupristin/dalfopristin (RP50500, Synercid ) in the treatment of vancomycin-
        resistant Enterococcus faecium (VREF) infection. 20th International Congress of
        Chemotherapy, Sidney, Australia, 1997.

     137.    Baughman R, The US Synercid CAP Study Group. Randomized, double blind,
        comparative multicenter study of quinupristin/dalfopristin (RP50500, Synercid ) versus
        combination of ceftriaxone and erythromycin in the treatment of acute community-acquired
        bacterial pneumonia (CAP). 20th International Congress of Chemotherapy, Sidney,
        Australia, 1997.

     138.    Nichols R, US Synercid SSSI Study Group. Randomized, comparative, multicenter,
        open study of quinupristin/dalfopristin (RP50500, Synercid ) versus standard therapy
        (oxacillin or vancomycin) in the treatment of complicated gram-positive skin and skin
        structure infections (C-SSSI). 20th International Congress of Chemotherapy, Sidney,
        Australia, 1997.

     139.    Lerner AM, Sayyed T, Dworkin HJ, Zervos MJ, Chang C, O’Neill W. Characteristics
        of the abnormal left ventricular myocardial dynamics in the cardiomyopathy of the chronic
        fatigue syndrome in Birmingham, MI 1987-1994. 35th Annual Meeting of the Infectious
        Diseases Society of America, San Francisco, CA 1997.

     140.    Sobel JD, McKinsey D, Kauffman C, Zervos MJ, Vazquez JA, Lee J and Mycoses
        Study Group. Asymptomatic candiduria (AC): a randomized double-blind study of treatment
        with fluconazole (F) and placebo. 35th Annual Meeting of the Infectious Diseases Society of
        America, San Francisco, CA 1997.

     141.   Donabedian S, Thal LA, Foon A, Chow JW, Clewell DB, Robinson-Dunn B, Zervos
        MJ. Molecular analysis of chromosomal and plasmid DNA of vancomycin-resistant
        Enterococcus faecium from Michigan hospitals. 37th Interscience Conference on


                                                25
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.454 Filed 09/10/21 Page 56 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        Antimicrobial Agents and Chemotherapy (ICAAC), Toronto, CA 1997.

     142.    Javellana ED, Chow JW, Zervos MJ. The significance of a single positive blood culture
        for enterococcus. 37th Interscience Conference on Antimicrobial Agents and Chemotherapy
        (ICAAC), Toronto, CA 1997.

     143.    Perri MB, Thal LA, Zervos MJ. Assessment of the synergistic interactions of
        clinafloxacin against Enterococcus faecium and Pseudomonas aeruginosa by time-kill
        methods. 37th Interscience Conference on Antimicrobial Agents and Chemotherapy
        (ICAAC), Toronto, CA 1997.

     144.    Tsai S, Kao SJ, Zervos MJ, Clewell DB, Donabedian SM, Chow JW. A new high-level
        gentamicin resistance gene in Enterococcus faecium. 37th Interscience Conference on
        Antimicrobial Agents and Chemotherapy (ICAAC), Toronto, CA 1997.

     145.    Chow JW, Donabedian SM, Zervos MJ. Synergistic antimicrobial combinations against
        enterococci possessing the mid-level gentamicin resistance gene aph(2")-Ic. 37th
        Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC), Toronto, CA
        1997.

     146.    Vergis EN, Chow JW, Hayden MK, Snydman DR, Zervos MJ, Linden PK, Wagener
        MM, Muder RR. Vancomycin resistance predicts mortality in enterococcal bacteremia: a
        prospective, multicenter study of 375 patients. 37th Interscience Conference on
        Antimicrobial Agents and Chemotherapy (ICAAC), Toronto, CA 1997.

     147.     Price J, Ekleberry A, Johnson M, Melendy S, Villalba M, Zervos MJ. Evaluation of
        clinical practice guidelines on infection outcome and antibiotic resistance in an intensive care
        unit. 37th Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC),
        Toronto, CA 1997.

     148.    Robinson-Dunn B, Jennings G, Mitchell J, Ionescu M, Dashti F, Donabedian S, Perri
        MB, Thal LA, Sunstrum J, Chow JW, Smith T, Zervos MJ. Characterization of a unique
        isolate of vancomycin-intermediate Staphylococcus aureus (VISA). 37th Interscience
        Conference on Antimicrobial Agents and Chemotherapy (ICAAC), Toronto, CA 1997.

     149.   Zervos MJ. New emerging therapies for gram-positive infections. 8th International
        Congress on Infectious Diseases, Boston, MA 1998.

     150.   Revankar SG, Sutton DA, Sanche S, Rao J, Zervos MJ, Dashti F, Rinaldi MG.
        Metarrhizium anisopliae as a cause of sinusitis in immunocompetent hosts. 98th General
        Meeting of the American Society for Microbiology. Atlanta, GA 1998.

                                                  26
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.455 Filed 09/10/21 Page 57 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae



     151.    Thal LA, Dashti F, Donabedian SA, Chow JW, Zervos MJ. Survey of fecal flora for
        streptogramin resistant Enterococcus faecium. 98th General Meeting of the American
        Society for Microbiology. Atlanta, GA 1998.

     152.  Zervos MJ. Staphylococcal and streptococcal infections: an emergent problem.
        SMART Symposium. Milano, Italy 1998.

     153.   Zervos MJ. Present and future of nosocomial infections: streptogramins. VIII Reunión
        Nacional de la Sociedad Española de Enfermedades Infecciosas y Microbiologia Clinica.
        Mallorca, Spain May, 1998.

     154.   Vergis EN, Chow JW, Hayden MK, Snydman DR, Zervos MJ, Linden PK, Wagener
        MM, Muder RR. Interaction of virulence factors and antimicrobial therapy in patients with
        Enterococcus faecalis bacteremia; clinical and laboratory correlation for 125 patients. 36th
        Annual Meeting of the Infectious Disease Society of America. Denver, CO August, 1998.

     155.    Zervos MJ, Ionescu M, Perri MB. In vitro susceptibilities of vancomycin resistant
        enterococci to fosfomycin. 36th Annual Meeting of the Infectious Disease Society of
        America. Denver, CO August, 1998.

     156.   Thal LA, Ionescu M, Donabedian SM, Bhargava R, Chow JW, Muder RR, Vergis EN,
        Hayden MK, Zervos MJ. Molecular comparison of quinupristin/dalfopristin resistant
        Enterococcus faecium from human and animal origin. 36th Annual Meeting of the Infectious
        Disease Society of America. Denver, CO August, 1998.

     157.    Baddam K, Brooks A, VanDam D, Zervos MJ. Cefepime vs. ceftazidime for therapy of
        serious lower respiratory tract infection. 36th Annual Meeting of the Infectious Disease
        Society of America. Denver, CO August, 1998.

     158.     You I, Kariyama R, Zervos MJ, Kumon H, Chow JW. In vitro synergism of
        vancomycin + arbekacin against gentamicin and methicillin resistant Staphylococcus aureus.
          36th Annual Meeting of the Infectious Disease Society of America. Denver, CO August,
        1998.

     159.    Goss TF, Griffiths RI, Fekete T, Meyer RD, Paladino JA, Zervos MJ. A decision model
        to evaluate the costs and outcomes of alternative treatments for Enterococcus faecium
        bloodstream infections. 38th Interscience Conference on Antimicrobial Agents and
        Chemotherapy. San Diego, CA Sept. 1998.

     160.    Perri MB, Zervos MJ. In vitro activity of clinafloxacin alone and in combination

                                                27
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.456 Filed 09/10/21 Page 58 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        against multi-drug resistant pathogens. 38th Interscience Conference on Antimicrobial
        Agents and Chemotherapy. San Diego, CA Sept. 1998.

     161.    Perri MB, Zervos MJ. Bactericidal activity of clinafloxacin against multi-resistant
        bacteria. In the Proceedings of the 38th Interscience Conference on New Quinolones and
        Related Antibiotics. Denver, CO Sept., 1998.

     162.    Tack KJ, Zervos MJ. Clinafloxacin for the treatment of serious infections caused by
        multiply-resistant pathogens. In the Proceedings of the 6th International Symposium on
        New Quinolones and Related Antibiotics. Denver, CO Nov. 1998.

     163.    Lerner AM, Deeter RG, Dworkin HJ, Zervos MJ, Chang CH, Fitzgerald T. A
        preliminary 6 month trial of valacyclovir (VAL) in CFS using the EBV (Epstein-Barr
        Virus)/HCMV (Cytomegalovirus) cardiac paradigm of its etiology. 36 th Annual Meeting of
        The Infectious Diseases Society of America. Denver, CO Nov. 1998.

     164.   Chandra HR, Choudhary N, O’Neill C, Zervos MJ, Kroetsch A, Philip, M, Luzon L,
        Colar JM, Boura J, Timmis GC, O’Neill WW. Chlamydia pneumoniae and inflammatory
        markers in acute coronary syndrome. Presented at the American College of Cardiology 49 th
        Annual Scientific Session, New Orleans, LA, March, 1999.

     165.     Shah BR, Oestereicher LK, Madrazo B, Zervos MJ, Mezwa D. To assess if newer
        computerized tomography (CT) capabilities (spiral) allow earlier detection of Clostridium
        difficile colitis. Presented at the 28th Annual Meeting of the Roentgen Radiologic Society,
        New Orleans, LA, May 1999.

     166.    Donabedian SM, Thal LA, Brooks A, Gravelle A, Chow JW, Clewell DB, Robinson-
        Dunn B, Zervos MJ. Molecular analysis of Tn1546 in Enterococcus faecium in Michigan
        hospitals. American Society for Microbiology 99th General Meeting, Chicago, IL May-
        June, 1999.

     167.    Thal LA, Donabedian SM, Zervos MJ. Evaluation of antimicrobial resistance in
        Enterococcus faecium isolated from pigs fed virginiamycin. For presentation at the American
        Society for Microbiology 99th General Meeting, Chicago, IL May-June, 1999.

     168.    Bostic GD, Bollinger RM, Zervos MJ. Comparison of two susceptibility test methods
        for the detection of extended-spectrum beta-lactamases (ESBL). For presentation at the
        American Society for Microbiology 99th General Meeting, Chicago, IL May-June, 1999.

     169.    Bostic GD, Bollinger RM, Logue-O’Malley J, Zervos MJ. Evaluation of the microscan
        system to accurately test the susceptibility of clinical isolates against cefepime. For

                                                28
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.457 Filed 09/10/21 Page 59 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        presentation at the American Society for Microbiology 99th General Meeting, Chicago, IL
        May-June, 1999.

     170.    Sowirka OJ, Hyde K, Zervos MJ, Maddens M, Unsworth M. Can herd immunity effect
        compensate for impaired influenza vaccine efficacy due to antigenic drifts in virus strains.
        Presented at the American Geriatrics Society, Philadelphia, PA, May 1999.

     171.     Kariyama R, Kumon H, Zervos MJ, Chow JW. Combinations of ampicillin,
        fosfomycin, and arbekacin against Beta-lactam-, glycopeptide-, and high-level gentamicin-
        resistant Enterococcus faecium. P-523. Presented at the 21st International Congress of
        Chemotherapy, Birmingham, UK July 1999

     172.    Stein GE, Dean NC, Zervos MJ. Ampicillin/sulbactam (A/S) plus IV erythromycin (E)
        or oral azithromycin (AZ) treatment for hospitalized patients with community-acquired
        pneumonia (CAP). P-251. Presented at the 21 st International Congress of Chemotherapy,
        Birmingham, UK July 1999.

     173.    Hershberger E, Coyle EA, Kaatz GW, Zervos MJ, Rybak MJ. In vitro fibrin-clot
        infection model versus rabbit (R) model of bacterial endocarditis (BE). Presented at the 39 th
        Interscience Conference on Antimicrobial Agents and Chemotherapy, San Francisco, CA
        Sept. 1999.

     174.   Vergis EN, Shankar V, Gilmore M, Chow JW, Hayden MK, Snydman DR, Zervos MJ,
        Linden PK, Wagener MM, Muder RR. Characterization of virulence factors in patients with
        Enterococcus faecalis bacteremia. Presented at the 39th Interscience Conference on
        Antimicrobial Agents and Chemotherapy, San Francisco, CA Sept. 1999.

     175.     Kak V, You I, Zervos MJ, Chow JW. In vitro synergistic activity of ampicillin and
        arbekacin against vancomycin-resistant enterococcal isolates with high-level aminoglycoside
        resistance caused by aph(2’)-Id. Presented at the 39th Interscience Conference on
        Antimicrobial Agents and Chemotherapy, San Francisco, CA Sept. 1999.

     176.    Perri MB, Dale R, Zervos MJ. In vitro activity of an investigation nucleic acid
        antibacterial compound Nu-2 against multidrug-resistant bacteria. Presented at the 39 th
        Interscience Conference on Antimicrobial Agents and Chemotherapy, San Francisco, CA
        Sept. 1999.

     177.     McKinnon PS, Rybak MJ, Ionescu M, Choudoury N, Zervos MJ. Treatment outcomes
        of vancomycin-resistant E. faecium (VREfm) and vancomycin-resistant E. faecalis (VREfc)
        compared with vancomycin (V)-susceptible enterococcal bacteremia (EB). Presented at the
        39th Interscience Conference on Antimicrobial Agents and Chemotherapy, San Francisco,

                                                 29
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.458 Filed 09/10/21 Page 60 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        CA Sept. 1999.

     178.    Meghashyam J, Thal L, Donabedian SM, Chow J, Zervos MJ. Molecular evaluation of
        vancomycin-resistant Enterococcus faecalis in Michigan hospitals. Presented at the 39th
        Interscience Conference on Antimicrobial Agents and Chemotherapy, San Francisco, CA
        Sept. 1999.

     179.    Vergis EN, Hayden MK, Chow JW, Snydman DR, Zervos MJ, Linden PK, Wagener
        MM, Muder RR. Using Etest for vancomycin and teicoplanin susceptibility testing reliably
        predicts vanA and vanB genotypes determined by PCR. Presented at the 37 th Meeting of the
        Infectious Diseases Society of America, Philadelphia, PA, Nov. 1999.

     180.    Hershberger E, Coyle EA, Kaatz GW, Zervos MJ, Rybak MJ. Comparison of the
        activity of trovafloxacin(T), sparfloxacin(S), and clinafloxacin(CL) against Staphylococcus
        aureus(SA) and Enterococcus faecium and faecalis in an in vitro fibrin-platelet clot infection
        model versus rabbit(R) model of bacterial endocarditis(BE). Presented at the 39 th
        Interscience Conference on Antimicrobial Agents and Chemotherapy, San Francisco, CA
        Sept. 1999.

     181.    Shaw BR, Oestereicher LK, Madrazo B, Zervos MJ. To assess if newer computerized
        tomography (CT) capabilities (spiral) allow earlier detection of Clostridium difficile colitis.
        Presented at the 99th Annual Meeting of the American Roentgen Ray Society, New Orleans,
        LA, May 1999.

     182.    Kak V, Donabedian SM, Zervos MJ, Kariyama R, Kumon H, Chow JW. Greater
        efficacy of ampicillin plus arbekacin versus ampicillin alone in experimental rabbit
        endocarditis caused by Enterococcus faecalis with high-level gentamicin resistance.
        Presented at the 1st International American Society for Microbiology Conference on
        Enterococci: Pathogenesis, Biology, and Antibiotic Resistance. Banff, Alberta, Canada,
        February 2000.

     183.    Donabedian SM, Thal LA, Jones R, Bartlett P, Chow JW, Hershberger E, Zervos MJ.
        Prevalence of antimicrobial resistance and antimicrobial use in cows and turkeys. Presented
        at the 1st International American Society for Microbiology Conference on Enterococci:
        Pathogenesis, Biology, and Antibiotic Resistance. Banff, Alberta, Canada, February 2000.

     184.   Chandra HR, Choudhary N, O’Neill C, Zervos M, Kroetsch A, Phillip M, Luzon L,
        Colar J, Boura J, Timmis GC, O’Neill WW. Chlamydia Pneumoniae and Inflammatory
        Markers in Acute Coronary Syndrome. Presented at the American College of Cardiology
        Annual Conference, March 2000.


                                                  30
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.459 Filed 09/10/21 Page 61 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     185.    Thal LA, Donabedian SM, Ionescu M, Zervos MJ. The in vitro susceptibilities of
        vancomycin-resistant Enterococcus faecium (VREF) to fluoroquinolones. Presented at the
        100th General Meeting of the American Society for Microbiology, Los Angeles, CA. May
        2000.

     186.     Thal LA, Hershberger E, Joyce K, Hill B, Marano N, Angulo F, Gilbert L, Cobb LL,
        Tenover F, Clark N, Mackinson C, Gregg C, Bebess A, Madden J, Sokolow B, Zervos, MJ.
        Broad geographic distribution of aph(2”)-Id, a novel high-level gentamicin resistance gene
        in enterococcus from humans and animals; first report in poultry from three states. Presented
        at the 100th General Meeting of the American Society for Microbiology, Los Angeles, CA.
        May 2000.

     187.    Stecevic V, Zervos MJ. Epidemiology of candida bloodstream infection over a 12 year
        period. Presented at the 100th General Meeting of the American Society for Microbiology,
        Los Angeles, CA. May 2000.

     188.   Thal LA, Hershberger E, Jones R, Joyce K, Hill B, Marano N, Zervos MJ, et al.
        Molecular mechanism of gentamicin resistance among enterococci isolated from humans,
        food animals, meat and poultry. Presented at the 40th Interscience Conference on
        Antimicrobial Agents and Chemotherapy, Toronto CA. September, 2000.

     189.    Daikos GL, Bamias G, Zervos MJ, Syriopoulou V. Characterization of the elements
        carrying the gentamicin resistance determinants in E. faecalis isolates from Greece.
        Presented at the 40th Interscience Conference on Antimicrobial Agents and Chemotherapy,
        Toronto CA. September, 2000.

     190.   Bozigar PS, Hershberger E, Donabedian SM, Zervos MJ.                  Activity of
        quinupristin/dalfopristin alone and in combination with ampicillin in the treatment of
        vancomycin-resistant Enterococcus faecium and Staphylococcus aureus in experimental
        model of endocarditis in rabbits. Presented at the 40th Interscience Conference on
        Antimicrobial Agents and Chemotherapy, Toronto CA. September, 2000.

     191.    Vergis EN, Hayden MK, Chow JW, Snydman DR, Zervos MJ, Linden PK, Wagener
        MK, Muder RR. Blood isolates of Enterococcus faecium with diminished susceptibility to
        quinupristin/dalfopristin: clinical correlations in a multicenter bacteremia study. Presented at
        the 40th Interscience Conference on Antimicrobial Agents and Chemotherapy, Toronto CA.
        September, 2000.

     192.     Kariyama R, Kumon H, Araake M, Tabata M, Zervos MJ, Chow JW. In vitro activity
        of the combination of ampicillin and arbekacin against Beta-lactam, glycopeptide, and high-
        level gentamicin resistant Enterococcus faecium. Presented at the 40th Interscience

                                                  31
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.460 Filed 09/10/21 Page 62 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        Conference on Antimicrobial Agents and Chemotherapy, Toronto CA. September, 2000.

     193.    Rex JH, Pappas PG Karchmer AW, Sobel J, Edwards J, Brass C, Chapman S, Horowitz
        H, Zervos M, Vazquez JA, McKinsey D, Kett D, Simmons B, Lee J, Mautner L, Chu TC,
        Panzer H. The Candidemia Study Group. A randomized and blinded multicenter trial of
        high-dose Fluconazole (F) + Amphortercin B (A) as treatment of Candidemia in non-
        neutropenic patients. Presented at the American Society for Microbiology 41 st Annual
        Conference, ICAAC, Chicago, IL 2001.

     194.   Zervos M, Aubier M, Rangaraju M, Lerowy B. Five-day Telithromycin, a new
        Ketolide, is as effective as standard 10-day comparators in the treatment of acute
        exacerbation of chronic bronchitis. Presented at the American Society for Microbiology 41st
        Annual Conference, ICAAC, Chicago, IL 2001.

     195.    Hershberger E, Bozigar P, Zervos MJ, Rybak MJ. Activity of Ziracin, Daptomycin, and
        Quinupristin/Dalfopristin against Vancomycin-Resistant Enterococci, Methicillin-Resistant
        Staphylococcus aureus, and Vancomycin-Intermediate Staphylococcus aureus in an In Vitro
        Infection Model. Presented at the American Society for Microbiology 41 st Annual
        Conference, ICAAC, Chicago, IL 2001.

     196.   Bozigar PS, Hershberger E, Donabedian SM, Zervos MJ. Activity of
        Quinupristin/Dalfopristin compared to linezolid in the treatment of vancomycin-resistant
        Enterococcus faecium and Methicillin-Resistant Staphylococcus aureus in experimental
        model of endocarditis in rabbits. Presented at the American Society for Microbiology 41 st
        Annual Conference, ICAAC, Chicago, IL 2001

     197.    Donabedian SM, Thal LA, Bozigar PS, Perri MB, Hershberger E, Bartlett P, Chow JW,
        Zervos MJ. Prevalence of antimicrobial resistance and antimicrobial use in cows, turkey,
        chicken and swine. Presented at the American Society for Microbiology 41 st Annual
        Conference, ICAAC, Chicago, IL 2001

     198.    Perri MB, Donabedian SM, Angulo FJ, Jones R, Debess E, Park M, Johnson S, Johnson
        J, Zervos MJ. Common molecular mechanism of gentamicin resistance among enterococci
        isolated from animals, food and humans. Presented at the American Society for
        Microbiology 41st Annual Conference, ICAAC, Chicago, IL 2001.

     199.   Donabedian SM, Perri MG, Bozigar PS, Hershberger E, Angulo FJ, Rossiter S, Jones R,
        Debess E, Johnson S, Park M Johnson J, Zervos MJ. Quinupristin/Dalfopristin Resistance in
        Enterococcus faecium isolated from humans, farm animals and retail food. Presented at the
        American Society for Microbiology 41st Annual Conference, ICAAC, Chicago, IL 2001.


                                                32
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.461 Filed 09/10/21 Page 63 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     200.   Donabedian SM, Zervos MJ, Kariyama R, Chow J. Multiplex PCR for detection of
        aminoglycoside-resistance genes in Enterococci. Presented at the American Society for
        Microbiology 41st Annual Conference, ICAAC, Chicago, IL 2001.

     201.    Hershberger E, Lajin M, Chirilla R, Zervos MJ. Treatment Failure with Outpatient
        Therapy of Community-Acquired Pneumonia. Slide Session. Pneumonia: Analysis of
        Treatment Failures. Presented at the American Society for Microbiology 41 st Annual
        Conference, ICAAC, Chicago, IL 2001.

     202.    Hershberger E, Currin LG, Vontivillu GS, Bhalla P, Zervos MJ. Outcome of patients
        with Streptococcus pneumoniae. Pneumonia treated according to IDSA Guidelines.
        Presented at the American Society for Microbiology 41 st Annual Conference, ICAAC,
        Chicago, IL 2001.

     203.   Attassi K, Hershberger E, Alam M.R., Zervos MJ. Thrombocytopenia Associated with
        Linezolid Therapy. Presented at IDSA, San Francisco, 2001.

     204.    Hershberger E, Bower J, Ventimiglio J, Zervos, MJ. Treatment of Streptococcus
        pneumoniae Community-Acquired Pneumonia based on the IDSA Guidelines. Presented at
        the Sixth International Conference, ICKMASK, Bologna, Italy, 2002.

     205.    Zervos MJ, Hershberger E, Nicolau, DP, Ritchie DJ, Blackner L, Coyle, EA, Donnelly
        AJ, Eckel SF, Eng RHK, Hiltz A, Kuyumijian G, McDaniel A, Hogan P, Lubowski TJ.
        Impact of Fluoroquinolone (FQ) Usage on Pathogen Susceptibility: A 10 Year Multicenter
        Evaluation. Presented at the American Society for Microbiology General Meeting, Salt Lake
        City, UT, May 2002.

     206.   Simjee S, White DG, McDermott PF, Wagner DD, Zervos, MJ, Donabedian SM,
        English LL, Walker RD. Possible Transfer of the High-Level Vancomycin Resistance
        Transposon (Tn1546) from a Human to a Canine Enterococcal Isolate. Presented at the
        American Society for Microbiology General Meeting, Salt Lake City, UT, May 2002.

     207.    Bozigar PS, Zervos MJ, Chow JW, Kariyama R, Kumon H, Hershberger E. Once Daily
        Versus Traditional Dosing of Arbekacin Against a Milti-Drug Resistant Isolate of
        Pseudomonas aeruginosa in an In-Vitro Infection Model. Presented at the American Society
        for Microbiology General Meeting, Salt Lake City, UT, May 2002.

     208.    Hawa JT, Zervos MJ. Telithromycin is as effective as standard comparators in the
        treatment of community-acquired respiratory tract infections. Presented at the American
        Osteopathic Association 107th Annual Convention and Scientific Seminar, Las Vegas, NV
        2002.

                                               33
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.462 Filed 09/10/21 Page 64 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae



     209.    Flannagan SE, Chow JW, Donabedian SM, Brown WJ, Perri MB, Zervos MJ, Clewell
        DB. Genetic analyses of a vancomycin-resistant Enterococccus faecalis (VRE) strain
        isolated together with a vancomycin-resistant Staphylococcus aureus (VRSA). In the 42nd
        ICAAC Late-Breaker Program/Abstracts and Exhibits Addendum. San Diego, CA. 2002,
        83/LB-12.

     210.    Zervos, MJ, Aubier, M, Backstrom J, Leroy B. Telithromycin is effective in the
        treatment of patients with increased risk of morbidity during acute exacerbations of chronic
        bronchitis. Presented at the American Thoracic Society Annual Meeting, Atlanta, GA.
        2002.

     211.    Bostic GD, Robinson-Dunn B, Zervos MJ. Inhibited Recovery of Yeast by Coagulase-
        negative Staphylococci in BacT/Alert blood Culture Bottles. Presented at the 103 rd General
        Meeting American Society for Microbiolgy, Washington, DC. May 2003.

     212.   Perri MB, Vager D, Donabedian SM, Bozigar P, Hershberger E, Chow JW, Bartlett P,
        Muder RR, Zervos MJ. Epidemiology of Enterococcal resistance in Humans and Animal
        Farms. Presented at the 43rd Annual ICAAC/ASM’s Annual Meeting on Infectious Disease,
        Chicago, IL. September 2003.

     213.   Smijee S, Zhang Y, McDermott PF, White DG, Donabedian SM, Zervos MJ, Meng J.
        Heterogeneity of vatE Carrying Plasmids in E. faecium recovered from Human and Animal
        Sources. Presented at the 43rd Annual ICAAC/ASM’s Annual Meeting on Infectious
        Disease, Chicago, IL. September 2003.

     214.    Donabedian S, Zaidi N, Oprea S, Zervos MJ. Molecular Analysis of Vancomycin-
        Resistant Enterococcus faecalis Isolates Collected from a Michigan Hospital over a 12-year
        Period. Presented at the 43rd Annual ICAAC/ASM’s Annual Meeting on Infectious Disease,
        Chicago, IL. September 2003.

     215.    Zervos MJ, Andrews C, Knirsch C, Swanson R, de Caparariis P, Mandell L.
        Ivazithromycin (AZM)/ceftriaxone (CEF) followed by PO AZM vs IV levofloxacin (LEV)
        followed by PO LEV in treatement of hospitalized patients with community acquired
        pneumonia (CAP). Presented at the 13th ERS Annual Congress of the European Respiratory
        Journal, Vienna, Austria. September 27 – October 1, 2003.

     216.    Zervos, MJ, Aubier M, Nusrat, R. Telithyromycin is highly efficacious in the treatment
        of lower respiratory tract infections. Presented at the 13th ERS Annual Congress of the
        European Respiratory Journal, Vienna, Austria. September 27 – October 1, 2003.


                                                34
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.463 Filed 09/10/21 Page 65 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     217.   Oprea S, Hershberger E, Donabedian S, Perri MB, Zervos MJ. Molecular and Clinical
        Epidemiology of Vancomycin Risistant Enterococcus faecalis. Presented at the Annual
        Meeting of the IDSA, 2003

     218.   Zervos MJ, Nusrat R Hershberger E. Telithromycin Efficacy in Patients with Acute
        Exacerbations of Chronic Bronchitis and Increased Morbidity Risk. Presented at the 99 th
        Annual Meeting of the American Thoracic Society Meeting, Seattle, Washington, 2003.

     219.    Zervos MJ, Martinez F. Thre-Day Azithyromycin (AZM) v. Five-Day Moxifloxacin
        (MOX) in Outpatients (OP) with AECB. Presented at the American Association for Critical
        Care Medicine, National Meeting, Open Forum Symposium “Medications & Nebulizers, Las
        Vegas, Nevada, December 9, 2003.

     220.    Perri MB, Vager D, Sonabedian SM, Chow JW, Bartlett P, Muder RR, Zervos MJ.
        Enterococcal Resistance in Humans and Animal Farms. Presented at the International
        Cnference on Emerging Infections Diseases 2004, Atlanta, Georgia, February 29 – March 3,
        2004.

     221.    Zervos MJ, Hogan PA, Lubowski TJ, Herndon KC, Mullenix TA, D’Angio RG, Estoup
        MW, Springer SV, Brady GP, DeLor B, Smith PS, Glover JJ. Is there a Relationship
        between Levofloxacin (L) Usage and Susceptibility (%S) among Hospital Pathogens?
        Presented at the American Society for Microbiology General Meeting, New Orleans,
        Louisiana, May 23 – 27, 2004.

     222.   Nassif H, Zervos MJ Comparison of Antimicrobial Therapy for Infection Caused By
        Extended Spectrum Beta-lactamase Producing Enterobacteriaciae In the Proceedings of the
        Annual Meeting of the Infectious Diseases Society (IDSA) , Boston MA October 2004

     223.    Robinson-Dunn B. Brown WJ, Perri M, Vager D, Donabedian S, Zervos MJ. Detection
        of vancomycin resistance in Staphylococcus aureus: a rare event In the Proceedings of the
        44th Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC)
        Washington DC October 2004

     224.   Zervos MJ, Breen JD, Jorgensen D, Goodrich JM. Single-Dose Azithromycin
        microspheres versus Levofloxacin for the treatment of acute exacerbations of chronic
        bronchitis (AECB) In the Proceedings of the 44 th Interscience Conference on Antimicrobial
        Agents and Chemotherapy (ICAAC) Washington DC October 2004

     225.   Zervos MJ. Epidemiology of antimicrobial resistance in enterococci: from farm to
        human. In the Proceedings of the 44th Interscience Conference on Antimicrobial Agents and
        Chemotherapy (ICAAC) Washington DC October 2004

                                               35
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.464 Filed 09/10/21 Page 66 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae



     226.   Rusu-Lenghel A, Oprea S, Hershberger E, Sidwa K, Ventimiglio J, Zervos MJ. Health
        and economic impact of fluoroquinolone resistance in Pseudomonas aeruginosa. In the
        Proceedings of the 44th Interscience Conference on Antimicrobial Agents and Chemotherapy
        (ICAAC) Washington DC October 2004

     227.    Zervos MJ, Angulo F, Perri M, Donabedian S. Molecular epidemiology of resistant
        enterococci. In the Proceedings of the 44th Interscience Conference on Antimicrobial Agents
        and Chemotherapy (ICAAC) Washington DC October 2004.

     228.    Simjee S, Donabedian SM, Zervos MJ. Linkage of the streptogramin resistance gene
        vatE, to the copper resistance gene tcrB, on a 10kb plasmid recovered from Enterococcus
        faecium isolated from poultry farms in the USA. In the Proceedings of the 44 th Interscience
        Conference on Antimicrobial Agents and Chemotherapy (ICAAC) Washington DC October
        2004.

     229.    Speirs K, Perri MB, Donabedian SM, Vager D, Urbanich M, Zervos MJ.
        Characterization of community MRSA from three urban areas. In the Proceedings of the 44th
        Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC) Washington
        DC October 2004.

     230.    Nadeau LM, Stephens JL, Bostic G, Zervos MJ. Outocmes of patients receiving
        Pipercillin/tazobactam versus carbapenems for treatment of extended spectrum B-lactamase
        (ESBL)-producing Enterobacteriaciae. In the Proceedings of the 44 th Interscience
        Conference on Antimicrobial Agents and Chemotherapy (ICAAC) Washington DC October
        2004.

     231.    Robinson-Dunn B, Zervos M, and Logue-O’Malley J. Implementation of the 2002
        group B Streptococcus screening guidelines. 2005 Institute for Quality in Laboratory
        Medicine (IQLM) Conference: Recognizing Excellence in Practice, Altlanta, GA, April 28-
        30, 2005.

     232.    Gay K, Donabedian S, Zervos MJ, Chiller T, Angulo F. Glycopeptide resistance in
        enterococci of community origin In the Proceedings of the 105th General Meeting of the
        American Society of Microbiology, Atlanta, GA., June 2005.

     233.    Donabedian S, Vager D, Perri MB, Simjee S, Huang V, Zervos MJ. Virulence gene
        content in enterococci of human and animal origin. In the proceedings of the 2nd international
        conference on enterococci, American Society for Microbiology, Denmark August 2005.

     234.     Zervos MJ. New therapies for enterococci. In the proceedings of the 2nd International

                                                 36
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.465 Filed 09/10/21 Page 67 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        Conference on Enterococci, American Society for Microbiology, Denmark, August 2005.

     235.    Ambler D, Spiers K, Donabedian S, Vager D, Perri M, Hayden M, Muder R, Zervos
        MJ. Clinical characteristics, household transmission and outcome of infection of community-
        associated methicillin resistant Staphylococcus aureus (CA-MRSA). In the Proceedings of
        the 43rd Annual Meeting of the Infectious Diseases Society (IDSA) San Francisco CA,
        October 2005.

     236.   Jinson J, Khazaal N, Ventimiglio J, Huang V, Zervos MJ. Evaluation of a formulary
        change on outcome of infection and antimicrobial resistance in a medical intensive care unit
        (ICU). In the Proceedings of the 43rd Annual Meeting of the Infectious Diseases Society
        (IDSA) San Francisco CA, October 2005.

     237.    Robinson-Dunn, Zervos MJ. Validation of CHROMagar for the Rapid Detection of
        Methicillin Resistant Staphylococcus aureus in Blood Cultures. In the Proceedings of the
        43rd Annual Meeting of the Infectious Diseases Society (IDSA) San Francisco CA, October
        2005.

     238.    Dascal S, Silverman S, Zervos MJ. Clostridium difficile is the most common cause of
        infectious colitis. In the Proceedings of the American College of Gastroenterology’s 70 th
        Annual Meeting, Honolulu, HI, October, 2005.

     239.   Spiers K, Donabedian S, Perri MB, Vager D, Huang V, Muder R, Hayden M, Zervos
        MJ. Risk factors for community methicillin resistant Staphylococcus aureus. In the
        Proceedings of the 45th Annual Interscience Conference on Antimicrobial agents and
        Chemotherapy, Washington DC, December, 2005.

     240.    Donabedian S, Singh A, Perri M, Spiers K, Hayden M, Muder R, Robinson-Dunn B,
        Zervos MJ. Characterization of community-associated MRSA. In the Proceedings of the
        45th   Annual    Interscience     Conference     on   Antimicrobial   agents   and
        Chemotherapy,Washington DC, December, 2005.

     241.    M Ajluni, P Voreis, S Lloyd, N Murad, J Tanafranca, M Zervos. Outbreak of
        Burkholderia cepacia at a Large Acute Care Hospital. SHEA 16th Annual Scientific
        Meeting, Chicago, IL, March 18-21, 2006.

     242.     PK Kutty, J Guillon, M Zervos, M Ajluni, R Washburn, R Sanderson, MA Kainer, TA
        Powell, CF Clarke, RJ Powell, B Jensen, J Noble-Wang, LC McDonald. Multi-State
        Outbreak of Burkholderia cepacia Colonization and Infection Associated with the Use of
        Intrinsically Contaminated Alcohol-Free Mouthwash. SHEA 16th Annual Scientific
        Meeting, Chicago, IL, March 18-21, 2006.

                                                37
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.466 Filed 09/10/21 Page 68 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae



     243.    Davis Sl, Singh A, Donabedian S, Perri M, Vager D, Manierski C, Huang V, Robinson-
        Dunn B, Hayden MK, Muder RR, Zervos MJ. Clinical epidemiology and outcomes of
        community associated methicillin resistant Staphylococcus aureus (CAMRSA).
        International Conference on Emerging Infectious Diseases (ICEID), Atlanta, GA, March 19-
        22, 2006.

     244.    ThurdeKoos AM, Barzilay EJ, Miller T, Lewis KD, Gay K, Lee B, Zervos MJ, DeBess
        E, Warren M, Barrett T, Chiller TM. Susceptibility of community-isolated Enterococci to
        daptomycin, linezolid, and quinupristin-dalfopristin. International Conference on Emerging
        Infectious Diseases (ICEID), Atlanta, GA, March 19-22, 2006.

     245.    Donabedian S, Huang V, Singh A, Davis S, Perri M, Vager D, Speirs K, Robinson-
        Dunn B, Hayden M, Muder RR and Zervos M. Molecular epidemiology of community-
        associated methicillin-resistant Staphylococcus aureus (CA-MRSA). 16th European
        Congress of Clinical Microbiology and Infectious Diseases (ECCMID), Nice, France, April
        1-4, 2006.

     246.    Huang Va, Jinson J, Zervos M. Impact of formulary change in a medical intensive care
        unit on outcome of infection and antimicrobial resistance. 16th European Congress of
        Clinical Microbiology and Infectious Diseases (ECCMID), Nice, France, April 1-4, 2006.

     247.    Davis S, Perri M, Singh A, Speirs K, Hayden M, Muder R, and Zervos M. Clinical
        outcomes of Staphylococcus aureus infections in the community. 16th European Congress
        of Clinical Microbiology and Infectious Diseases (ECCMID), Nice, France, April 1-4, 2006.

     248.    Davis S, Singh A, Perri M, Manierski C, Donabedian S, Vager D, Huang V, Spiers K,
        Robinson-Dunn B, Hayden M, Muder R, Zervos, M. Clinical epidemiology of community-
        associated methicillin-resistant Staphylococcus aureus. 16th European Congress of Clinical
        Microbiology and Infectious Diseases (ECCMID), Nice, France, April 1-4, 2006.

     249.   Manierski C, Obeid K, Reyes K, Davis S, Ajluni M, Singh A, Perri M, Donabedian S,
        Vager D, Zervos M. Epidemiology and control of a cluster of USA300 methicillin-resistant
        Staphylococcus aureus (USA300-MRSA) skin/soft tissue infections in an inner-city hospital
        haemodialysis unit. 16th European Congress of Clinical Microbiology and Infectious
        Diseases (ECCMID), Nice, France, April 1-4, 2006.

     250.   Huang V, Pencu I, Oprea S, Zervos M. Factors influenced treatment failure in
        pneumococcal pneumonia with bacteraemia. 16th European Congress of Clinical
        Microbiology and Infectious Diseases (ECCMID), Nice, France, April 1-4, 2006.


                                               38
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.467 Filed 09/10/21 Page 69 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     251.    Huang V, Perri M, Vager D, Zervos M. Phenotypic characterization of heterogenous
        methicillin-susceptible Staphlyococcus aureus correlates to patient outcome. 16th European
        Congress of Clinical Microbiology and Infectious Diseases (ECCMID), Nice, France, April
        1-4, 2006.

     252.    Zervos M, Breen JD, Jorgensen DM and Goodrich JM. Azithromycin microspheres are
        as effective as levofloxacin in subjects with moderate to very severe chronic obstructive
        pulmonary disease. American Thoracic Society International Conference, San Diego, CA,
        May 19-24, 2006.

     253.   M Ajluni, P Voreis, S Lloyd, N Murad, J Tanafranca, M Zervos. Outbreak of
        Burkholderia cepacia at a Large Acute Care Hospital. APIC 33rd Annual Educational
        Conference and International Meeting, Tampa, FL, June 11-15, 2006.

     254.     Perri MB, Donabedian S, Vager D, Davis S, Ali A, Robinson-Dunn B, Zervos M.
        Molecular epidemiology of vancomycin-resistant Enterococcus faecalis. In the Proceedings
        of the 46th Annual Interscience Conference on Antimicrobial Agents and Chemotherapy, San
        Francisco, CA, September, 2006.

     255.    Donabedian S, Singh A, Manierski C, Huang V, Davis S, Perri M, Vager D, Robinson-
        Dunn B, Hayden M, Muder R, Zervos M. Molecular epidemiology of community-acquired
        methicillin-resistant Staphylococcus aureus. In the Proceedings of the 46th Annual
        Interscience Conference on Antimicrobial Agents and Chemotherapy, San Francisco, CA,
        September, 2006.

     256.    Aminova S, Perri MB, Donabedian S, Vager D, Davis S, Manierski C, Haque N,
        Robinson-Dunn B, Hayden MK, Muder RR, Zervos M. Clinical characteristics and
        outcomes of USA300 methicillin-resistant Staphylococcus aureus. In the Proceedings of the
        46th Annual Interscience Conference on Antimicrobial Agents and Chemotherapy, San
        Francisco, CA, September, 2006.

     257.    Manierski C, Davis SL, Reyes K, Perri MB, Donabedian S, Haque NZ and Zervos MJ.
        Epidemiology and outcomes of a cluster of methicillin-resistant Staphylococcus aureus with
        reduced susceptibility to vancomycin. In the Proceedings of the 46 th Annual Interscience
        Conference on Antimicrobial Agents and Chemotherapy, San Francisco, CA, September,
        2006.

     258.    Guevara R, Silverman A, Zervos M. Clostridium difficile: evidence for infection
        clustering and other risk factors for infection. 71st Annual Meeting of the American Society
        of Gastroenterology, October 2006.


                                                39
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.468 Filed 09/10/21 Page 70 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     259.   Mody L, Donabedian S, Zervos M, Kauffman C, Bradley S. Evolving epidemiology of
        methicillin-resistant Staphylococcus aureus (MRSA) in nursing homes (NH). In the
        Proceedings of the 44th Annual Meeting of the Infectious Diseases Society (IDSA), Toronto,
        Ontario, Canada, October 2006.

     260.    Jovanovic M, Tosic T, Stosovic B, Milosevic B, Donabedian S, Zervos M. Genotypic
        characterization of vancomycin-resistant enterococcus isolates in Serbia and Montenegro. In
        the Proceedings of the 44th Annual Meeting of the Infectious Diseases Society (IDSA),
        Toronto, Ontario, Canada, October 2006.

     261.    Boucher HW, Corey GR, Forrest G, Zervos M, Campion M, Fowler V. Length of
        therapy and outcome in S. aureus bacteremia and endocarditis (SAB/SAIE): <14 days of
        therapy associated with lower success rates in uncomplicated SAB (uB). In the Proceedings
        of the 44th Annual Meeting of the Infectious Diseases Society (IDSA), Toronto, Ontario,
        Canada, October 2006.

     262.    Obeid K, Brar I, Davis S, Galia R, Zervos M, Markowitz N. Pseudohypothrombinemia
        during daptomycin therapy. 44th Annual Meeting of IDSA, Toronto, Canada, October 12-15,
        2006.

     263.    Huang V, Perri MB, Vager D, Zervos MJ. Phenotypic characterization of heterogenous
        methicillin-susceptible Staphylococcus aureus correlates to patient outcomes. In the
        proceedings of the 2006 Annual Meeting of the American College of Clinical Pharmacy, St
        Louis MO, October 26-29, 2006.

     264.   Huang V, Donabedian SM, Singh AK, Davis SL, Perri MB, Vager D, Speirs K,
        Robinson-Dunn B, Hayden MK, Muder R, Zervos MJ. Molecular epidemiology of
        community-associated methicillin-resistant Staphylococcus aureus. In the proceedings of the
        2006 Annual Meeting of the American College of Clinical Pharmacy, St Louis MO, October
        26-29, 2006.

     265.    Rose W, Rybak M, Leonard S, Sakoulas G, Kaatz G, Zervos M, Sheth A, Carpenter C.
        Evaluation of daptomycin activity against Staphylococcus aureus following vancomycin
        exposure in an in vitro pharmacodynamic model with simulated endocardial vegetations.
        17th European Congress of Clinical Microbiology and Infectious Diseases (ECCMID),
        Munich, Germany, March 31-April 3, 2007.

     266.    Al-Shoha A, Kanjanauthai s, Zervos M. Psuedomonas aeruginosa tricuspid
        endocarditis presenting as septic artritis in an intravenous heroin abuser. The American
        College of Physicians’ Internal Medicine 2007, San Diego, CA, April 19-21, 2007.


                                                40
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.469 Filed 09/10/21 Page 71 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     267.    Odero R, Ajluni M, Zervos M. Outbreak of Burkholderia cepacia at a large acute care
        hospital. The American College of Physicians’ Internal Medicine 2007, San Diego, CA,
        April 19-21, 2007.

     268.    Allen M, Peyrani P, Arnold F, Nakamatsu R, Haque N, Zervos M, and Ramirez J.
        Incidence of Panton-Valentine Leukocidin gene in methicillin resistant Staphylococcus
        aureus (MRSA) isolates from patients who died due to MRSA hospital acquired pneumonia.
        2007 International Conference of the American Thoracic Society, San Francisco, CA, May
        18-23, 2007.

     269.    Conway W, Horst M, Rubinfield I, Watson P, Brown M, Croteau D, Otero R, Zervos
        M, Gnam W, Murad N, Jordon J. Reducing blood stream infection (BSI): A
        multidisciplinary approach. 2007 APIC Annual Educational Conference and International
        Meeting, San Jose, CA, June 24-28, 2007.

     270.   Perri MB, Donabedian S, Vager D, Haque N, Manierski C, Zervos M. Comparison of
        methods in detecting in-vitro vancomycin susceptibility in methicillin-resistant
        Staphylococcus aureus. In: Program and Proceedings of the 47th Interscience Conference on
        Antimicrobial Agents and Chemotherapy, Chicago, IL, September 17-20, 2007.

     271.    Donabedian SM, Perri MB, Vager D, Bajoka B, Haque N, Manierski C, Zervos MJ.
        Molecular comparison of methicillin-resistant Staphylococcus aureus from patients with
        hospital-acquired or healthcare-associated pneumonia. In: Program and Proceedings of the
        47th Interscience Conference on Antimicrobial Agents and Chemotherapy, Chicago, IL,
        September 17-20, 2007.

     272.    Manierski CL, Hingwe A, Davis S, Perri M, Donabedian S, Haque NZ, Reyes, K, and
        Zervos M. Comparison of epidemiology, clinical characteristics and outcomes of USA-300
        MRSA causing community (CA), healthcare (HCA), and nosocomial (NA) associated
        infection. In: Program and Proceedings of the 47th Interscience Conference on
        Antimicrobial Agents and Chemotherapy, Chicago, IL, September 17-20, 2007.

     273.    Haque NZ, Cahuayme Zuniga L, Allen M, Peyrani P, Osaki Kiyan P, Manierski C,
        Perri MB, Donabedian S, Vager D, Ramierz J, Zervos MJ. Evaluation of failure in
        methicillin-resistant Staphylococcus aureus (MRSA) hospital-acquired and healthcare-
        associated pneumonia. In: Program and Proceedings of the 47th Interscience Conference on
        Antimicrobial Agents and Chemotherapy, Chicago, IL, September 17-20, 2007.

     274.    Zhu W, Hageman J, McDonald C, Zervos M, Alangadan G, Robinson-Dunn B,
        Schreckenberg P, Reller B, Anderson K, Clark N, McDougal L, Patel J. Distribution of Inc
        18-like vanA plasmids in vancomycin-resistant enterococcus from three geographical areas.

                                               41
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.470 Filed 09/10/21 Page 72 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        In: Program and Proceedings of the 47th Interscience Conference on Antimicrobial Agents
        and Chemotherapy, Chicago, IL, September 17-20, 2007.

     275.    Haque NZ, Robinson, D, Daas H, Madado P, Manierski C, O’Neil B, Zervos M. Initial
        antimicrobial therapy and outcome of health care-associated extended care facility
        pneumonia requiring acute hospital admission. In: Program and Proceedings of the 47th
        Interscience Conference on Antimicrobial Agents and Chemotherapy, Chicago, IL,
        September 17-20, 2007.

     276.    Ramirez JA, Peyrani P, Kett DH, Mangino JE, Zervos MJ, Ford KD. Strategies for de-
        escalation of therapy in patients with hospital-acquired pneumonia: results from the
        IMPACT-HAP project. 45th Annual Meeting of IDSA, San Diego, CA, October 4-7, 2007.

     277.    Taneja C, Zervos MJ, Edelsberg JS, Haque NZ, Manierski CL, Spalding J, Oster G.
        Trends in US hospital admissions for skin and soft tissue infections (SSTIs), 2000-2004:
        Estimates from the healthcare cost and utilization project (HCUP) National Inpatient Sample.
        45th Annual Meeting of IDSA, San Diego, CA, October 4-7, 2007.

     278.    Taneja C, Zervos MJ, Edelsberg JS, Haque NZ, Manierski CL, Spalding J, Oster G.
        Trends in US hospital admissions for skin and soft tissue infections (SSTIs), 2000-2004:
        Estimates from the healthcare cost and utilization project (HCUP) National Inpatient Sample.
        ACCP Annual Meeting, Denver, CO, October 14-17, 2007.

     279.   Robinson D, Haque N Medado P, Anderson S, Yocum E, Zervos M, and O’Neil B.
        Nursing Home Acquired Pneumonia: Demographics, Outcomes, and Appropriate Antibiotic
        Use. 10th Annual Mid-Atlantic Regional Society for Academic Emergency Medicine
        Meeting 2007, Hershey, PA, November 9-10, 2007.

     280.    Mangino JE, Ford KD, Peyrani P, Kett DH, Zervos MJ, Scerpella E, Ramirez JA, and
        the IMPACT HAP Project. Implementing national guidelines to improve outcomes in
        patients with hospital-acquired pneumonia: the IMPACT HAP Project. 42nd ASHP Midyear
        Clinical Meeting and Exhibition, Las Vegas, NV, December 2-6, 2007.

     281.    Kett DH, Ramirez JA, Peyrani P, Cano E, Mangino JE, Zervos MJ, Ford KD, Scerpella
        EG and the IMPACT-HAP study group. Management of health care associated pneumonia
        (HCAP) at four academic medical centers; evaluation of the American Thoracic Society
        (ATS) and the Infectious Diseases Society of America (IDSA) guidelines. Society of
        Critical Care Medicine, December 2007.

     282.    Haque N, Oster G, Zervos M, Edelsberg J, Spalding J. Trends in hospital admissions
        for SSTIs among Medicare enrollees. 2008 International Conference on Emerging Infectious

                                                42
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.471 Filed 09/10/21 Page 73 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        Diseases, Atlanta, GA, March 16-19, 2008.

     283.     Krueger AL, Medalla F, Zervos M, Perri MB, Whichard J, Joyce K, McDermott PF,
        White, D, and Barzilay EJ. Ceftiofur resistance associated with decreased susceptibility to
        ceftriaxone in E. coli, NARMS 2004-2006. 2008 International Conference on Emerging
        Infectious Diseases, Atlanta, GA, March 16-19, 2008.

     284.     Krueger AL, Medalla F, Zervos M, Perri MB, Whichard J, Joyce K, and Barzilay EJ.
        First E. coli isolate in the U.S. resistant to amikacin and 9 other antimicrobial subclasses.
        2008 International Conference on Emerging Infectious Diseases, Atlanta, GA, March 16-19,
        2008.

     285.    ThurdeKoos AM, Joyce KD, Joyce K, Medus C, Zervos MJ, Furuno JJ, Whichard J,
        Barzilay EJ. Community-isolated enterococci resistant to vancomycin, gentamicin and
        quinupristin-dalfopristin. 2008 International Conference on Emerging Infectious Diseases,
        Atlanta, GA, March 16-19, 2008.

     286.    Kett DH, Mangino JE, Ramirez JA, Peyrani P, Cano E, Zervos MJ, Ford KD, Scerpella
        EG and the IMPACT-HAP study group. Implementing national guidelines in intensive care
        patients with ventilator-associated, hospital-acquired, and healthcare associated pneumonia:
        the IMPACT-HAP project. 28th International Symposium on Intensive Care and Emergency
        Medicine. Brussels, Belgium, March 18-21, 2008.

     287.    Kett DH, Ramirez JA, Peyrani P, Cano E, Mangino JE, Zervos MJ, Ford KD, Scerpella
        EG and the IMPACT-HAP study group. Descriptive analysis of intensive care unit patients
        with hospital-acquired, ventilator-associated, and healthcare-associated pneumonia at four
        academic medical centers. 28th International Symposium on Intensive Care and Emergency
        Medicine, Brussels, Belgium, March 18-21, 2008.

     288.    Mangino JE, Ramirez JA, Peyrani P, Kett DH, Zervos MJ, Ford KD, Scerpella EG and
        the IMPACT-HAP study group. Development of quality indicators to measure adherence to
        guidelines in intensive care patients with ventilator-associated, hospital-acquired, and
        healthcare associated pneumonia: the IMPACT-HAP Project. 18 th Annual Scientific
        Meeting of the Society for Healthcare Epidemiology of America, Orlando, FL, April 5-8,
        2008.

     289.    Freitas AR, Francia MV, Peixe L, Ruiz-Garbajosa P, Novais C, Zervos M, Baquero F,
        Coque TM. Plasmid characterization of vancomycin resistant Enterococcus faecalis strains
        from different continents (1989-2004). 18th European Congress of Clinical Microbiology
        and Infectious Diseases (ECCMID), Barcelona, Spain, April 19-22, 2008.


                                                 43
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.472 Filed 09/10/21 Page 74 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     290.    Sullivan J, Zervos M, Horst M, Coba V, Whitmill M, Boleski G, Lake D.
        Effectiveness of active surveillance for methicillin resistant Staphylococcus aureus (MRSA)
        and modified contact precautions as a control measure. APIC 2008 Annual Conference,
        Denver, CO, June 15-19, 2008.

     291.   Douglass J, Zervos M. Descriptive study of a novel OXA-23 carbapenemase strain of
        Acinetobacter Baumanii in a large acute care hospital in southeastern Michigan. APIC
        Annual Conference 2008, Denver, CO, June 15-19, 2008.

     292.    Paula Peyrani, Julie Mangino, Marcus Zervos, Daniel Kett, Kimbal Ford, Ernesto
        Scerpella, Julio Ramirez, and the IMPACT-HAP Investigators. Performance Indicators to
        Evaluate the Management of Patients with Ventilator-Associated Pneumonia: Results from
        the IMPACT-HAP Study Group. 2008 European Respiratory Society Annual Congress,
        Berlin, Germany, October 4-8, 2008.

     293.   Allen MB, Peyrani P, Mangino JE, Zervos MJ, Kett DH, Ford KD, Scerpella EG,
        Ramirez JA, Zervos M, and the IMPACT-HAP Study Group. Emergence of Community-
        Associated Methicillin-Resistant Staphylococcal aureus as Etiology for Hospital-Acquired
        and Ventilator-Associated Pneumonia: Results from the IMPACT-HAP Study Group.
        (Abstract 1107). 48th Annual Interscience Conference on Antimicrobial Agents and
        Chemotherapy and 46th Annual Meeting of the Infectious Diseases Society of America,
        Washington, DC, October 25-28, 2008.

     294.   Allen MB, Portillo J, Roberts C, Seligson D, Chen A, Zervos M, Peyrani P, Ramirez J,
        And The Bajio Study Group. Emergence of Community-Associated Methicillin Resistant
        Staphylococcus Aureus as Etiology of Osteomyelitis: Results from the BAJIO Study. ). 48th
        Annual Interscience Conference on Antimicrobial Agents and Chemotherapy and 46 th
        Annual Meeting of the Infectious Diseases Society of America, Washington, DC, October
        25-28, 2008.

     295.    Cano E, Cely CM, Quartin AA, Castelblanco AS, Kett DH, Ramirez JA, Mangino JE,
        Zervos MJ, Peyrani P, Ford KD, Scerpella EG and the IMPACT-HAP Study Group.
        Development of Renal Insufficiency and its Impact of Survival in Patients with Healthcare
        Associated Pneumonia (HCAP): Experience at Four Academic Medical Centers (Abstract
        1075). 48th Annual Interscience Conference on Antimicrobial Agents and Chemotherapy and
        46th Annual Meeting of the Infectious Diseases Society of America, Washington, DC,
        October 25-28, 2008.

     296.     Chang M, Moore C, Perri, M and Zervos M. Predictors of treatment failure in skin and
        soft tissue infection (SSTI) due to methicillin-resistant Staphylococcus aureus (MRSA). 48th
        Annual Interscience Conference on Antimicrobial Agents and Chemotherapy and 46 th

                                                44
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.473 Filed 09/10/21 Page 75 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        Annual Meeting of the Infectious Diseases Society of America, Washington, DC, October
        25-28, 2008.

     297.   Daas HA, Zervos MJ, Chen AY. Predicting Treatment Failure in Patients with Acute
        Osteomyelitis. 48th Annual Interscience Conference on Antimicrobial Agents and
        Chemotherapy and 46th Annual Meeting of the Infectious Diseases Society of America,
        Washington, DC, October 25-28, 2008.

     298.     Haque N, Taneja C, Shorr Af, Oster G, Zilber S, Moore C, Spalding J, Kothari S,
        Zervos M. Methicillin-Resistant Staphylococcus aureus Healthcare-Associated Pneumonia
        in a Large Urban Teaching Hospital. 48th Annual Interscience Conference on Antimicrobial
        Agents and Chemotherapy and 46th Annual Meeting of the Infectious Diseases Society of
        America, Washington, DC, October 25-28, 2008.

     299.    Haque NZ, Cahuayme Zuniga L, Osaki Kiyan P, Patel S, Manierski C, Reyes K,
        Peyrani P, Ramirez J, Mangino J, Kett D, Ford KD, Scerpella EG, Zervos MJ and the
        IMPACT-HAP Study Group. Relationship of MIC to Vancomycin on Outcome of
        Methicillin-Resistant Staphylococcus aureus Health Care Associated and Hospital Acquired
        Pneumonia (Abstract 1252). 48th Annual Interscience Conference on Antimicrobial Agents
        and Chemotherapy and 46th Annual Meeting of the Infectious Diseases Society of America,
        Washington, DC, October 25-28, 2008.

     300.    Kett DH, Ramirez JA, Mangino JE, Zervos MJ, Peyrani P, Cano E, Quartin AA, Ford
        KD, Scerpella EG and the IMPACT-HAP Study Group. Management of Healthcare
        Associated Pneumonia (HAP): Relationship of American Thoracic Society (ATS) and the
        Infectious Diseases Society of America (IDSA) Guideline Compliance and Mortality.
        (Abstract 1045). 48th Annual Interscience Conference on Antimicrobial Agents and
        Chemotherapy and 46th Annual Meeting of the Infectious Diseases Society of America,
        Washington, DC, October 25-28, 2008.

     301.    Mangino JE, Peyrani P, Kett DH, Zervos MJ, Scerpella EG, Ford KD, Ramirez JA, and
        the Impact Hap Study Group. Use of Quality Indicators to Measure Compliance with
        ATS/IDSA Guidelines for Hospital-Acquired Pneumonia (HAP), Healthcare-Associated
        (HCAP) and Ventilator Associated Pneumonia (VAP) at 4 Medical Centers: the IMPACT-
        HAP Project. 48th Annual Interscience Conference on Antimicrobial Agents and
        Chemotherapy and 46th Annual Meeting of the Infectious Diseases Society of America,
        Washington, DC, October 25-28, 2008.

     302.    Mangino JE, Ramirez JA, Peyrani P, Kett DH, Zervos MJ, Ford KD, Scerpella EG and
        the IMPACT-HAP study group. Development of Quality Indicators to Measure Adherence to
        Guidelines in Intensive Care Patients with Ventilator-associated, Hospital-acquired, and

                                               45
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.474 Filed 09/10/21 Page 76 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        Healthcare associated Pneumonia: the IMPACT-HAP Project. (Abstract 3281). 48 th Annual
        Interscience Conference on Antimicrobial Agents and Chemotherapy and 46 th Annual
        Meeting of the Infectious Diseases Society of America, Washington, DC, October 25-28,
        2008.

     303.    Mirsaeidi M, Peyrani P, Kapoor R, Amjadi A, Ezike U, Umoren I, Allen MB, Ramirez
        JA and the IMPACT-HAP Study Group. Predicting Mortality in Patients with Ventilator-
        Associated Pneumonia: Results from the IMPACT-HAP Study Group. 48 th Annual
        Interscience Conference on Antimicrobial Agents and Chemotherapy and 46 th Annual
        Meeting of the Infectious Diseases Society of America, Washington, DC, October 25-28,
        2008.

     304.    Mirsaeidi M, Peyrani P, Wiemken T, Gnoni M, Ramirez JA, Zervos M, and the
        IMPACT-HAP Study Group. Making the Microbiological Diagnosis in Patients with
        Healthcare-Associated Pneumonia, Hospital-Acquired Pneumonia and Ventilator-Associated
        Pneumonia: Results from the IMPACT-HAP Study Group. (Submitted Abstract). 48 th
        Annual Interscience Conference on Antimicrobial Agents and Chemotherapy and 46 th
        Annual Meeting of the Infectious Diseases Society of America, Washington, DC, October
        25-28, 2008.

     305.    Moore CL, Cheema F, Chua T, Perri M, Davis SL, Donabedian S, Haque NZ, Zervos
        M. Epidemiology and outcomes of vancomycin treatment for MRSA bacteremia (MRSA-B)
        in an urban, tertiary healthcare system. 48th Annual Interscience Conference on
        Antimicrobial Agents and Chemotherapy and 46th Annual Meeting of the Infectious Diseases
        Society of America, Washington, DC, October 25-28, 2008.

     306.    Munoz-Price L, Atieh M, Schreckenberger P, Lidji S, Carmeli Y, Vais D, Leong L,
        Lee-Such C, Raygada J, Zervos M, Hota B, Quinn JP. Multicenter Clinical Study of
        Panresistant Pseudomonas aeruginosa (Pa) Blood Stream Infections (bsi). 48th Annual
        Interscience Conference on Antimicrobial Agents and Chemotherapy and 46 th Annual
        Meeting of the Infectious Diseases Society of America, Washington, DC, October 25-28,
        2008.

     307.   Perez-Povis L, Figueroa-Castaneda D, Zervos M. Alcaligenes xylosoxidans Infection: A
        Ten-Year Review. 48th Annual Interscience Conference on Antimicrobial Agents and
        Chemotherapy and 46th Annual Meeting of the Infectious Diseases Society of America,
        Washington, DC, October 25-28, 2008.

     308.    Peyrani P, Wiemken T, Mirsaeidi M, Gnoni M, Ramirez JA and the IMPACT-HAP
        Study Group. Variability of Hospital Cost for Patients with Ventilator-Associated
        Pneumonia: Results from the IMPACT-HAP Study Group. (Submitted Abstract). 48 th

                                               46
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.475 Filed 09/10/21 Page 77 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        Annual Interscience Conference on Antimicrobial Agents and Chemotherapy and 46 th
        Annual Meeting of the Infectious Diseases Society of America, Washington, DC, October
        25-28, 2008.

     309.    Reyes K, Malik R, Perri M, Moore C, Donabedian S, Zervos M. Evaluation of risk
        factors for co-infection or co-colonization with vancomycin-resistant Enterooccus and
        methicillin-resistant Staphylococcus aureus. 48th Annual Interscience Conference on
        Antimicrobial Agents and Chemotherapy and 46th Annual Meeting of the Infectious Diseases
        Society of America, Washington, DC, October 25-28, 2008.

     310.    Scerpella EG, Ford KD, Peyrani P, Kett DH, Mangino JE, Zervos MJ, Ramirez JA and
        the IMPACT-HAP Study Group. Thrombocytopenia in Intensive Care Unit (ICU) Patients
        with Hospital-Acquired (HAP), Ventilator-Associated (VAP), and Healthcare-Associated
        Pneumonia (HCAP) due to Methicillin-Resistant Staphylococcus aureus (MRSA) Treated
        with Linezolid and Vancomycin: Experience at Four Academic Medical Centers. (Abstract
        1457). 48th Annual Interscience Conference on Antimicrobial Agents and Chemotherapy and
        46th Annual Meeting of the Infectious Diseases Society of America, Washington, DC,
        October 25-28, 2008.

     311.     Taneja C, Haque N, Oster G, Shorr AF, Zilber S, Moore C, Spalding J, Kothari S,
        Zervos M. Methicillin-Resistant Staphylococcus Aureus Community-Acquired Pneumonia
        in a Large Urban Teaching Hospital. 48th Annual Interscience Conference on Antimicrobial
        Agents and Chemotherapy and 46th Annual Meeting of the Infectious Diseases Society of
        America, Washington, DC, October 25-28, 2008.

     312.    Toth N, Davis SL, Chambers R, Zervos M, and Vazquez J. Quality Indicators (QI) in
        Antimicrobial Stewardship Programs (ASPs): Improving More than Just Cost. 48 th Annual
        Interscience Conference on Antimicrobial Agents and Chemotherapy and 46 th Annual
        Meeting of the Infectious Diseases Society of America, Washington, DC, October 25-28,
        2008.

     313.   Bajoka R, Moore CL, Lamerato L, Haque N, Perri M, Donabedian S, Zervos MJ.
        Health and Economic Impact of Community-Associated Methicillin-Resistant
        Staphylococcus aureus (CA-MRSA) in Seriously Ill Patients Treated with Linezolid or
        Vancomycin. 19th Annual Scientific Meeting of the Society for Healthcare Epidemiology of
        America, San Diego, CA, March 19-22, 2009.

     314.    Reyes K, Perri M, Donabedian S, Davis S, Samuel L, Zervos M. Emergence of
        Daptomycin-Resistant Methicillin-Resistant Staphylococcus aureus. 19th Annual Scientific
        Meeting of the Society for Healthcare Epidemiology of America, San Diego, CA, March 19-
        22, 2009.

                                               47
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.476 Filed 09/10/21 Page 78 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae



     315.   Lamerato L, Miracola K, Martinez-Capolino C, Zervos M, Vo L, Kim M. Clinical and
        Economic Outcomes among Hospitalized Patients with a Skin and Soft Tissue Infection
        (SSTI). 19th Annual Scientific Meeting of the Society for Healthcare Epidemiology of
        America, San Diego, CA, March 19-22, 2009.

     316.    Reyes K, Donabedian S, Perri M, Jovanovic M, Zervos M. Intercontinental Spread of
        an Inc18-Like Plasmid in Vancomycin-Resistant Enterococcus faecalis. 19th Annual
        Scientific Meeting of the Society for Healthcare Epidemiology of America, San Diego, CA,
        March 19-22, 2009.

     317.    Perri MB, Moore C, Donabedian S, Haque N, Naqvi A, Zervos M. Susceptibility trends
        for methicillin-resistant Staphylococcus aureus and methicillin-susceptible Staphylococcus
        aureus bloodstream isolates over a 2.5 year period. 19th European Congress of Clinical
        Microbiology and Infectious Diseases (ECCMID), Helsinki, Finland, May 16-19, 2009.

     318.    Donabedian SM, Moore CL, Perri MB, Chua T, Zervos MJ. Do laboratory
        characteristics predict outcome in methicillin-resistant Staphylococcus aureus bacteremia?
        19th European Congress of Clinical Microbiology and Infectious Diseases (ECCMID),
        Helsinki, Finland, May 16-19, 2009.

     319.     Moore C, Cheema F, Chua T, Osaki Kiyan P, Perri M, Davis S, Donabedian S, Haque
        N, Zervos M. A unique way to predict vancomycin failure in patients with methicillin-
        resistant Staphylococcus aureus bacteremia early in therapy: a classification and regression
        tree analysis. 19th European Congress of Clinical Microbiology and Infectious Diseases
        (ECCMID), Helsinki, Finland, May 16-19, 2009.

     320.   Moore C, Chua T, Cheema F, Osaki Kiyan P, Perri M, Donabedian S, Haque N, Zervos
        M. How does persistent bacteremia affect outcome in methicillin-resistant Staphylococcus
        aureus bacteremia? 19th European Congress of Clinical Microbiology and Infectious
        Diseases (ECCMID), Helsinki, Finland, May 16-19, 2009.

     321.   Gaffney M, Mckinnon P, Mohr J, and Zervos M. Clinical Experience with Daptomycin
        (DAP) for the Treatment of Vancomycin-Resistant Enterococcal Bacteremia (VRE-B). 49 th
        Annual Interscience Conference on Antimicrobial Agents and Chemotherapy, San Francisco,
        CA, September 12-15, 2009.

     322.    Hurren J, Chambers R, Zervos M, Watt J, Lessl L, Davis S. Predictors of Mortality in
        Enterococcal Bloodstream Infection. 49th Annual Interscience Conference on Antimicrobial
        Agents and Chemotherapy, San Francisco, CA, September 12-15, 2009.


                                                48
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.477 Filed 09/10/21 Page 79 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     323.   Donabedian S, Perri M, Naqvi A, Gordoncillo MJ, Abdujamilova N, Bartlett P, Zervos
        M. Characterization of Vancomycin-resistant Enterococcus faecium Isolated from Swine in
        Three Michigan Counties. 49th Annual Interscience Conference on Antimicrobial Agents
        and Chemotherapy, San Francisco, CA, September 12-15, 2009.

     324.    Hingwe A, Douglass J, Mehboob S, Zervos M, Johnson L. Multidrug Resistant
        Actinetobacter – A Persistent Threat. 47th Annual Meeting of the Infectious Diseases
        Society of America, Philadelphia, PA, Oct 29-Nov 1, 2009.

     325.    Hingwe A, Douglass J, Mehboob S, Zervos M, Johnson L. Multidrug Resistant
        Actinetobacter Infections: Treatment and Patient Outcomes. 47 th Annual Meeting of the
        Infectious Diseases Society of America, Philadelphia, PA, Oct 29-Nov 1, 2009.

     326.    Bajoka R, Moore Cl, Lamerato L, Haque N, Perri M, Donabedian S, Zervos MJ. A
        Comparison of Linezolid (LNZ) versus Vancomycin (VAN) for Serious Methicillin-
        Resistant Staphylococcus aureus (MRSA) Infections with Reduced In Vitro Susceptibility to
        VAN. 47th Annual Meeting of the Infectious Diseases Society of America, Philadelphia, PA,
        Oct 29-Nov 1, 2009.

     327.    Peyrani P, Wiemken T, Zervos M, Ford K, Scerpella E, Ramirez J, The Impact-Hap
        Study Group. Clinical Outcomes for Patients with MRSA HAP Treated with Vancomycin
        Versus Linezolid: Results from the IMPACT-HAP Study. 47 th Annual Meeting of the
        Infectious Diseases Society of America, Philadelphia, PA, Oct 29-Nov 1, 2009.

     328.    Allen M, Mirsaeidi M, Cabral P, Gnoni M, Peyrani P, Mangino J, Zervos M, Kett
        D,Ford K, Scerpella E, Ramirez J, The Impact-Hap Study Group. Clinical Outcomes of
        Patients with HAP/VAP due to PVL(+) vs. PVL(-) MRSA: Results from the IMPACT-HAP
        Study. 47th Annual Meeting of the Infectious Diseases Society of America, Philadelphia,
        PA, Oct 29-Nov 1, 2009.

     329.    Allen M, Peyrani P, Roberts C, Seligson D, Chen A, Zervos M, Peyrani P, Ramirez J.
        Clinical Outcomes of Patients with Osteomyelitis Due to Community-Associated MRSA
        Versus Hospital-Associated MRSA: Results from the BAJIO Study Group. 47 th Annual
        Meeting of the Infectious Diseases Society of America, Philadelphia, PA, Oct 29-Nov 1,
        2009.

     330.     Richardson C, Davis SL, Chambers RM, Johnson L, Zervos M. Compliance with
        Institutional Guidelines Improves Outcomes of C.difficile Infection (CDI). 47 th Annual
        Meeting of the Infectious Diseases Society of America, Philadelphia, PA, Oct 29-Nov 1,
        2009.


                                               49
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.478 Filed 09/10/21 Page 80 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     331.     Hurren J, Watt JE, Lessl LK, Chambers RM, Zervos M, Davis SL. Epidemiology and
        Outcomes of Enterococcal Infective Endocarditis (EIE). 47th Annual Meeting of the
        Infectious Diseases Society of America, Philadelphia, PA, Oct 29-Nov 1, 2009.

     332.    Reyes K, Lamerato L, Samuel L, Johnson L, Zervos M. Evaluation of an Intervention
        Bundle to Reduce Mortality of Methicillin-Resistant Staphylococcus aureus (MRSA)
        Bacteremia. 47th Annual Meeting of the Infectious Diseases Society of America,
        Philadelphia, PA, Oct 29-Nov 1, 2009.

     333.    Zervos M, Hershberger E, Mcconnell S. Impact of Prior Linezolid Therapy on
        Daptomycin Outcome in Gram-Positive Bacteremia (g+BAC). 47 th Annual Meeting of the
        Infectious Diseases Society of America, Philadelphia, PA, Oct 29-Nov 1, 2009.

     334.    Kett DH, Cano E, Quartin AA, Castelblanco AS, Ramirez JA, Mangino JE, Zervos MJ,
        Peyrani P, Ford KD, Scerpella EG, and The Impact-Hap Study Group. Management of
        Health Care Associated Pneumonia (HCAP): Economic Assessment of Compliance to the
        American Thoracic Society (ATS) and the Infectious Diseases Society of America (IDSA)
        Guidelines. 47th Annual Meeting of the Infectious Diseases Society of America,
        Philadelphia, PA, Oct 29-Nov 1, 2009.

     335.    Haque NZ, Osaki Kiyan P, Reyes K, Moore CL, Peyrani P, Ramirez JA, Welch VL,
        Devine ST, Scerpella EG, Ford KD, Zervos MJ. Nephrotoxicity in Intensive Care Unit (ICU)
        Patients with Hospital-Acquired Pneumonia (HAP). 47th Annual Meeting of the Infectious
        Diseases Society of America, Philadelphia, PA, Oct 29-Nov 1, 2009.

     336.    Scerpella EG, Welch VL, Peyrani P, Haque NZ, Ford KD, Mangino JE, Kett DH,
        Zervos MJ, Ramirez JA, The Impact Hap Study Group. Outcome of Intensive Care Unit
        (ICU) patients with Hospital-Acquired Pneumonia (HAP) is not related to causative
        organism: Results from the IMPACT HAP Study. 47th Annual Meeting of the Infectious
        Diseases Society of America, Philadelphia, PA, Oct 29-Nov 1, 2009.

     337.     Zervos M, Freeman K, Vo L, Miracola K, Kim M. Risk Factors for Inappropriate
        Initial Empiric Therapy (IET) in Hospitalized Patients with Skin & Soft Tissue Infection
        (SSTI). 47th Annual Meeting of the Infectious Diseases Society of America, Philadelphia,
        PA, Oct 29-Nov 1, 2009.

     338.   Aguilar J, Urday-Cornejo V, Donabedian S, Perri M, Tibbetts R, Zervos M.
        Staphylococcus aureus Meningitis - Case Series. ). 47th Annual Meeting of the Infectious
        Diseases Society of America, Philadelphia, PA, Oct 29-Nov 1, 2009.

     339.    Hurren J, Lessl LK, Watt JE, Chambers RM, Zervos M, Davis SL. Treatment of

                                               50
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.479 Filed 09/10/21 Page 81 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        Enterococcal Bloodstream Infection (BSI) with Linezolid. 47 th Annual Meeting of the
        Infectious Diseases Society of America, Philadelphia, PA, Oct 29-Nov 1, 2009.

     340.    Moore CL, Zervos M, Perri M, Donabedian S, Osaki-Kiyan P, Haque N, Lu M, Chen
        A. USA600 Methicillin-Resistant Staphylococcus Aureus Bacteremia (MRSA-B) Associated
        with Reduced Vancomycin Susceptibility and Significant Mortality. 47th Annual Meeting of
        the Infectious Diseases Society of America, Philadelphia, PA, Oct 29-Nov 1, 2009.

     341.    Blyden DJ, Rubinfeld I, Sen A, Paxton J, Horst MH, Malian M, Zervos M, Falvo A,
        Patton JH.. Do Traditional Predictors of Mortality in the Traumatically Injured Patient Affect
        Risk of Clostridium difficile Infection. CHEST 2009 Annual Meeting, San Diego, CA ,Oct
        31-Nov 5, 2009.

     342.   Chambers RM, Davis S, Szandzik E, Zervos M. Clinical and Economic Impact of
        Pharmacy Therapeutic Substitution from Piperacillin-Tazobactam to Cefepime and
        Metronidazole. 20th European Congress of Clinical Microbiology and Infectious Diseases
        (ECCMID), Vienna, Austria, April 10-13, 2010.

     343.    Osaki Kiyan P, Moore C, Perri M, Haque N, Donabedian S, Zervos M. Daptomycin
        versus Vancomycin for Methicillin-Resistant Staphylococcus aureus bacteraemia with
        Reduced in vitro Susceptibility to Vancomycin. 20th European Congress of Clinical
        Microbiology and Infectious Diseases (ECCMID), Vienna, Austria, April 10-13, 2010.

     344.    Reyes K, Perri M, Zervos M. Heteroresistance (hVISA) in Methicillin-Resistant
        Staphylococcus aureus (MRSA) Bacteremia is Associated with an Adverse Outcome. 50 th
        Annual Interscience Conference on Antimicrobial Agents and Chemotherapy, Boston, MA,
        September 12-15, 2010.

     345.   Pokharna H, Haque N, Zervos M. Epidemiology of Skin and Soft Tissue Infections
        (SSTI) – Changing Dimensions. 48th Annual Meeting of the Infectious Diseases Society of
        America, Vancouver, British Columbia, Canada, October 21-24, 2010.

     346.    Pokharna H, Haque N, Zervos M. Vancomycin vs B-Lactam – Drug of Choice for
        Empiric Treatment of Cellulitis Requiring Hospitalization. 48 th Annual Meeting of the
        Infectious Diseases Society of America, Vancouver, British Columbia, Canada, October 21-
        24, 2010.

     347.   Pokharna H, Zervos M, Markowitz N. Healthcare Associated Pneumonia – Why Is It
        So Difficult to Diagnose? 48th Annual Meeting of the Infectious Diseases Society of
        America, Vancouver, British Columbia, Canada, October 21-24, 2010.


                                                 51
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.480 Filed 09/10/21 Page 82 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     348.    Welch Vl, Kett DH, Scerpella E, Peyrani P, Ford K, Mangino J, Zervos M, Ramirez J,
        the IMPACT-HAP Study Group. The Impact of Gender on Outcomes of Critically Ill
        Patients with Hospital-Acquired Pneumonia. 48th Annual Meeting of the Infectious Diseases
        Society of America, Vancouver, British Columbia, Canada, October 21-24, 2010.

     349.    Pasquale TR, Jabrocki B, Salstrom SJ, Wiemken T, Peyrani P, Haque N, Zervos M,
        Ramirez J, Scerpella E, Ford K, File T, the IMPACT-HAP Study Group. Molecular
        Evaluation of MRSA in Patients with Nosocomial Pneumonia: Early Onset Versus Late
        Onset. 48th Annual Meeting of the Infectious Diseases Society of America, Vancouver,
        British Columbia, Canada, October 21-24, 2010.

     350.    Donabedian S, Haque N, Perri M, Moore C, Peyrani P, Ramirez J, File T, Kett DH,
        Mangino JE, Scerpella E, Ford KD, Zervos M, the IMPACT-HAP Study Group. Laboratory
        Characteristics and Outcomes of MRSA Hospital-Acquired, Health-Care Associated, and
        Ventilator-Associated Pneumonia: The IMPACT-HAP Project. 48 th Annual Meeting of the
        Infectious Diseases Society of America, Vancouver, British Columbia, Canada, October 21-
        24, 2010.

     351.     Haque N, Osaki Kayan P, Perri M, Moore C, Peyrani P, Ramirez J, File T, Scerpella E,
        Ford K, Zervos M, the IMPACT-HAP Study Group. AUC/MIC Calculated by Two Methods
        and Outcome in Hospital-Acquired, Healthcare-Associated, and Ventilator-Associated
        Methicillin-Resistant Staphylococcus aureus (MRSA) Pneumonia. 48th Annual Meeting of
        the Infectious Diseases Society of America, Vancouver, British Columbia, Canada, October
        21-24, 2010.

     352.   Perri MB, Moore CL, Donabedian S, Osaki-Kiyan P, Haque NZ, Chen A, Zervos M..
        Comparison of Methicillin Susceptible (MSSA) and Resistant (MRSA) USA600
        Staphylococcus aureus Bloodstream Infection (BSI). 48th Annual Meeting of the Infectious
        Diseases Society of America, Vancouver, British Columbia, Canada, October 21-24, 2010.

     353.     Freitas AR, Ruiz-Garbajosa P, Francia MV, Novais C, Zervos MJ, Donabedian S, Peixe
        L, Baquero F, Coque TM. Spread of vancomycin-resistance among Enterococcus faecalis:
        the influence of pAD1 and Inc18-plasmids (1987-2005). ECCMID 2011/27 th ICC, Milan,
        Italy, May 7-10, 2011

     354.    Ford KD, Scerpella EG, Peyrani P, Haque NZ, Welch VL, Kett DH, Mangino JE,
        Zervos MJ, Ramirez JA and the IMPACT HAP Study Group. Treatment Outcomes of
        Patients With Early-Onset And Late-Onset Intensive Care Unit (ICU) Pneumonia. Abstract
        18707. ATS 2011 International Conference, Denver, CO, May 13-18, 2011.

     355.    Pasquale TR, Jabrocki B, Salstrom SJ, Wiemken T, Peyrani P, Haque NZ, Zervos MJ,

                                               52
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.481 Filed 09/10/21 Page 83 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        Ramirez JA, Scerpella EG, Ford KD, File Jr T. Outcome and Differences of MRSA
        Nosocomial Pneumonia: Early-onset Versus Late-Onset. Abstract 19213. ATS 2011
        International Conference, Denver, CO, May 13-18, 2011.

     356.    Peyrani P, Wiemken T, Zervos MJ, File Jr T, Kett DH, Ford KD, Scerpella EG,
        Ramirez JA. Clinical Outcomes for Patients with MRSA Ventilator-Associated Pneumonia
        Treated with Vancomycin Versus Linezolid: Results from the IMPACT-HAP Study.
        Abstract 20806. ATS 2011 International Conference, Denver, CO, May 13-18, 2011.

     357.   Scerpella EG, Ford KD, Welch VL, Peyrani P, Haque NZ, Mangino JE, Kett DH,
        Zervos MJ, Ramirez JA. Prevalence of Multidrug-Resistant Pathogens in Early-Onset (EO)
        and Late-Onset (LO) Pneumonia in the Intensive Care Unit (ICU). Abstract 18870. ATS
        2011 International Conference, Denver, CO, May 13-18, 2011.

     358.   Scerpella EG, Welch VL, Haque NZ, Kett DH, Zervos MJ, Peyrani P, Ford KD,
        Ramirez JA. Vancomycin-Associated Nephrotoxicity in the Intensive Care Unit (ICU) is not
        Associated with Increased Mortality. Abstract 18220. ATS 2011 International Conference,
        Denver, CO, May 13-18, 2011.

     359.    Peyrani P, Wiemken T, Ford KD, Scerpella EG, Zervos MJ, Ramirez JA. Influence of
        Body Mass Index in the Clinical Outcome of Patients with MRSA Ventilator-Associated
        Pneumonia: Results from the IMPACT-HAP Study. Abstract 20957. ATS 2011
        International Conference, Denver, CO, May 13-18, 2011.

     360.    Choe Y, Lamerato L, Zervos M, Stern L, Hendlish S, Ogbonnaya A, Fain R. Economic
        burden of severe sepsis in a vertically integrated health care system (IHS). International
        Society for Pharmacoeconomics and Outcomes Research (ISPOR) 16 th Annual International
        Meeting, Baltimore, MD, May 21-25, 2011.

     361.   S. Arshad, C.L. Moore, N.Z. Haque, A. Shoyinka, M.J. Zervos. Evaluation of Serum
        Trough Vancomycin Concentrations and Outcomes in Methicillin-Resistant Staphylococcus
        aureus (MRSA) Bacteremia. 2011. In the Proceedings of the 51st Interscience Conference on
        Antimicrobial Agents and Chemotherapy, Chicago, IL, Sept 17-20, 2011.

     362.    A. Shoyinka, K. Reyes, MD, S. Donabedian, M. Perri, M. Zervos Clinical Outcomes
        and Molecular Characteristics of Daptomycin Non-Susceptible Staphylococcus aureus
        Infection. 2011. In the Proceedings of the 51st Interscience Conference on Antimicrobial
        Agents and Chemotherapy, Chicago, IL, Sept 17-20, 2011.

     363.    S. Donabedian, M. Gordoncillo, M. Perri,, C. Febvay, R. Kirkwood, M. Zervos, P.
        Bartlett. Clonal Spread of CC5 Vancomycin-resistant Enterococcus faecium in Michigan

                                               53
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.482 Filed 09/10/21 Page 84 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        Swine. 2011. In the Proceedings of the 51st Interscience Conference on Antimicrobial
        Agents and Chemotherapy, Chicago, IL, Sept 17-20, 2011.

     364.    File TM, Peyrani P, Ford KD, Welch VL, Scerpella EG, Ramirez JA, and the
        IMPACT HAP Study Group. Evaluating Healthcare-Associated Pneumonia (HCAP) in
        Intensive Care: A Retrospective Analysis of 278 Patients. Abstract 30776. IDSA 49th
        Annual Meeting, Boston, Massachusetts, October 20-23, 2011.

     365.    Kett DH, Welch VL, Peyrani P, Scerpella EG, Ford KD, Ramirez JA, and the
        IMPACT-HAP Study Group. Pneumonia in Intensive Care Unit Patients: Incidence, Risk
        Factors and Outcomes Related to Multidrug-Resistant Organisms. Abstract 30786. IDSA
        49th Annual Meeting, Boston, Massachusetts, October 20-23, 2011.

     366.   Peyrani P, Wible M, Ford K, Huang DB, Wiemken T, Ramirez JA. Risk Factors
        Associated with Mortality in Patients with Ventilator-Associated Pneumonia: An
        Evaluation of Patients Enrolled in an International Trial for the Treatment of Nosocomial
        Pneumonia. Abstract 30916. IDSA 49th Annual Meeting, Boston, Massachusetts,
        October 20-23, 2011.

     367.   Moore C, Ajluni M, Johnson L, Soi V, Adams B, Besarab A, Amburn L, Zervos M,
        Yee J., MD. Antibiotic Lock Protocol to Reduce Catheter-Related Bacteremia in
        Hemodialysis Patients: Scale Up and Spread. 23rd Annual National Forum – Institute for
        Healthcare Improvement, Orlando, FA, December 4-7, 2011.

     368.    Zervos M, Johnson L, Patton P, MD, Chesney J, Murad N, Ajluni M, Pietsch J, Starr
        P, Kieca A, Chambers R, Samuel L, Tibbetts R, Hensley R, Tuskey C, Scott W, Ritz J,
        Halash C, Murakami D, Flewellyn G. A Two Year Sustained Significant Decrease in
        Clostridium difficile Infection Rate at HFH. 23rd Annual National Forum – Institute for
        Healthcare Improvement, Orlando, FA, December 4-7, 2011.

     369.    Shoyinka A, Moreno D, Perri M, Ziegler R, Donabedian S, Hartman P, Arshad S,
        Zervos M. Trends in in-vitro susceptibility of methicillin-resistant Staphylococcus
        aureus blood isolates according to pulsed field gel electro-phoresis over a 5-year period
        in Detroit, Michigan. 22nd European Congress of Clinical Microbiology and Infectious
        Diseases (ECCMID), London, United Kingdom, March 31-April 3, 2012.

     370.    Shoyinka A, Arshad S, Moreno D, Chen A, Zervos, M. Comparative outcomes in
        USA600(ST45) versus USA 100 MRSA pneumonia. 22 nd European Congress of Clinical
        Microbiology and Infectious Diseases (ECCMID), London, United Kingdom, March 31-
        April 3, 2012.


                                                54
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.483 Filed 09/10/21 Page 85 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     371.     Arshad S, Shoyinka A, Moreno D, Perri M, Chen A, Zervos M. Comparison of
        composite clinical outcome in USA600 (ST45) versus USA 100 (ST5) methicillin-
        resistant Staphylococcus aureus bacteremia patients. 22nd European Congress of Clinical
        Microbiology and Infectious Diseases (ECCMID), London, United Kingdom, March 31-
        April 3, 2012.

     372.    Prentiss K, Arshad S, Prentiss T, Zervos T, King S, Zervos M. Short-term medical
        response in Haiti: epidemiology and model for delivery of care. 22 nd European Congress
        of Clinical Microbiology and Infectious Diseases (ECCMID), London, United Kingdom,
        March 31-April 3, 2012.

     373.   S. Arshad, D. Moreno, A. Shoyinka, M. Zervos. Early Concomitant Antimicrobial
        Therapy with Vancomycin in Combination with Gentamicin in Methicillin-Resistant
        Staphylococcus aureus (MRSA) Bacteremia: Clinical Failure & Nephrotoxicity Rates.
        52nd Annual Interscience Conference on Antimicrobial Agents and Chemotherapy
        (ICAAC 2012), San Francisco, CA, Sept 9-12, 2012.

     374.    Becky Bajoka, S. Arshad, D. Moreno, A. Shoyinka, M. Zervos. End Stage Renal
        Disease (ESRD) Patients with Methicillin Resistant Staphylococcus aureus (MRSA)
        Bacteremia Show No Increased Risk for Clinical Failure. In: Program and Abstracts of
        the 52nd Annual Interscience Conference on Antimicrobial Agents and Chemotherapy
        (ICAAC 2012), San Francisco, CA, Sept 9-12, 2012.

     375.   S Arshad, CL Moore, NZ Haque, A Shoyinka, MJ Zervos. Evaluation of Serum
        Trough Vancomycin Concentrations and Outcomes in Methicillin-Resistant
        Staphylococcus aureus (MRSA) Bacteremia. In: Program and Abstracts of the 52nd
        Annual Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC
        2012), San Francisco, CA, Sept 9-12, 2012.

     376.    D Moreno, S Arshad, MB Perri, A Shoyinka, P Hartman, MJ Zervos. Methicillin
        Resistant S. aureus (MRSA) USA600 Lab Characteristics and Association to Patient
        Mortality in Bloodstream Infections (BSI) and Pneumonia. In: Program and Abstracts of
        the 52nd Annual Interscience Conference on Antimicrobial Agents and Chemotherapy
        (ICAAC 2012), San Francisco, CA, Sept 9-12, 2012.

     377.   V Huang, MJ Zervos. Impact of High Inoculum of Heteroresistance Methicillin-
        Susceptible Staphylococcus aureus on the Activities of Cefazolin alone and in
        Combination with Vancomycin in an in vitro Pharmacodynamic Model. In: Program and
        Abstracts of the 52nd Annual Interscience Conference on Antimicrobial Agents and
        Chemotherapy (ICAAC 2012), San Francisco, CA, Sept 9-12, 2012.


                                               55
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.484 Filed 09/10/21 Page 86 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     378.     PA Moise, KC Lamp, DD DePestel, MJ Yoon, M Zervos. Daptomycin (D) with or
        without Concomitant Beta-lactams (BL) for Vancomycin-Resistant Enterococcus (VRE)
        Bacteremia. In: Program and Abstracts of the 52nd Annual Interscience Conference on
        Antimicrobial Agents and Chemotherapy (ICAAC 2012), San Francisco, CA, Sept 9-12,
        2012.

     379.    Lindsay R. Sklar, BS, Mona Hassan, MD, Marcus J. Zervos, MD. Is HIV a risk
        factor for Clostridium difficile infection?: A case report. Abstract #6814 (oral). Midwest
        Society of General Internal Medicine Meeting, Chicago, IL, September 13-4, 2012.

     380.     Laila Shiekh Sroujieh, Mona Hassan, Hadeel Zainah, George Alangaden, Sravan
        Jeepalyam, Miguel Emilio Morilla Holguin, Laura Johnson, Marcus Zervos, and Mayur
        Ramesh. Intestinal Microbiota Transplantation (Fecal Transplantation) for Clostridium
        difficile Infection – A Single Center Experience. Abstract #35121 (oral). ID Week 2012
        (A Joint Meeting of IDSA, SHEA, HIVMA, and PIDS) San Diego, CA, Oct 17-21, 2012.

     381.   Gladys Macagba, Samia Arshad, Daniela Moreno, Mayur Ramesh, Ramon Del
        Busto, Marcus Zervos, and George Alangaden. Strain Characterization and Outcomes of
        Methicillin-resistant Staphylococcus aureus (MRSA) Blood Stream Infection (BSI) in
        Cancer Patients. Abstract #36517 (poster). ID Week 2012 (A Joint Meeting of IDSA,
        SHEA, HIVMA, and PIDS) San Diego, CA, Oct 17-21, 2012.

     382.    Samia Arshad, Daniela Moreno, Adenike Shoyinka, Mary Perri, George Alangaden,
        and M Zervos. IV Drug Abuse in Methicillin-Resistant Staphylococcus aureus (MRSA)
        Bacteremia: Epidemiology, Strain characteristics and Outcomes. Abstract #36646
        (poster). ID Week 2012 (A Joint Meeting of IDSA, SHEA, HIVMA, and PIDS) San
        Diego, CA, Oct 17-21, 2012.

     383. Allison Weinmann, Samia Arshad, Laura Johnson, Marcus Zervos. Influenza
        Immunization for Health-Care Workers: Opt-Out NOT an Option. Abstract # 36725
        (poster). ID Week 2012 (A Joint Meeting of IDSA, SHEA, HIVMA, and PIDS) San
        Diego, CA, Oct 17-21, 2012.

     384. Hadeel Zainah, Rasha Nakhleh, Syed Hassan, Samia Arshad, Marcus Zervos.
        Methicillin-Resistant Staphylococcus aureus Pneumonia: What is the Optimal Duration
        of Treatment? Abstract # 34213 (poster). ID Week 2012 (A Joint Meeting of IDSA,
        SHEA, HIVMA, and PIDS) San Diego, CA, Oct 17-21, 2012.

     385.Paula Peyrani, Timothy Wiemken, Marcus Zervos, Daniel H. Kett, Thomas M. File, Gary
        E. Stein, Kimbal R. Ford, Ernesto G. Scerpella, Julio A. Ramirez, and the IMPACT-HAP
        Study Group. Higher Clinical Success in Patients with Ventilator-Associated Pneumonia

                                                56
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.485 Filed 09/10/21 Page 87 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        due to Methicillin-Resistant Staphylococcus aureus (MRSA) Treated with Linezolid
        Compared to Vancomycin: Results from the IMPACT-HAP Study. Abstract #1283 (oral).
        ID Week 2012 (A Joint Meeting of IDSA, SHEA, HIVMA, and PIDS) San Diego, CA,
        Oct 17-21, 2012.

     386.    Kimbal R. Ford, Paula Peyrani, Timothy L. Wiemken, Ernesto G. Scerpella, Marcus
        Zervos, Daniel H. Kett, Thomas M. File, Gary E. Stein, Julio A. Ramirez, and the
        IMPACT-HAP Study Group. Hematologic and Renal Function Evaluation of Linezolid
        and Vancomycin in Patients with Ventilator-Associated Pneumonia due to Methicillin-
        Resistant Staphylococcus aureus (MRSA): Results from the IMPACT-HAP Study.
        Abstract #1701 (poster). ID Week 2012 (A Joint Meeting of IDSA, SHEA, HIVMA, and
        PIDS) San Diego, CA, Oct 17-21, 2012.

     387.    Timothy L. Wiemken, PhD, MPH, CIC1, Paula Peyrani, MD1, Kimbal D. Ford,
        PharmD2, Ernesto G. Scerpella, MD2, Marcus Zervos, MD3, Daniel H. Kett, MD4,
        Thomas M. File Jr., MD, MSc, MACP, FIDSA, FCCP5, Gary E. Stein, PharmD6, Julio
        A. Ramirez, MD1 and The IMPACT-HAP Study Group. Resource utilization in patients
        with ventilator-associated pneumonia due to methicillin-resistant Staphylococcus aureus
        (MRSA) treated with linezolid versus vancomycin: results from the IMPACT-HAP
        study. Abstract #1707 (poster). ID Week 2012 (A Joint Meeting of IDSA, SHEA,
        HIVMA, and PIDS) San Diego, CA, Oct 17-21, 2012.

     388.    Belton B, Pineles L, Newhouse R, Johantgen M, Braun B, Perencevich E, Harris A,
        Morgan D and the Benefits of Universal Glove and Gown (BUGG) Study PIs. Strategies
        for successful implementation of universal glove and gowning in 10 intensive care units.
        (Poster). ID Week 2012 (A Joint Meeting of IDSA, SHEA, HIVMA, and PIDS) San
        Diego, CA, Oct 17-21, 2012.

     389.    Pineles L, Morgan D, Johnson JK, Sembajwe S, Belton B, Dembry L, Harris A and
        the Benefits of Universal glove and Gown (BUGG) Study PIs. Necessary time period and
        interventions to achieve high compliance with MRSA and VRE surveillance culturing in
        a multi-center study. (Poster). ID Week 2012 (A Joint Meeting of IDSA, SHEA,
        HIVMA, and PIDS) San Diego, CA, Oct 17-21, 2012.

     390.      Buitron de la Vega P, Qureshi W, Tendon P, Hassan S, Mittal C, Jayaprakash R,
        Abrencillo R, Ananthasubramaniam K, Johnson L, Ramesh M, Zervos M. Simplified
        Criteria for Risk Stratify for the Mode of Echocardiography in Patients with MRSA
        Bacteremia at Low Risk of Infectious Endocarditis. (Poster). American Heart
        Association Scientific Sessions 2012, Los Angeles, CA, November 3-7, 2012.



                                               57
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.486 Filed 09/10/21 Page 88 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     391.    Caceres F, Welch VL, Scerpella EG, Peyrani P, Ford KD, Ramirez JA, Kett DH and the
        IMPACT-HAP Study Group. Absence of gender-based differences in outcome of patients
        with hospital-acquired pneumonia. Poster 782. Society of Critical Care Medicine’s 42nd
        Critical Care Congress, San Juan, Puerto Rica, January 2013.

     392.   Kett DH, Morgan DM, Pineles L, Zervos MJ, Munoz-Price LS, Harris AD and the
        Benefits of Universal Gloving and Gowning (BUGG) Study Group. Compliance with the
        implementation of an ICU cluster-randomized trial assessing the benefits and potential harms
        of universal glove and gowning. Abstract A92, Poster P054. The 33th International
        Symposium on Intensive Care and Emergency Medicine. Brussels, Belgium. March 2013.

     393.     A.D. Hall, D. Moreno, D. Angulo, C. Taramona, L. Astocondor, G. Horna, S.
        Arshad, C. Garcia, M.J. Zervos. Methicillin-resistant Staphylococcus aureus (MRSA)
        colonisation in patients and healthcare workers at a tertiary acute care hospital in Lima,
        Peru. Abstract #1866 (Poster). 23rd European Congress of Clinical Microbiology and
        Infectious Diseases (ECCMID), Berlin, Germany, April 27-30, 2013.

     394.    K. Reyes, S. Arshad, G. Suleyman, M. Perri, M. Zervos, J.L. Jorge. 2013.
        Enterococcus faecium Blood Stream Infections: Epidemiology, Treatment and Outcome.
        53rd Interscience Conference on Antimicrobial Agents and Chemotherapy, Denver, CO,
        September 10-13, 2013.

     395.    S. Arshad, A.D. Hall, P. Hartman, M. Perri, D. Moreno, M.J. Zervos. 2013.
        Ceftaroline fosamil (CPT-F) for therapy of Methicillin‐resistant Staphylococcus aureus
        (MRSA) bacteremia (MRSAB): Laboratory and Clinical Outcomes. 53rd Interscience
        Conference on Antimicrobial Agents and Chemotherapy, Denver, CO, September 10-13,
        2013.

   396. S. Arshad, P. Hartman, D. Moreno, M. Perri, M.J. Zervos. 2013. Evaluation of
      Epidemiology, Prevalence, and Outcomes in Methicillin‐resistant Staphylococcus aureus
      (MRSA) HAP & HCAP Pneumonia patients treated with Ceftaroline Fosamil (CPT-F).
      53rd Interscience Conference on Antimicrobial Agents and Chemotherapy, Denver, CO,
      September 10-13, 2013.

   397. D. Moreno, M. Perri, A. Hall, D. Angulo, C. Taramona, L. Mori, L. Astocondor, G.
      Horna, S. Arshad, M. Zervos, C. Garcia. 2013. Molecular Epidemiology of Staphylococcus
      aureus Isolates from Lima, Peru. 53rd Interscience Conference on Antimicrobial Agents
      and Chemotherapy, Denver, CO, September 10-13, 2013.

     398.   Samia Arshad, MPH, Linda Kaljee, Ph.D., Paul Kilgore, MD, MPH, Carolyn Chan,
        BS, Tyler Prentiss, BS, Samantha Bruni, BS, Jennie Meier, BS, Adhnan Mohamed, BS

                                                 58
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.487 Filed 09/10/21 Page 89 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        and Marcus J. Zervos, MD. Acute Febrile Illness (AFI) in Haiti, Etiology and Socio-
        Behavioral Pilot Study. In Abstracts of the ID Week 2013 Conference, San Francisco,
        CA, October 2-6, 2013.

     399.   Katherine Reyes, MD, Geehan Sulayman, Samia Arshad, MPH, Jennifer Jorge,
        Mary Perri, MT and Marcus Zervos, MD. Vancomycin-Resistant Enterococcal
        Bacteremia: Epidemiology, Treatment and Outcome. In Abstracts of the ID Week 2013
        Conference, San Francisco, CA, October 2-6, 2013.

     400.    Murat Gonulalan, MD, Samia Arshad, MPH, Daniela Moreno, B.S., Mary Beth
        Perri, MT and Marcus Zervos, MD. Analysis of Treatment Outcome for Uncomplicated
        Methicillin-Resistant Staphylococcus aureus (MRSA) Bacteremia (UMRSAB). In
        Abstracts of the ID Week 2013 Conference, San Francisco, CA, October 2-6, 2013.

     401.    Paul Kilgore, MD, MPH, Linda Kaljee, PhD, Christine Joseph, PhD, Bernard
        Gonik, MD, Emily Martin, PhD, Keith Kaye, MD, MPH, FIDSA, FSHEA, Weisong Shi,
        Ph.D., Carolyn Archer, MPH, Samia Arshad, MPH, John Zervos, J.D., Lois Lamerato,
        PhD, George Divine, PhD, Marc Zervos, MD and Michael Rybak, PharmD, MPH.
        Foundational Principles of Community-Based Participatory Vaccine Research. In
        Abstracts of the ID Week 2013 Conference, San Francisco, CA, October 2-6, 2013.

     402.    Marisa Miceli, MD, Murat Gonulalan, MD, Mary Perri, MT, Linoj Samuel, PhD,
        Kimberly Brown, MD, David Bruno, MD, Ioannis Theodoropoulos, MD, Marcus Zervos,
        MD, Mayur Ramesh, MD and George Alangaden, MD. Transmission of bacterial
        infection from solid organ transplant donors with infective endocarditis despite pre-
        mortem clearance of bacteremia. In Abstracts of the ID Week 2013 Conference, San
        Francisco, CA, October 2-6, 2013.

     403.    Kaljee L, Kilgore P, Ashad S, Reyes, K, Bulls M, Nelson B, Zervos M. Facilitators
        and barriers to adult vaccine up-take in a large integrated medical system in Detroit.
        2014 Annual Meeting of the Society for Applied Anthropology, Albuquerque, NM,
        March 18-22, 2014.

     404.    S. Arshad, P. Hartman, D. Moreno, M. Perri, M. Zervos. Comparison of clinical
        outcomes with ceftaroline fosamil (CPT-F) in the treatment of methicillin resistant
        Staphylococcus aureus bacteraemia (MRSAB). 24th European Congress of Clinical
        Microbiology and Infectious Diseases (ECCMID), Barcelona, Spain, May 10-13, 2014.

     405.   T.M. Zervos, T. Prentiss, S. Arshad, K. Prentiss, J.M. Zervos, K. Wilt, S. Bruni, J.
        Sime, M.A.B. Lucien, M.J. Zervos. Evaluation of malaria species in Haiti: detection of


                                               59
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.488 Filed 09/10/21 Page 90 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        sub clinical infection. 24th European Congress of Clinical Microbiology and Infectious
        Diseases (ECCMID), Barcelona, Spain, May 10-13, 2014.

     406.    M. Jovanovic, T. Tosic, B. Stosovic, Z. Stojanovic Varagic, S. Matic, T. Tojcic, S.
        Pavic, N. Indic, M. Zervos. Presence of esp gene in E. faecium originating from
        pharyngeal flora of haematology patients. 24th European Congress of Clinical
        Microbiology and Infectious Diseases (ECCMID), Barcelona, Spain, May 10-13, 2014.

     407.    Suleyman G, Zervos M, Reyes K, Perri M, Vager D, Moreno D, Prentiss T and
        Arshad S. Characterization of Vancomycin-Resistant Enterococcus (VRE) faecium and
        faecalis Strains with Associated Outcomes. 54th Interscience Conference on
        Antimicrobial Agents and Chemotherapy (ICAAC), Washington, DC, September 5-9,
        2014.

     408.   K. A. Cole, Davis SL, Samuel LP, Perri M, Zervos M, Kenney RM.
        Aminopenicillins for Vancomycin-Resistant Enterococcal (VRE) Urinary Tract Infection
        (UTI): Does MIC Matter? 54th Interscience Conference on Antimicrobial Agents and
        Chemotherapy (ICAAC), Washington, DC, September 5-9, 2014

     409.   Arshad S, Hartman P, Moreno D, Perri M,Vazquez J, Zhao Q, Zervos MJ.
        Evaluating Total Cost of Hospitalization & Clinical Outcomes in Patients with Acute
        Bacterial Skin and Skin Structure Infections (ABSSSI) Treated with Ceftaroline fosamil
        (CPT-F) versus Other Conventional Antimicrobial Agents. 54th Interscience Conference
        on Antimicrobial Agents and Chemotherapy (ICAAC), Washington, DC, September 5-9,
        2014.

     410.    Katherine Reyes, Paul Kilgore, Karen Karwowski, Laura Johnson, Allison
        Weinmann, and Marcus Zervos. Flu Vaccine Uptake Among HCW: What gives? What
        intervention? 54th Interscience Conference on Antimicrobial Agents and Chemotherapy
        (ICAAC), Washington, DC, September 5-9, 2014. (Oral presentation)

     411.    Alexis M, Zervos M, Markowitz N. Antibiotic Susceptibility Patterns in Intensive
        Care Unit Patients at a Tertiary Hospital in New Delhi, India. 54th Interscience
        Conference on Antimicrobial Agents and Chemotherapy (ICAAC), Washington, DC,
        September 5-9, 2014

     412.    Grunwald J, Kenney RM, Weinmann A, Johnson L, Vazquez JA, Zervos M, Davis
        SL. Impact of Physician Assistant Directed Antimicrobial Stewardship Consultation
        Service. In Abstracts of the ID Week 2014 Conference, Philadelphia, PA, October 8-12,
        2014.


                                                60
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.489 Filed 09/10/21 Page 91 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     413.   Eleni Papalekas, Niral Patel, Alyssa Neph, Daniela Moreno, Marcus Zervos, and
        Katherine Reyes. Outpatient Parenteral Antimicrobial Therapy (OPAT) in Intravenous
        Drug Users (IVDU): Epidemiology and Outcomes. In Abstracts of the ID Week 2014
        Conference, Philadelphia, PA, October 8-12, 2014 (Oral presentation).

     414.    Suleyman G, Reyes K, Vager D, Perri M, Zervos M. Vancomycin-Resistant
        Enterococcus (VRE) faecium Bloodstream Infections and Mortality. In Abstracts of the
        ID Week 2014 Conference, Philadelphia, PA, October 8-12, 2014.

     415.    Moise PA, Culshaw DL, Wong-Beringer A, Bensman J, Lamp K, Smith WJ, Bauer
        K, Goff DA, Adamson R, Leuthner K, Virata M, McKinnell JA, Chaudhry SB,
        EskandarianR, Lodise T, Reyes K, Zervos M. Comparative Effectiveness of
        Vancomycin versus Early Daptomycin for MRSA Bacteremia with Vancomycin
        MIC>1mg/L: A Multicenter Evaluation. In Abstracts of the ID Week 2014 Conference,
        Philadelphia, PA, October 8-12, 2014.

     416.    Avasarala SK, Khan A, Moreno D, Zervos MJ, Reyes KC. A Bone of Contention
        for Culture Selection. In Abstracts of the ID Week 2014 Conference, Philadelphia, PA,
        October 8-12, 2014.

     417.   Bardossy AC, Chami E, Moreno D, Reyes K, Alangaden G, Zervos M. Eliminating
        Contact Precautions (CP) for Methicillin-resistant Staphylococcus aureus (MRSA) and
        Vancomycin-Resistant Enterococcus (VRE) as a Hospital-wide Intervention. MIDS
        2015, Ann Arbor, MI, March 21, 2015.

     418.    Bardossy AC, Starr P, Abreu-Lanfranco O, Reyes K, Zervos M, Alangaden G.
        Impact of the 2015 NHSN Surveillance Definition on Catheter-associated Urinary Tract
        Infection (CAUTI) Rates. MIDS 2015, Ann Arbor, MI, March 21, 2015.

     419.   Parke D, Kaljee L, Kilgore P, Poitevien G, Simon Y, Raphael NA, Hoe M, Zervos J,
        Dankerlui D, Prentiss T, Zervos M. An Interdisciplinary Approach to Improving Health
        Research Capacity in Haiti: The Research Training to Research Project Model. 6 th
        Annual Consortium of Universities for Global Health Conference, Boston, MA, March
        26-28, 2015.

     420.    Alexis M, Zervos J, Agarwal U, Markowitz N, Myneedu V, Prentiss T, Zervos M,
        Jaiswal A. Antibiotic susceptibility patterns in an intensive care unit at a tertiary hospital
        in New Delhi, India. 6th Annual Consortium of Universities for Global Health
        Conference, Boston, MA, March 26-28, 2015.



                                                  61
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.490 Filed 09/10/21 Page 92 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     421.    Kaljee LM, Sirivichayakul C, Anh D, Kilgore P, Zervos J, Prentiss T, Zervos M.
        Decreasing health disparities for vaccine preventable diseases among adults in Viet Nam
        and Thailand. 6th Annual Consortium of Universities for Global Health Conference,
        Boston, MA, March 26-28, 2015.

     422.   Suleyman G, Alangaden G, Reyes, K, Perri MB, Zervos M. Vancomycin-resistant
        Enterococcus (VRE) faecium catheter-related bloodstream infections. 25th European
        Congress of Clinical Microbiology and Infectious Diseases (ECCMID), Copenhagen,
        Denmark, April 25-28, 2015.

     423.     Dryden M, Wilson D, Iaconis J, Gonzalez J; COVERS Study Team. A Phase III
        trial of ceftaroline fosamil 600 mg q8h versus vancomycin plus aztreonam in patients
        with cSSTI with systemic inflammatory response or underlying comorbidities. 25th
        European Congress of Clinical Microbiology and Infectious Diseases (ECCMID),
        Copenhagen, Denmark, April 25-28, 2015. (Oral presentation).

     424.   Li J, Singh R, Ambler JE; COVERS Study Team. Probability of target attainment
        (PTA) and pharmacokinetic/pharmacodynamics (PK/PD) breakpoint for ceftaroline
        fosamil 600 mg every 12h and every 8h agains Staphylococcus aureus. 25th European
        Congress of Clinical Microbiology and Infectious Diseases (ECCMID), Copenhagen,
        Denmark, April 25-28, 2015.

     425.    Reiszner E, Ambler JE, Iaconis J; COVERS Study Team. Ceftaroline in the
        treatment of complicated skin and soft tissue infections: in vitro susceptibility of baseline
        pathogens isolated in a phase III randomised clinical trial. 25th European Congress of
        Clinical Microbiology and Infectious Diseases (ECCMID), Copenhagen, Denmark, April
        25-28, 2015.

     426.    Bardossy AC, Moreno D, Hartman P, Prentiss T, Ayau P, Sanchez Rosenberg G,
        Perri MB, Arshad S, Mahan M, Reyes K, Zervos M. Health system-wide intervention
        on the use of high vancomycin (VAN) serum trough levels is not associated with a
        reduction in mortality in methicillin-resistant Staphylococcus aureus (MRSA) Blood
        Stream Infection (BSI). SHEA Spring 2015 Conference, Orlando, FL, May 14-17, 2015.

     427.    Saab I, Vasyluk A, Bardossy AC, Reyes K, Zervos M, Siddiqui A. Breast Implant
        Project for Improvement. SHEA Spring 2015 Conference, Orlando, FL, May 14-17,
        2015.

     428.   Bardossy AC, Chami E, Moreno D, Reyes K, Alangaden G, Zervos M. Eliminating
        Contact Precautions (CP) for Methicillin-resistant Staphylococcus aureus (MRSA) and


                                                 62
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.491 Filed 09/10/21 Page 93 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        Vancomycin-Resistant Enterococcus (VRE) as a Hospital-wide Intervention. SHEA
        Spring 2015 Conference, Orlando, FL, May 14-17, 2015.

     429.    Bardossy AC, Starr P, Abreu-Lanfranco O, Reyes K, Zervos M, Alangaden G.
        Impact of the 2015 NHSN Surveillance Definition on Catheter-associated Urinary Tract
        Infection (CAUTI) Rates. SHEA Spring 2015 Conference, Orlando, FL, May 14-17,
        2015.

     430.    Hartman P, Bardossy AC, Moreno D, Prentiss T, Ayau P, Sanchez Rosenberg G,
        Perri MB, Arshad S, Reyes K, Zervos M. Evaluation of Vertical and Horizontal
        Transmission of Hospital-acquired and Healthcare-associated Methicillin-Resistant
        Staphylococcus aureus (MRSA) Causing Bacteremia. SHEA Spring 2015 Conference,
        Orlando, FL, May 14-17, 2015.

     431.    Ayau Aguilar P, Sanchez Rosenberg G, Mando R, Gemayel M, Bardossy AC,
        Moreno D, Hartman P, Prentiss T, Perri MB, Arshad S, Mahan M, Reyes K, Zervos M.
        Risk Factors Contributing to 30-Day Mortality in Methicillin-Resistant Staphylococcus
        aureus (MRSA) Blood Stream Infections (BSI). SHEA Spring 2015 Conference,
        Orlando, FL, May 14-17, 2015.

     432.    Sanchez Rosenberg G, Ayau P, Bardossy AC, Moreno D, Hartman P, Prentiss T,
        Perri MB, Arshad S, Mahan M, Reyes K, Zervos M. Methicillin-resistant
        Staphylococcus aureus (MRSA) Bloodstream Infection (BSI): Association between
        Strain Types and Mortality. SHEA Spring 2015 Conference, Orlando, FL, May 14-17,
        2015.

     433.   Suleyman G, Reyes K, Perri MB, Vager D, Zervos M. The Evaluation of Vertical
        and Horizontal Transmission of Hospital-Associated Vancomycing-Resistant
        Enterococcus (VRE) faecalis and faecium Causing Bacteremia. SHEA Spring 2015
        Conference, Orlando, FL, May 14-17, 2015.

     434.     Arshad S, Hartman P, Moreno D, Perri M, Zhao Q, and Zervos M. Clinical
        Outcomes and Cost Analysis in Patients Treated with Ceftaroline-fosamil versus
        Vancomycin or Daptomycin in an Outpatient parenteral antibiotic therapy (OPAT)
        setting for Staphylococcus aureus acute bacterial skin and skin structure infections.
        SHEA Spring 2015 Conference, Orlando, FL, May 14-17, 2015.

     435.    Suleyman G, Markowitz N, Gupta R, Prasad Myneedu V, Agarwal U, Zervos M.
        Linezolid in vitro Susceptibility in Staphylococcus aureus (S. aureus) at an Intensive Care
        Unit at a Tertiary Hospital in New Delhi, India. ICAAC/ICC 2015, San Diego, CA,
        September 17-21, 2015.

                                                63
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.492 Filed 09/10/21 Page 94 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae



     436.    Athans V, Kenney RM, Perri MB, Moreno D, Zervos MJ. Evaluation of
        Ceftaroline(CPT) Potency Trends Against Methicillin-Resistant Staphylococcus aureus
        (MRSA) Blood Isolates from 2011 to 2013. ICAAC/ICC 2015, San Diego, CA,
        September 17-21, 2015.

     437.    Kilgore P, Salim A, Kaljee L, Pattin AJ, Stewart Zervos M. A Multi-Level Model
        for Improving Immunization Rates in the United States: Are there Gaps in Neighborhood
        and Family Level Data? American College of Epidemiology Annual Meeting, Atlanta,
        GA, September 26-29, 2015.

     438.   Hadied M, Bardossy AC, Abreu-Lanfranco O, Perri M, Arshad S, Zervos M,
        Alangaden G. Predictors of Mortality in Cancer Patients with Methicillin-resistant
        Staphylococcus aureus Bloodstream Infection. ID Week 2015 Conference, San Diego,
        CA, October 7-11, 2015.

     439.   Xin Y, Bajoka R, Sengupta R, Moreno D, Harris AD, Lawrence SJ, Masica A,
        Lamerato L, and Zervos M. Mortality Risk Factors in Patients with Community
        Acquired Pneumonia. ID Week 2015 Conference, San Diego, CA, October 7-11, 2015.

     440.    Xin Y, Bajoka R, Sengupta R, Moreno D, Harris AD, Lawrence SJ, Masica A,
        Lamerato L, and Zervos M. Risk Factors Associated with 30-day Readmission in
        Patients with Community Acquired Pneumonia. ID Week 2015 Conference, San Diego,
        CA, October 7-11, 2015.

     441.   Bajoka R, Xin Y, Sengupta R, Moreno D, Harris AD, Lawrence SJ, Masica A,
        Lamerato L, and Zervos M. Risk Factors Associated with Mortality in Healthcare
        Associated Pneumonia. ID Week 2015 Conference, San Diego, CA, October 7-11, 2015.

     442.    Sengupta R, Xin Y, Bajoka R, Moreno D, Harris AD, Lawrence SJ, Masica A,
        Lamerato L, and Zervos M. Risk Factors Associated with 30-day Readmission in
        Patients with Health Care Associated Pneumonia. ID Week 2015 Conference, San
        Diego, CA, October 7-11, 2015.

     443.    Mohamad G. Fakih, Ana C. Bardossy, Takiah Williams, Raymond Hilu, Katherine
        Reyes, Marcus Zervos, Debi Hopfner, Mina El-Kateb, Elango Edhayan, Susan Szpunar,
        Steven Minnick, and Louis Saravolatz. From the Central Line to the Ventilator: Do
        Resident Physicians Know and Practice Mitigating Risk? ID Week 2015 Conference,
        San Diego, CA, October 7-11, 2015.

     444.    Mohamad G. Fakih, Karen Jones, Elango Edhayan, Ana C. Bardossy, Takiah

                                             64
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.493 Filed 09/10/21 Page 95 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        Williams, Katherine Reyes, Raymond Hilu, Marcus Zervos, Mina El-Kateb, Rebecca
        Battjes, Steven Minnick, and Louis Saravolatz. Improving the Culture of Culturing:
        When Do Resident Physicians Obtain Urine Cultures, and What Do they Do with Them?
        ID Week 2015 Conference, San Diego, CA, October 7-11, 2015.

     445.    Mohamad G. Fakih, Ana C. Bardossy, Takiah Williams, Katherine Reyes, Marcus
        Zervos, Steven Minnick, Raymond Hilu, Elango Edhayan, Mina El-Kateb, Susan
        Szpunar, Karen Jones and Louis Saravolatz. How Good Are Medical and Surgical
        Residents at Addressing Urinary Catheter Risk? A Survey of 2 Large Teaching Hospitals.
          ID Week 2015 Conference, San Diego, CA, October 7-11, 2015.

     446.    Rachel M Kenney, Allison Weinmann, David Olejarz, Vasilios Athans, Jamie L
        Wagner, Marcus J. Zervos, Edward G Szandzik, and Susan L Davis. Prescribe Wisely: A
        Public Relations Strategy to Promote Antimicrobial Stewardship. ID Week 2015
        Conference, San Diego, CA, October 7-11, 2015.

     447.   Dania Hatahet, Vanessa Robinson, Kamelia Albujoq, Marcus Zervos, Katherine
        Reyes, and David Willens. Evaluating Barriers to Immunization in an Academic Internal
        Medicine Clinic. ID Week 2015 Conference, San Diego, CA, October 7-11, 2015.

     448.   Raheja S, Zervos M. Infections in the “Fifth Valve” of the Heart. CHEST Annual
        Meeting 2015, Montreal, Canada, October 24-28, 2015.

     449.    Anglade F, Cerome S, Dimanche S, Parke D, Poitevien G, Zephirin W, Zervos M.
        Des exemples concrets pour le renforcement du partenariat en capacity building : A
        propos d’une expérience de stages d’immersion en maladies infectieuses et en anatomie
        pathologique au sein de Henry Ford Hospital. [“Concrete examples for strengthening
        partnerships in capacity building: Experiences from immersion trainings in infectious
        diseases and anatomic pathology at Henry Ford Hospital.”] EqualHealth Conference,
        Port-au-Prince, Haiti, November 14, 2015.

     450.    Ana C Bardossy, Ayesha Niazy, Pam Hartman, Jennifer Woodward, Daniela
        Moreno, Mary Perri, Samia Arshad, Katherine Reyes, and Marcus Zervos.
        Characterization of Recurrence in Methicillin-resistant Staphylococcus aureus Blood
        Infections. Poster Presentation at MIDS 2016, Detroit, MI, March 19, 2016.

     451.    Rizvi K, Niazy A, Bardossy AC, Nikolsa S, Zervos M. Characteristics of bacteremic
        patients with 14 days of therapy vs less than 14 days of therapy. Oral presentation, Michigan
        Infectious Diseases Society Conference 2016, Detroit, March 19 th, 2016.



                                                 65
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.494 Filed 09/10/21 Page 96 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     452.   Zervos M. False Positive Cerebrospinal Fluid Cryptococcus Antigen in Libman
        Sacks Endocarditis. Society of General Internal Medicine 39th Annual Meeting,
        Hollywood, FL, May 11-14, 2016.

     453.   Ana Cecilia Bardossy, TaKiah Williams, Karen Jones, Susan Szpunar, Yuan Xin,
        Marcus Zervos, George Alangaden, Katherine Reyes, Mohamad G. Fakih. How Good
        Are We at Maintaining Our Devices in the ICUs? A View of Two Tertiary Care Teaching
        Centers. Poster Presentation at SHEA Spring 2016 Conference, Atlanta, GA, May 18-21,
        2016.

     454.    Ana Cecilia Bardossy, TaKiah Williams, Karen Jones, Susan Szpunar, Yuan Xin,
        Marcus Zervos, George Alangaden, Katherine Reyes, Mohamad G. Fakih. Preventing
        CAUTI in the ICUs: Why Culturing Practices Trump the Effect of Device Care. Poster
        Presentation at SHEA Spring 2016 Conference, Atlanta, GA, May 18-21, 2016.

     455.    Khulood Rizvi, Ana C. Bardossy, Daniela Moreno, Pamela Hartman, Meredith
        Mahan, Silvana Nakasone, Mery Perri, Marcus Zervos. Treatment Duration for
        Uncomplicated Methicillin-Resistant Staphylococcus aureus Bacteremia. Poster
        Presentation at SHEA Spring 2016 Conference, Atlanta, GA, May 18-21, 2016.

     456.    Helina M. Misikir, Ana Cecilia Bardossy, Pam Hartman, Daniela Moreno, Geehan
        Suleyman, Mary Perri, Katherine Reyes, Marcus Zervos. Risk Factors Associated with
        Vancomycin-Resistant Enterococcus (VRE) and Methicillin-Resistant Staphylococcus
        aureus (MRSA) Colonization. Poster Presentation at SHEA Spring 2016 Conference,
        Atlanta, GA, May 18-21, 2016.

     457.   Choi WJ, Abreu-Lanfranco O, Samuel L, Tibbetts R, Markowitz N, Zervos M,
        Alangaden G. Current Epidemiology, Risk Factors, and Outcomes of Non-Albicans
        Candidemia at a Tertiary-Care Center. Poster Presentation at SHEA Spring 2016
        Conference, Atlanta, GA, May 18-21, 2016.

     458.     Suleyman G, Tibbetts R, Xin Yuan, Perri M, Vager D, Samuel L, Chami E, Pietsch
        J, Starr P, Reyes K, Zervos M, Alangaden G. Nosocomial outbreak of a novel extended-
        spectrum β-lactamase Salmonella Isangi in surgical patients. The Society for Healthcare
        Epidemiology of America (SHEA) 2016, Atlanta, GA, May 18-21, 2016.

     459.   Suleyman G, Perri M, Vager D, Samuel L, Zervos M, Alangaden G, Tibbetts R.
        Characterization of Salmonella Isangi Possessing CTX-M15 ESBL Associated with an
        Outbreak in a US Hospital. The Society for Healthcare Epidemiology of America
        (SHEA) 2016, Atlanta, GA, May 18-21, 2016.


                                               66
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.495 Filed 09/10/21 Page 97 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


     460.     Suleyman G, Tibbetts R, Xin Yuan, Perri M, Vager D, Samuel L, Chami E, Pietsch
        J, Starr P, Reyes K, Zervos M, Alangaden G. Control of a Novel Extended-spectrum β-
        lactamase (ESBL) Salmonella Isangi Outbreak. The Society for Healthcare
        Epidemiology of America (SHEA) 2016, Atlanta, GA, May 18-21, 2016.

     461.    Suleyman G, Kenney R, Zervos M, Weinmann A. Safety and Efficacy of
        Outpatient Parenteral Antibiotic Therapy (OPAT) in an Academic Inner City Infectious
        Disease (ID) Clinic. The Society for Healthcare Epidemiology of America (SHEA) 2016,
        Atlanta, GA, May 18-21, 2016.

     462.    Dankerlui D, Parke D, Prentiss T, Zervos J, Plum A, Tamler I, Kaljee L, and P K.
        Henry Ford Health System Global Health Initiative’s Research Training to Research
        Project Model. CUGH Global Health Conference 2016.

     463.    Tsai L, Zervos M, Miller L, Tenke P, Marsh A, Mohr J, Luepke K, Horn P.
        Intravenous Eravacycline Compared to Intravenous Levofloxacin for the Treatment of
        Complicated Urinary Tract Infections (cUTI): Subgroup Analysis from a Randomized,
        Double-Blind, Phase 3 Trial (IGNITE2). ASM Microbe 2016 Conference, Boston, MA,
        June 16-20, 2016.

     464.    Tsai L, Zervos M, Miller L, Tenke P, Marsh A, Mohr J, Luepke K, Horn P.
        Intravenous Eravacycline with Transition to Oral Therapy for Treatment of Complicated
        Urinary Tract Infections (cUTI) Including Pyelonephritis: Results from a Randomized,
        Double-Blind, Multicenter, Phase 3 Trial (IGNITE2). ASM Microbe 2016 Conference,
        Boston, MA, June 16-20, 2016.

     465.    Swegal W, Greene J, Perri MB, Bardossy C, Deeb R, Zervos M, Jones L. Changes
        in Nasal Staph Flora and Infection Rates after Nasal Surgery. AAO-HNSF 2016 Annual
        Meeting and OTO Expo, San Diego, CA, Sept 18-21, 2016.

     466.    Salim A, Kilgore P, Bedford R, Kaljee L. Identifying healthcare priorities in Detroit’s
        adult homeless population: a qualitative pilot study. Global Health Initiative Symposium,
        Detroit MI, October 21, 2016.

     467.    Bardossy AC, Jayaprakash R, Starr P, Zervos M, Alangaden G. Impact and Limitations
        of 2015 NHSN Case Definition on CAUTI Rates: Implications for Assessing Effect of
        CAUTI Prevention Measures. Poster presentation. ID Week 2016, New Orleans, LA,
        October 26-30, 2016.

     468.   Niazy A, Bardossy AC, Rizvi K, Rehman T, Hartman P, Moreno D, Perri MB, Zervos
        M. Characterization of Recurrent Methicillin-resistant Staphylococcus aureus Bloodstream

                                                67
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.496 Filed 09/10/21 Page 98 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        Infections. Poster presentation. ID Week 2016, New Orleans, LA, October 26-30, 2016.

     469.   Rehman T, Huang V, Xin Y, Rizvi K, Niazy A, Bardossy AC, Zervos M. Vancomycin
        Serum Trough Levels and Outcomes in Patients with Methicillin-Resistant Staphylococcus
        aureus Bacteremia. Poster presentation. ID Week 2016, New Orleans, LA, October 26-30,
        2016.

     470.    Rizvi K, Niazy A, Rehman T, Bardossy AC, Zervos M. Evaluation of Optimal
        Treatment Strategy of Skin and Soft Tissue Infections with Uncomplicated Methicillin-
        Resistant Staphylococcal Aureus Bacteremia. Poster presentation. ID Week 2016, New
        Orleans, LA, October 26-30, 2016.

     471.    January S, Kenney RM, Veve M, Zoratti E, Zervos M, Davis SL. Impact of Allergy
        Status on Outcomes in Methicillin-Susceptible Staphylococcus aureus Bloodstream
        Infections (MSSA BSI). ID Week 2016 Conference, New Orleans, LA, October 26-30,
        2016.

     472.   Zeeshan N, Xin Y, Moreno D, Harris AD, Lawrance SJ, Masica A, Lamerato L,
        Zervos M. Comparison of mortality benefit using standardized treatment in Community
        Acquired Pneumonia. ID Week 2016 Conference, New Orleans, LA, October 26-30,
        2016.

     473.   Pintado V, Reyes K, Jauregui JM, Bardossy AC, Zervos M, Vergara JL. Case
        Report of Zika Virus Encephalitis. 1st International Conference on Zika Virus,
        Washington, DC, February 22-25, 2017.

     474.    Pharmacokinetics (PK)/Pharmacodynamics (PD), and Safety of 3 g
        Ceftolozane/Tazobactam (TOL/TAZ) in Critically-Ill Adult Patients. Society of Critical
        Care Medicine Congress, Honolulu, HI, February 2017.

     475.    Altamimi S, Misikir HM, Perri MB, Tibbetts R, Kilgore PE, McElmurry SP, Zervos
        M, Reyes K. Legionellosis: An Investigation of Cases in Southeast Michigan. Poster
        presentation, Michigan Infectious Diseases Society Conference 2017, Detroit, MI, March
        18, 2017.

     476.    Misikir H, Bardossy AC, Rizvi K, Rehman T, Farooqui Z, Niazy A, Osborn Z, Perri
        M, Zervos M. Characterization of Methicillin-Resistant Staphylococcus aureus
        Bacteremia and Reduced Daptomycin MIC within the Susceptible Range. Michigan
        Infectious Diseases Society Conference 2017, Detroit, MI, March 18, 2017.

     477.    Rehman T, Affan M, Zervos M. Rapidly Progressive Encephalopathy in HIV.

                                              68
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.497 Filed 09/10/21 Page 99 of 150




 Marcus Zervos, M.D.
 Curriculum Vitae


        Poster Presentation. Michigan Infectious Diseases Society Conference 2017, Detroit, MI,
        March 18, 2017.

     478.    Zeeshan N, Xin Y, Moreno D, Harris AD, Lawrance SJ, Masica A, Lamerato L,
        Zervos M. Comparison of mortality benefit using standardized treatment in community
        acquired pneumonia. Poster presentation, Michigan Infectious Diseases Society
        Conference 2017, Detroit, MI, March 18, 2017.

     479.   Rizvi K, Bardossy AC, Robinson P, Shelters R, Klotz S, Starr P, Mahan M,
        Alangaden G, Reyes K. Impact of Urine Culture Stewardship and Utilization on
        Catheter-associated Urinary Tract Infections. The Society for Healthcare Epidemiology
        of America (SHEA) Spring 2017 Conference, St Louis, MO, March 29-31, 2017.

     480.   Kaljee L, Zervos J, Zervos M, Prentiss T, Plum A. A Hospital- and Community-based
        Study of Antimicrobial Resistance (AMR) and Stewardship in Kathmandu. 2017 Annual
        Meeting of the Society for Applied Anthropology, Santa Fe, NM, March 28-April 1, 2017.

     481.    Bidair M, Zervos M, Sagan OS, Zaitsev V, Loutit J, Dudley M, Vazquez J. Clinical
        Outcomes in Adults with Complicated Urinary Tract Infections (cUTI), including Acute
        Pyelonephritis (AP) in TANGO 1, a Phase 3 Randomized, Double-blind, Double-dummy
        Trial Comparing Meropenem-Vaborbactam (M-V) with Piperacillin-Tazobactam (P-T).
        27th European Congress of Clinical Microbiology and Infectious Diseases (ECCMID),
        Vienna, Austria,Copenhagen, Denmark, April 22-25, 2017.

     482.   Seeger M, Kilgore P, McElmurry S, Zervos M. Public Health Preparedness Lessons
        from the Flint Water Crisis. 2017 Preparedness Summit, Atlanta, GA, April 25-28, 2017.

     483.   Kaye K, Shorr A, Loutit J, Dudley M, Lomovskaya O, Zervos M. Clinical
        Outcomes with Meropenem-Vaborbactam (M-V) by Extended-Spectrum B-Lactamase
        (ESBL) Production in TANGO 1, a Phase 3 Randomized Trial vs Piperacillin-
        Tazobactam (P-T). ASM Microbe 2017 Conference, New Orleans, LA, June 1-5, 2017.

     484.    Kilgore PE, Zervos MJ, Alaga KC, Alsaghayer A, Salim AM, Makisir H,
        McElmurry SP. Challenges and Opportunities for Legionellosis Surveillance Using
        Information Technology. 9th International Conference on Legionella, Rome, Italy,
        September 26-30, 2017.

     485.    Alsaghayer A, Salim A, Alaga K, Zervos MJ, Altamimi S, and Kilgore PE.
        National Patterns in the Use of Legionella Urine Antigen Testing, United States, 2013--
        2016. ID Week 2017 Conference, San Diego, CA, October 4-8, 2017.


                                               69
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.498 Filed 09/10/21 Page 100 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


      486.    Cassone M, Armbruster C, Snitkin E, Gibson K, Mantey J, Reyes K, Altamimi S,
         Perri MB, Zervos M, Mody L. Relatedness of MRSA and VRE strains isolated from
         post-acute care patients and their environment: a longitudinal assessment. ID Week 2017
         Conference, San Diego, CA, October 4-8, 2017.

      487.    Contreras G, Diaz L, Rios R, Reyes KC, Kamboj M, Lewis J, Rincon S, Reyes J,
         Carvajal LP, Panesso D, Sifri CD, Zervos M, et al. A Whole Genome Sequencing
         (WGS) Approach to Predict Daptomycin (DAP) Susceptibility of Enterococcus faecium.
           ID Week 2017 Conference, San Diego, CA, October 4-8, 2017.

      488.   Holland TL, Boucher HW, Raad I, Anderson DJ, Cosgrove SE, Aycock S, Baddley
         JW, Chow SC, Chu VH, Cook PP, Corey GR, Daly JS, Hachem RY, Chaftari AM,
         Horton JM, Jenkins TC, Gu J, Levine DP, Miro JM, Riska P, Rubin ZA, Rupp ME,
         Shrank Jr J, Sims M, Wray D, Zervos MJ, Fowlder Jr V. Doing the Same with Less: A
         Randomized, Multinational, Open-Label, Adjudicator-Blinded Trial of an Algorithm vs.
         Standard of Care to Determine Treatment Duration for Staphylococcal Bacteremia. ID
         Week 2017 Conference, San Diego, CA, October 4-8, 2017.

      489.   Kilgore P, Salim A, Prentiss T, Kaljee L, Lamerato L, Zhang S, Divine G, Misikir
         H, Zervos MJ. Implementation of Multi-Modal Intervention to Increase Adult
         Vaccination Rates in a Large Integrated Healthcare System. ID Week 2017 Conference,
         San Diego, CA, October 4-8, 2017.

      490.    Lodise Jr TP, Rosenkranz SL, Finnemeyer M, Huvane J, Pereira A, Sims M, Zervos
         MJ, et al. The Emperor’s New Clothes: Prospective Observational Evaluation of the
         Association between the Day 2 Vancomycin Exposure and Failure Rates among Adult
         Hospitalized Patients with MRSA Bloodstream Infections (PROVIDE). ID Week 2017
         Conference, San Diego, CA, October 4-8, 2017.

      491.    Maki G, Xin Y, Zeeshan N, Harris AD, Lawrence SJ, Masica A, Lamerato L,
         Zervos M. Incidence and organism specific mortality associated with healthcare
         associated pneumonia over a 6 year period. ID Week 2017 Conference, San Diego, CA,
         October 4-8, 2017.

      492.   Veve MP, Kaljee LM, Prentiss T, Joshi RD, Rai SM, Shrestha B, Bajracharya DC,
         Zervos MJ. Implementing Antimicrobial Stewardship in Two Community Nepali
         Hospitals. ID Week 2017 Conference, San Diego, CA, October 4-8, 2017.

      493.   Awad A, Alaga K, Misikir H, Zervos MJ, Kilgore PE. Understading variations in
         pneumonia mortality across Michigan, 2011-2015. Eugene Applebaum College of
         Pharmacy and Health Sciences Meeting, Detroit, MI, November 1, 2017.

                                               70
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.499 Filed 09/10/21 Page 101 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae



      494.   Alaga K, Salim A, Misikir H, Zervos MJ, Kilgore P. Evaluation of Pneumonia
         Death Rates in Michigan. American Public Health Association Meeting, Atlanta, GA,
         November 2-8, 2017.

      495.   Alaga K, Awad A, Misikir H, Zervos MJ, Kilgore P. Understading variations in
         pneumonia death rates throughout Michigan, 2011-2015. American Public Health
         Association Meeting, Atlanta, GA, November 2-8, 2017.

      496.     Sundaram A, Perri MB, Zervos M. Epidemiology and outcomes of daptomycin-
         resistant Staphlococcus aureus bacteremia. AMA Interim Meeting, Honolulu, HI,
         November 11-14, 2017.

      497.    Altamimi S, Misikir H, Perri MB, Vager D, Levesque M, Reyes K, Zervos M.
         Hospital Onset Methicillin-resistant Staphylococcus aureus Infection: An Ongoing
         Battle. Michigan Infectious Diseases Society Conference (MIDS), Beaumont Hospital,
         Royal Oak, MI, March 17, 2018. (Awarded First Prize-Best Poster).

      498.    Hadid H, Perri M, Misikir H, Bardossy AC, Herc E, Zervos M. Characterization of
         Methicillin-Susceptible, Daptomycin-Resistant Staphylococcus aureus. Michigan
         Infectious Diseases Society Conference (MIDS), Beaumont Hospital, Royal Oak, MI,
         March 17, 2018.

      499.    Misikir H, Hadid H, Bardossy AC, Haddad L, Sundaram A, Williams J, Perri M,
         Zervos M, Herc E. Risk Factors and Outcomes for Daptomycin Non-Susceptible
         Methicillin-Resistant Staphylococcus aureus Bloodstream Infections. Michigan
         Infectious Diseases Society Conference, Beaumont Hospital, Royal Oak, MI, March 17,
         2018.

      500.    McCreary E, Sakoulas G, Rybak M, Zasowski E, Rizvi K, Zasowski E, Geriak M,
         Schulz LT, Vasina L, Zervos M. Warren R. Multi-centre cohort study of daptomycin plus
         ceftaroline combination compared to matched standard of care treatment in patients with
         methicillin-resistant Staphylococcus aureus bacteraemia. European Congress of Clinical
         Microbiology and Infectious Diseases (ECCMID) 2018, Madrid, Spain, April 21–24,
         2018.

      501.    Mody L, Washer LL, Kaye KS, Gibson K, Saint S, Reyes K, Cassone M, Mantey J,
         Cao J, Altamimi S, Perri M, Sax H, Chopra V, Zervos M. Multidrug-Resistant
         Organisms in Hospitals: What is on Patient Hands and in Patient Rooms? Poster
         presentation at European Congress of Clinical Microbiology and Infectious Diseases
         (ECCMID) 2018, Madrid, Spain, April 21 – 24, 2018.

                                               71
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.500 Filed 09/10/21 Page 102 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae



      502.   Huang K, Chaudhry Z, Perri MB, Zervos M, Brar I. From Bench to Bedside: The
         Use of Translational Research in Management of Infection. The 25th Annual Henry Ford
         Medical Education Research Forum, Henry Ford Hospital, Detroit, MI, May 11, 2018.

      503.   Hadid H, Perri M, Misikir H, Bardossy AC, Herc E, Zervos M. Characterization of
         Methicillin-Susceptible, Daptomycin-Resistant Staphylococcus aureus. 15th Annual
         Research Symposium, Henry Ford Hospital, Detroit, MI, May 25, 2018.

      504.   Misikir H, Hadid H, Bardossy AC, Haddad L, Sundaram A, Williams J, Perri M,
         Zervos M, Herc E. Risk Factors and Outcomes for Daptomycin Non-Susceptible
         Methicillin-Resistant Staphylococcus aureus Bloodstream Infections. 15th Annual
         Research Symposium, Henry Ford Hospital, Detroit, MI, May 25, 2018.

      505.   Hadid H, Perri M, Bardossy AC, Misikir H, Herc E, Zervos M. Epidemiology of
         Daptomycin-Nonsusceptible Methicillin-Resistant Staphylococcus aureus Bacteremia.
         Michigan Quality Improvement and Patient Safety Summit, Troy, MI, June 1, 2018.

      506.   Altamimi S, Misikir H, Perri MB, Kilgore P, McElmurry S, Vager D, Zervos M.
         Molecular Epidemiology of Legionella Pneumophila Isolates in Michigan. ASM
         Microbe 2018, Atlanta, GA, June 7-11, 2018.

      507.    Diekema DJ, Pfaller MA, Shortridge D, Zervos M, Jones RN. Twenty-Year Trends
         in Antibiotic Susceptibility among Staphylococcus Aureus from the Sentry Antimicrobial
         Surveillance Program. ASM Microbe 2018, Atlanta, GA, June 7-11, 2018.

      508.    Lucien M, Adrien P, Hsia T, Hadid H, Canarie M, Kaljee L, Kilgore P, Parke D,
         Joseph G, Lafosse E, Zervos M, Boncy J. Cholera in Haiti: Seven Years Later. ASM
         Microbe 2018, Atlanta, GA, June 7-11, 2018.

      509.   Misikir H, Hadid H, Bardossy C, Haddad L, Sundaram A, Williams J, Perri M,
         Herc E, Zervos M. Risk Factors and Outcomes for Daptomycin-Nonsusceptible
         Methicillin-Resistant Staphylococcus aureus Blood Stream Infections. ASM Microbe
         2018, Atlanta, GA, June 7-11, 2018.

      510.   Musgrove M, Sundaram A, Perri M, Kenney R, Zervos M. In Vitro Synergy of
         Vancomycin Or Daptomycin Plus Ceftaroline in Daptomycin Non-Susceptible
         Staphylococcus aureus Isolates. ASM Microbe 2018, Atlanta, GA, June 7-11, 2018.

      511.   Olson E, Agarwal U, Gupta R, Myneedu V, Verma A, Markowitz N, Herc E, Zervos
         M. Molecular Evaluation of Linezolid Resistant Staphylococcus aureus. ASM Microbe

                                               72
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.501 Filed 09/10/21 Page 103 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


         2018, Atlanta, GA, June 7-11, 2018.

      512.    Olson E, Zervos M, Kaljee L, Kilgore P, Tibbetts R, Herc E, Shrestha B,
         Bajracharya D, Joshi D. A Hospital and Community-Based Study to Promote
         Antimicrobial Stewardship in Nepal: Molecular Esbl and Carbapenemase Identification
         of Acinetobacter, E. coli, and K. pneumoniae isolates from Kathmandu Model Hospital.
         ASM Microbe 2018, Atlanta, GA, June 7-11, 2018.

      513.    Hussain N, Rizvi K, Bardossy AC, Perri M, Zervos M, Alangaden G. Molecular
         and Clinical Epidemiology and Outcomes of Methicillin-Resistant Staphylococcus aureus
         Bloodstream Infections in Cancer and Non-cancer Patients. 20th Symposium on
         Infections in the Immunocompromised Host, Athens, Greece, June 17-19, 2018.

      514.   Hadid H, Chaudhary Z, Perri M, Zervos M. Multidrug-Resistant Organisms in the
         Middle East: A Global Concern. The 8th ACCESS Arab Health Summit. Washington
         DC, September 16-19, 2018.

      515.    Alaga KC, Konja JM, Salim A, Levine P, Smith S, Zervos MJ, Kilgore P. Current
         Physician Knowledge, Attitudes, and Clinical Practice regarding Legionnaires' Disease in
         the Aftermath of the Flint Water Crisis in Genesee County, Michigan. ID Week 2018
         Conference, San Francisco, CA. October 3-7, 2018.

      516.    Altamimi S, Vahia AT, Misikir H, Zervos M and Reyes KC. Hepatitis A Outbreak
         in Southeast Michigan: No Longer a Third World Disease. ID Week 2018 Conference,
         San Francisco, CA. October 3-7, 2018.

      517.    Bergin SP, Coles A, Calvert SB, Farley J, Santiago J, Zervos MJ, Bardossy AC,
         Kollef M, Durkin MJ, Sims M, Greenshields C, Kabchi BA, Donnelly HK,Powers J III,
         Tenaerts P, Gu P, Fowler VG Jr, Holland TL. PROPHETIC: Predicting Pneumonia in
         Hospitalized Patients in the ICU - A Model and Scoring System. ID Week 2018
         Conference, San Francisco, CA. October 3-7, 2018.

      518.   Contreras GA, Munita JM, Reyes KC, Sahasrabhojane P, Misikir H, Garza H,
         Zervos MJ, Aitken SL, Shelburne SA, Arias C. VENOUS 1: A Prospective Multicenter
         Cohort Study of Enterococcal Bacteremia. ID Week 2018 Conference, San Francisco,
         CA. October 3-7, 2018.

      519.   Farooqui Z, Bardossy AC, Misikir H, Hadid H, Baratz N, Rizvi H, Herc E, Chen
         AY, Zervos M. Impact of Admission to an Inpatient Infectious Disease Unit on
         Methicillin-resistant Staphylococcus aureus Blood Stream Infections. ID Week 2018
         Conference, San Francisco, CA. October 3-7, 2018.

                                                73
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.502 Filed 09/10/21 Page 104 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae



      520.   Hadid H, Bardossy AC, Misikir H, Perri MB, Zervos M and Herc E. Treatment and
         Outcomes of Daptomycin-Nonsusceptible Methicillin-Resistant Staphylococcus aureus
         Bloodstream Infections. ID Week 2018 Conference, San Francisco, CA. October 3-7,
         2018.

      521.   Hadid H, Rizvi H, Misikir H, Baratz N, Bardossy AC, Sundaram A, Haddad L, Perri
         MB, Zervos M, Herc E. Risk Factors and Outcomes for Daptomycin Non-Susceptible
         Methicillin-Resistant Staphylococcus aureus Bloodstream Infections. ID Week 2018
         Conference, San Francisco, CA. October 3-7, 2018.

      522.   Rizvi H, Baratz N, Hadid H, Bardossy AC, Herc E, Misikir H, Chen A, Markowitz
         N, Zervos MJ. Outpatient Parenteral Antimicrobial Therapy (OPAT) in Injection Drug
         Users (IDUs): Is It Safe? ID Week 2018 Conference, San Francisco, CA. October 3-7,
         2018.

      523.   Rupali P, Zervos MJ. Impact of an Antimicrobial Stewardship Intervention in India:
         Evaluation of Post Prescription Review and Feedback as a Method of Promoting Optimal
         Antimicrobial Use. ID Week 2018 Conference, San Francisco, CA. October 3-7, 2018.

      524.   Sundaram A, Perri MB, Gurdziel K, Hadid H, Herc E, and Zervos MJ. Molecular
         Epidemiology of Daptomycin Non-Susceptibility in Methicillin-Resistant
         Staphylococcus aureus (MRSA) Bacteremia. ID Week 2018 Conference, San Francisco,
         CA. October 3-7, 2018.

      525.    Veve MP, Pogue JM, Zervos MJ, and Davis SL. Treatment Characteristics and
         Predictors of Mortality in Patients with Infected Chronic Pressure Ulcers in Detroit. ID
         Week 2018 Conference, San Francisco, CA. October 3-7, 2018.

      526.   Maki G, Kaljee L, Prentiss T, Olson E, Bajracharya DC, Shrestha B, Karki K,
         Shakya M, Joshi RD, Herc E, Hadid H, Zervos M. Epidemiology of Multi Drug Resistant
         (MDR) Gram Negative Bacteria in Kathmandu, Nepal. International Meeting on
         Emerging Diseases and Surveillance (IMED) 2018, Vienna, Austria, November 9-12,
         2018.

      527.    Maki G, McElmurry SP, Kilgore PE, Love N, Misikir H, Perri M, Zervos M.
         Bacterial Colonization of Drinking Water: Implications for an Aging U.S. Water
         Infrastructure. International Meeting on Emerging Diseases and Surveillance (IMED)
         2018, Vienna, Austria, November 9-12, 2018.

      528.    Quiros RE, Bardossy AC, Espinoza A, Washington R, Angeleri P, Carneiro, M,

                                                 74
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.503 Filed 09/10/21 Page 105 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


         Castañeda Luquerna X, Cuellar Ponce De Leon L, Guerra A, Guerra S, Medina J, Munita
         J, Vega S, Zurita J, Prentiss T, Eascobar E, Zervos M. Grupo Projeto PROA. Fatores
         associados com o nível de desenvolvimento dos programas para a gestão do uso de
         antimicrobianos em unidades de terapia intensiva adulto da América Latina.

      529.   Hadid H, Bardossy AC, Misikir H, Perri MB, Zervos M and Herc E. Treatment and
         Outcomes of Daptomycin-Nonsusceptible Methicillin-Resistant Staphylococcus aureus
         Bloodstream Infections. Michigan Infectious Diseases Society Conference, St Joseph
         Mercy Hospital, Ann Arbor, MI, March 16, 2019.

      530.    Hadid H, Chaudhry Z, Perri M, Zervos M, Brar I. Increasing Incidence of
         Multidrug-Resistant Organisms (MDROs): An Emerging Global Concern. Michigan
         Infectious Diseases Society Conference, St Joseph Mercy Hospital, Ann Arbor, MI,
         March 16, 2019.

      531.    Marusca G, Hadid H, Zervos M. Actinomyces Israelii – A Rare Cause of Bacterial
         Peritonitis. Michigan Infectious Diseases Society Conference, St Joseph Mercy Hospital,
         Ann Arbor, MI, March 16, 2019.

      532.   Altamimi S, Misikir H, Vahia A, Zervos M, Reyes K. Hepatitis A: An Outbreak in
         Southeast Michigan. SHEA Spring 2019 Conference, Boston, MA, Apr 24-26, 2019.
         SHEA Top Poster Abstract Award.

      533.   Hadid H, Chaudhry Z, Perri M, Zervos M, Brar I. Increasing Incidence of
         Multidrug-Resistant Organisms (MDROs): An Emerging Global Concern. 26th Annual
         Medical Education Research Forum, Henry Ford Hospital, Detroit, MI, May 3, 2019.

      534.   Bianchini M, Kenney R, Lentz R, Zervos M, Malhotra M, Davis S. Access Denied:
         Impact of Insurance Denials for High-Cost Outpatient Parenteral Antimicrobial Therapy.
         ID Week 2019, Washington, DC, October 2-6, 2019.

      535.   Chuki P, Bianchini M.L, Tshering T, Sharma R, Yangzom P, Dema U, Kenney R,
         Maki G, Zervos M. Impact of an Antimicrobial Stewardship Program on Carbapenem
         Susceptibility in a National Hospital in Bhutan. ID Week 2019, Washington, DC,
         October 2-6, 2019.

      536.   Diekema D, Pfaller M, Shortridge D, Zervos M, Jones R. Twenty-Year Trends in
         Antimicrobial Susceptibilities Among Staphylococcus aureus From the SENTRY
         Antimicrobial Surveillance Program. ID Week 2019, Washington, DC, October 2-6,
         2019.


                                                75
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.504 Filed 09/10/21 Page 106 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


      537.    Gudipati S, Bajracjarua D, Jimee L, Maki G, Zervos M, Prentiss T, Kaljee L. Impact
         of Education and Antibiotic Guidelines on Dispensing Antibiotics with Community
         Pharmacists in a Low-and Middle-Income Country. ID Week 2019, Washington, DC,
         October 2-6, 2019.

      538.   Gudipati S, Perri M, Couto N, Herc E, Zervos M. Molecular Epidemiology of
         Daptomycin-Resistant Staphylococcus aureus Causing Bloodstream Infections. ID Week
         2019, Washington, DC, October 2-6, 2019.

      539.    Nauriyal V, Dhoj R, Raj Poudel S, Banstola L, Joshi A, Zervos M, Kaljee L,
         Prentiss T. Antibiotic Stewardship in Burn and Chronic Wound Centers in Nepal. ID
         Week 2019, Washington, DC, October 2-6, 2019.

      540.    Simar S, Hanson B, Contreras G, Reyes K, Sahasrabhojane R, Misikir H, Liu C. Boi
         Y, Barberis F, Abbo L, Dinh A, Spencer M, Zervos M, Aitken S, Duin D, Shelburne S,
         Tran T, Munita J, Arias C, Spencer M. The Accessory Genome in Enterococcal
         Bacteremia: Results from the Vancomycin-Resistant Enterococcal Bactermia Outcomes
         Study (Venous) ID Week 2019, Washington, DC, October 2-6, 2019.

      541.   Mudali G, Kilgore P, McElmurry S, Salim A, and Zervos M. MD3 Trends in
         Legionnaires' disease-associated hospitalizations, United States, 2006-2010. APHA 2019
         Annual Meeting and Expo, Philadelphia, PA, Nov 2-6, 2019.

      542.    Misikir H, Mulugeta S, Shallal A, Zervos M. Meropenem-vaborbactam vs standard
         of care for multidrug resistant carbapenem-resistant Enterobacteriaceae. Michigan
         Infectious Disease Society (MIDS), Michigan State University, East Lansing, MI, March
         21, 2020.

      543.    Shallal A, Trak J, Kamatham S, Farooqi S, Ali-Fehmi O, Ali-Fehmi Z, Zervos M,
         Ali-Fehmi R. Prevalence of Human Papillomavirus Infection and Cervical Intra-
         Epithelial Lesions in a Subset of Arab American Women in Southeast Michigan.
         Michigan Infectious Disease Society (MIDS), Michigan State University, East Lansing,
         MI, March 21, 2020.

      544.    Tariq Z, Zervos M. Epidemiology and Clinical Characteristics of Daptomycin
         Resistant Enterococcus. Michigan Infectious Disease Society (MIDS), Michigan State
         University, East Lansing, MI, March 21, 2020.

      545.    Gudipati S, Vahia A, Perri MB, Tibbetts R, Zervos M, Suleyman G. Risk Factors
         Associated with Daptomycin Non-Susceptible Staphylococcus aureus Blood Stream
         Infections. 30th ECCMID, Paris, France, April 18-21, 2020.

                                               76
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.505 Filed 09/10/21 Page 107 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae



      546.    Maki G, Smith I, Paulin S, Kasambara W, Mlotha J, Chuki P, Rupali P, Singh DR,
         Bajracharya DC, Barrow L, Johnson E, Prentiss T, Kaljee L, Zervos M. Feasibility
         studies of the WHO practical toolkit for antimicrobial stewardship programmes in
         healthcare facilities in low-and middle-income countries. 30 th European Congress of
         Clinical Microbiology and Infectious Diseases (ECCMID) 2020, Paris, France, April 18-
         21, 2020.

      547.    Shallal A, Opara IN, Snell J, Drennan D, Vasquez E, Zervos M. The Freedom
         Cares Initiative: A Novel Asset-Based Model for Refugee Health, Self-Advocacy, and
         Self-Determination. 2020 Pegasus Conference, Waterloo, Ontario, April 24-26, 2020.
      548.   Shallal A, Trak J, Kamatham S, Farooqi S, Zervos M, Ali-Fehmi R. Prevalence of
         Human Papillomavirus Infection and Cervical Intra-Epithelial Lesions in a Subset of
         Arab American Women in Southeast Michigan. 27th Annual Medical Education
         Research Forum, Henry Ford Hospital, Detroit, MI, May 15, 2020.

      549.    Gudipati S, Vahia A, Pahl N, Brar I, Suleyman G, Arshad S, Zervos M, Alangaden
         G. Utilization of Blood Cultures, Risk factors and Outcomes of Bloodstream Infections
         in Patients Hospitalized with COVID-19. ID Week 2020 Virtual Conference, October
         21-25, 2020.

      550.   Maki G, Bowser D, Shallal A, Prentiss T, Zervos M, Rehman NK. Detroit’s
         Response to COVID-19 in Homeless Shelters. Oral Presentation. ID Week 2020 Virtual
         Conference, October 21-25, 2020.

      551.   Maki G, Vahia A, Ramesh M, Arshad S, Chen A, Zervos M, Alangaden G. Could
         Maturation Effect Contribute to In-Hospital Mortality Improvement During COVID-19
         Pandemic? Oral Presentation. ID Week 2020 Virtual Conference, October 21-25, 2020.

      552.    Misikir H, Mulugeta S, Shallal A, Zervos M. Meropenem-vaborbactam vs standard
         of care for multidrug resistant carbapenem-resistant Enterobacteriaceae. ID Week 2020
         Virtual Conference, October 21-25, 2020.

      553.         Parraga T, Vahia A, Chaudhry Z, Gudipati S, Arshad S, Ramesh M, Zervos M,
         Alangaden G. The simple and novel SAS score to predict mortality at presentation in
         2541 hospitalized COVID-19 patients. ID Week 2020 Virtual Conference, October 21-
         25, 2020.

      554.   Sanchez JP, Contreras G, Tran TT, Simar S, Hanson B, Marx K, Zervos M, Reyes
         K, Munita JM, Shelburne SA, Arias CA, Aitken SL. Comparative Effectiveness of

                                               77
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.506 Filed 09/10/21 Page 108 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


         Ampicillin in the Treatment of Enterococcus faecalis Bloodstream Infections in Patients
         With Cancer. ID Week 2020 Virtual Conference, October 21-25, 2020.

      555.    Shallal A, Quan D, Wong L, Opara I, Zervos M. Median Income is Associated with
         Need for Mechanical Ventilation in COVID-19. Oral Presentation. ID Week 2020
         Virtual Conference, October 21-25, 2020.

      556.   Shallal A, Trak J, Kamatham S, Fehmi O, Farooqi S, Fehmi Z, Zervos M, Ali R.
         Prevalence of Human Papillomavirus Infection and Cervical Intra-Epithelial Lesions in A
         Subset of Arab American Women in Southeast Michigan. ID Week 2020 Virtual
         Conference, October 21-25, 2020.

      557.     Bloom A, Gupta AH, Romanowski LM, Suleyman G, Zervos M, Chaudhry Z,
         Kabbani LS. Exposure on the frontline: Incidence of COVID-19 in healthcare personnel
         at a quaternary care center. 2021 Virtual Critical Care Congress, Jan 31-Feb 3, 2021.


  Completed Original Publications in Peer Reviewed Scientific Journals

     1. Zervos MJ, Schaberg DR. Reversal of the in vitro susceptibility of enterococci to
        trimethoprim and sulfamethoxazole by folinic acid. Antimicrob Agents Chemother.
        1985;28:446-448.

     2. Crane LR, Levine DP, Zervos MJ, Cummings G. Bacteremia in narcotic addicts in the
        Detroit Medical Center: epidemiology, risk factors and empiric therapy. Rev of Infect Dis.
        1986;8:364-374.

     3. Levine DP, Crane LR, Zervos MJ. Infectious endocarditis and bacteremia in narcotic addicts
        in the Detroit Medical Center: a prospective comparative study. Rev of Infect Dis.
        1986;8:374-397.

     4. Schaberg DR, Zervos MJ. Plasmid analysis in the study of the epidemiology of nosocomial
        gram-positive cocci. Rev of Infect Dis. 1986;8:705-712.

     5. Schaberg DR, Zervos MJ. Nosocomial urinary tract infections. Comprehens Therapy.
        1986;12:8-11.

     6. Zervos MJ, Dembinski S, Mikesell TS, Schaberg DR. High-level gentamicin resistance in
        Streptococcus faecalis: risk factors and evidence for exogenous acquisition of infection. J
        Infect Dis. 1986;153:1075-1083.


                                                78
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.507 Filed 09/10/21 Page 109 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


     7. Zervos MJ, Mikesell TS, Schaberg DR. Heterogeneity of plasmids determining high-level
        resistance to gentamicin in clinical isolates of Streptococcus faecalis. Antimicrob Agents
        Chemother. 1986;30:78-81.

     8. Schaberg DR, Zervos MJ. Interspecies and intergeneric gene exchange in gram-positive
        cocci. Antimicrob Agents Chemother. 1986;30:817-822.

     9. Zervos MJ, Kauffman CA, Therasse P, Bergman A, Mikesell TS, Schaberg DR. Nosocomial
        infection caused by gentamicin resistant Streptococcus faecalis: an epidemiologic study. Ann
        Intern Med. 1987;106:687-691.

     10. Zervos MJ, Terpenning MS, Schaberg DR, Therasse PM, Medendorp SV, Kauffman CA.
         High-level aminoglycoside resistant enterococci: colonization of nursing home and acute care
         hospital patients. Arch Intern Med. 1987;147:1591-1594.

     11. Zervos MJ, Patterson JE, Edberg S, Pierson C, Kauffman CA, Mikesell TS, Schaberg DR. A
         single microdilution    well test for the detection of high-level gentamicin resistance in
         enterococci. J Clin Microbiol. 1987;25:2443-2444.

     12. Zervos MJ, Bacon A, Patterson JE, Schaberg DR, Kauffman CA. Enterococcal
         superinfection in patients treated with ciprofloxacin. J Antimicrob Chemother. 1988;21:113-
         115.

     13. Patterson JE, Masecar B, Zervos MJ. Characterization and comparison of two penicillinase-
         producing strains of Streptococcus faecalis. Antimicrob Agents Chemother. 1988;32:122-
         123.

     14. Terpenning MS, Zervos MJ, Schaberg DR, Kauffman CA. Enterococcal Infection: an
         increasing problem in hospitalized patients. Infect Contr Hosp Epidemiol. 1988;9:457-462.

     15. Patterson T, Patterson JE, Masecar B, Hierholzer WJ, Jr., Zervos MJ. A nosocomial outbreak
         of Branhamella catarrhalis in a geriatric unit. J Infect Dis. 1988;157:996-1001.

     16. Patterson JE, Grace C, Masecar B, Hierholzer WJ, Jr., Zervos MJ. Lyons R. A nosocomial
         outbreak of Haemophilus influenzae Type B in a geriatric unit. J Infect Dis. 1988;157:1002-
         1007.

     17. Patterson JE, Masecar B, Kauffman CA, Schaberg DR, Hierholzer WJ, Jr., Zervos MJ.
         Gentamicin resistance plasmids in enterococci from diverse geographic areas are
         heterogeneous. J Infect Dis. 1988;158:212-216.


                                                 79
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.508 Filed 09/10/21 Page 110 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


     18. Patterson JE, Colodny S, Masecar B, Zervos MJ. Serious infection due to beta-lactamase
         producing Enterococcus faecalis with high-level resistance to gentamicin. J Infect Dis.
         1988;1144-1145.

     19. Terpenning MS, Zervos MJ, Schaberg DR, Kauffman CA. Enterococcal infections: an
         increasing problem in the elderly. J Infect Contrl. 1988;9:457-461.

     20. Patterson JE, Zervos MJ. In vitro characterization of beta-lactamase in Enterococcus faecalis.
          Antimicrob Agents Chemother. 1989;33:251-253.
     21. Patterson JE, Patterson TF, Masecar B, Hierholzer WJ, Jr., Zervos MJ. Restriction
         endonuclease analysis of chromosomal DNA as a typing system for Branhamella catarrhalis.
         J Clin Microbiol. 1989;27:944-946.
     22. Patterson JE, Zervos MJ. High-level gentamicin resistance in enterococci: epidemiology,
         microbiology and genetic basis. Rev Infect Dis. 1990;12:644-652.

     23. Lewis CM, Zervos MJ. Clinical characteristics of enterococcal infection. Eur J Clin
         Microbiol. 1990;9:111-117.

     24. Patterson JE, Wanger A, Zscheck K, Zervos MJ, Murray BE. Molecular epidemiology of
         beta-lactamase producing enterococci. Antimicrob Agents Chemother. 1990;34:302-305.

     25. Vazquez JA, Beckley A, Sobel JD, Zervos MJ. Comparison of restriction enzyme analysis
         versus pulse field gradient gel electrophoresis as a typing system for Candida albicans. J Clin
         Micro. 1991;29:962-967.

     26. Murray BE, Singh KV, Markowitz SM, Lopardo HA, Patterson JE, Zervos MJ, Rubeglio E,
         Eliopoulos G, Rice LB, Goldstein FW, Caputo G, Nasnas R, Moore LS, Wong ES, Weinstock
         G. Evidence for clonal spread of a single strain of beta-lactamase producing Enterococcus
         faecalis to five hospitals in four states. J Infect Dis. 1991;163:780-785.

     27. Staszkiewitz J, Lewis MA, Colville J, Zervos MJ, Band J. An outbreak of Brucella melitensis
         among laboratory workers at a community hospital. J Clin Micro. 1991;29:287-290.

     28. Patterson TF, Andriole VT, Zervos MJ, Therasse D, Kauffman CA. The epidemiology of
         Pseudallescheriasis complicating transplantation: nosocomial and community-acquired
         infection. Mycoses. 1991;33:(6)297-302.

     29. Patterson JE, Farrell P, Zervos MJ. Time-kill kinetic studies of beta-lactamase producing
         Enterococcus faecalis. Diag Microbiol and Infect Dis. 1991;14:495-499.

     30. Patterson JE, Veccho J, Pantelick EL, Farrel P, Mazon D, Zervos MJ, Hierholzer WJ, Jr.

                                                   80
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.509 Filed 09/10/21 Page 111 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


        Transmission of Acinetobacter calcoaceticus var anitratus in an intensive care unit associated
        with contaminated gloves. Am J Med. 1991;91:479-483.

     31. Dembry LM, Zervos MJ. Molecular biologic techniques: application to the clinical
         microbiology laboratory. Lab Med. 1992;23:743-746.

     32. Opal SM, LaForge R, Zervos MJ, Victor G, Boyce J. Emergence and nosocomial
         transmission of ampicillin-resistant enterococci. Antimicrob Agents Chemother.
         1992;36:1032-1039.

     33. Sanchez V, Vazquez JA, Barth-Jones D, Dembry L, Sobel JD, Zervos MJ. Epidemiology of
         nosocomial acquisition of Candida lusitaniae. J Clin Micro. 1992;30:3005-3008.

     34. Donabedian S, McCabe RE, Chirurgi VA, Goldberg R, Dickenson R, Boyce J, Markowitz S,
         Coudron P, Zervos MJ. Molecular epidemiology of ampicillin-resistant non-beta-lactamase
         producing enterococci from diverse geographic areas. J Clin Micro. 1992;30:2757-2761.

     35. Thal LA, Vazquez JA, Perri MB, Beckley A, Donabedian S, Kaatz GW, Patterson JE, Zervos
         MJ. Ampicillin plus sulbactam for therapy of experimental beta-lactamase producing
         enterococcal endocarditis. J Antimicrob Chemother. 1993;31:182-185.

     36. Perri MB, Thal LA, Chow JW, Zervos MJ. Mobilization of the penicillinase gene in
         Enterococcus faecalis. Antimicrob Agents Chemother. 1993;37:1187-1189.

     37. Sanchez V, Vazquez JA, Barth-Jones D, Sobel JD, Zervos MJ. Nosocomial acquisition of
         Candida parapsilosis: an epidemiologic study. Am J Med. 1993;94:577-582.

     38. Sobel JD, Vazquez JA, Lynch M, Sc B, Meriwether C, Zervos MJ. Vaginitis due to
         Saccharomyces cerevisiae: epidemiology, clinical aspects and therapy. Clin Infect Dis.
         1993;16:93-99.

     39. Thal LA, Donabedian S, Perri MB, Patterson JE, Chow JW, Clewell DB, Zervos MJ.
         Molecular characterization of Enterococcus faecalis with high-level gentamicin resistance
         that lack resistance to streptomycin. Antimicrob Agents Chemother. 1993;37:134-137.

     40. Vazquez JA, Sanchez V, Dmuchowski R, Dembry L, Sobel JD, Zervos MJ. Epidemiology of
         nosocomial infection with Candida albicans. J Infect Dis. 1993;168:195-201.

     41. Vazquez JA, Perri MB, Thal LA, Donabedian SA, Zervos MJ. Sparfloxacin and
         Clinafloxacin for therapy of experimental ampicillin resistant enterococcal endocarditis. J
         Antimicrob Chemother. 1993;32:715-721.

                                                 81
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.510 Filed 09/10/21 Page 112 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae



     42. Perri MB, Chow JW, Zervos MJ. In vitro activity of sparfloxacin and clinafloxacin against
         multi-drug resistant enterococci. Diagn Microbiol Infect Dis. 1993;17:151-155.

     43. Chow JW, Kuritza A, Shlaes DM, Green M, Sahm DF, Zervos MJ. Clonal spread of
         vancomycin-resistant Enterococcus faecium between patients in three hospitals in two states.
         J Clin Microbiol. 1993;31:1609-1611.

     44. Vazquez JA, Beckley A, Donabedian S, Sobel JD, Zervos MJ. Comparison of restriction
         enzyme analysis versus pulsed-field gradient gel electrophoresis as a typing system for
         Torulopsis glabrata and Candida species other than C. albicans. J Clin Microbiol.
         1993;31:2021-2030.

     45. Dembry LM, Zervos MJ. The use of molecular methods in the microbiology laboratory. Lab
         Med. 1993;24:660-664.

     46. Chow JW, Thal LA, Perri MB, Vazquez JA, Donabedian SM, Clewell DB, Zervos MJ.
         Plasmid-associated hemolysin and aggregation substance production contribute to virulence
         in experimental enterococcal endocarditis. Antimicrob Agents Chemother. 1993;37:2472-
         2477.

     47. Zervos MJ, Meunier F. Fluconazole: a review. Intern J Antimicrob Agents Chemother.
         Elsevier Science Publishers B.V. 1993;1-24.

     48. Zervos MJ, Dembry L. Enterococcus in surgical infections: virulence, epidemiology and
         resistance. Infect Dis in Clin Pract. 1994;3(suppl 1):514-520.

     49. Zervos MJ, Meunier F. Fluconazole in fungal infection: a review. Infect Dis in Clin Pract.
         1994;3:94-101.

     50. Dembry LM, Vazquez JA, Zervos MJ. DNA analysis in the study of the epidemiology of
         nosocomial candidiasis. Infect Contrl and Hosp Epidemiol. 1994;15:48-53.

     51. Thal LA, Chow JW, Clewell DB, Zervos MJ. Tn924: a chromosome-borne transposon
         encoding high-level gentamicin resistance in Enterococcus faecalis. Antimicrob Agents
         Chemother. 1994;38:1152-1156.

     52. Boyce JM, Opal SM, Chow JW, Zervos MJ, Potter-Bynoe G, Sherman CB, Romulo RLC,
         Fortna S, Medeiros AA. An outbreak of multi-drug resistant Enterococcus faecium with
         transferable vanB class vancomycin resistance. J Clin Microbiol. 1994;32:1148-1153.


                                                 82
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.511 Filed 09/10/21 Page 113 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


     53. Williams D, Perri MB, Zervos MJ. Randomized comparative trial with ampicillin/sulbactam
         versus cefamandole in the therapy of community acquired pneumonia. Eur J Clin Infect Dis.
         1994;13(4):1-6.

     54. Vazquez JA, Sobel JD, Demitriou R, Vaishampayan J, Lynch M, Zervos MJ. Karyotyping of
         Candida albicans isolates obtained longitudinally in women with recurrent vulvovaginal
         candidiasis. J Infect Dis. 1994;170:1566-1569.

     55. Mahayni R, Vazquez JA, Zervos MJ. Nosocomial candidiasis: epidemiology and drug
         resistance. Infect Agents and Dis. 1995;4:248-253.

     56. Mahayni R, Zervos MJ. The clinical laboratory role in hospital infection control. Lab Med.
         1994;25(10):642-647.

     57. Thorisdottir AS, Carias LL, Marshall SH, Green M, Zervos MJ, Giorgia C, Mermel LA,
         Boyce JM, Medeiros AA, Fraimow H, Rice LB. IS6770, an enterococcal insertion-like
         sequence useful for determining the clonal relationship of clinical enterococcal isolates. J
         Infect Dis. 1994;170:1539-1548.

     58. Guiboux JP, Cantor JB, Small SD, Zervos MJ, Herkowitz HN. The effect of prophylactic
         antibiotics on iatrogenic intervertebral disc infections: a rabbit model. Spine. 1995;20:684-
         688.

     59. Donabedian SM, Chow JW, Shlaes D, Green M, Zervos MJ. DNA probes and contour-
         clamped homogeneous electric field electrophoresis as a typing system for Candida albicans.
          Mycoses. 1995;38:29-36.

     60. Healy SP, Zervos MJ. Mechanisms of resistance of enterococci to antimicrobial agents.
         Revs. In Med Microbiol. 1995;6:70-76.

     61. Vazquez JA, Lundstrom T, Dembry L, Chandrasekar P, Boikov D, Perri MB, Zervos MJ.
         Invasive Candida guilliermondii infection: case report, in vitro susceptibility studies, and
         molecular analysis. Bone Marrow Transpln. 1995;16:849-853.

     62. Green M, Barbadora K, Donabedian SM, Zervos MJ. Comparison of field inversion gel
         electrophoresis with contour-clamped homogeneous electric field electrophoresis as a typing
         method for Enterococcus faecium. J Clin Microbiol. 1995;33:1554-1557.

     63. Boyce JM, Mermel LA, Zervos MJ, Rice LB, Potter-Bynoe G, Giorgio C, Medeiros AA.
         Controlling vancomycin-resistant enterococci. Infect Contrl Hosp Epidemiol. 1995;16:634-
         637.

                                                  83
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.512 Filed 09/10/21 Page 114 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae



     64. Thal LA, Chow JW, Mahayni R, Bonilla H, Perri MB, Donabedian SM, Silverman J, Taber S,
         Zervos MJ. Characterization of antimicrobial resistance in enterococci of animal origin.
         Antimicrob Agents Chemother. 1995;39:2112-2115

     65. Dembry LM, Uzokwe K, Zervos MJ. Control of endemic glycopeptide resistant enterococci
         Infect Contrl Hosp Epidemiol. 1996;17:286-292

     66. Welton L, Zervos MJ. Commentary: vancomycin-resistant enterococci. Infect Dis Clin Pract.
         1996;5:535-537.

     67. Zervos MJ. Vancomycin-resistant Enterococcus faecium infections in the ICU. New
         Horizons. 1996;4(3):385-392.

     68. Bonilla HF, Perri MB, Kauffman CA, Zervos MJ. Comparative in vitro activity of
         quinupristin/dalfopristin against multidrug resistant Enterococcus faecium. Diagn Microbiol
         Infect Dis. 1996;25:127-131.

     69. Chow JW, Davidson A, Sanford E III, Zervos MJ. Superinfection with Enterococcus faecalis
         bacteremia during quinupristin/dalfopristin therapy. Clin Infect Dis. 1996;24:91-92.

     70. Chow JW, Donabedian SM, Zervos MJ. Emergence of increased resistance to
         quinupristin/dalfopristin during therapy for Enterococcus faecium bacteremia. Clin Infect
         Dis. 1996;24:90-91.

     71. Bonilla HF, Zervos MJ, Kauffman CA. Long-term survival of vancomycin-resistant
         Enterococcus faecium on a contaminated surface. Infect Contrl Hosp Epidemiol.
         1996;17:770-772.

     72. Lerner AM, Zervos MJ, Dworkin HJ, Chang CH, O’Neill W. A unified theory of the cause of
         the chronic fatigue syndrome. Infect Dis Clin Pract. 1997;6:239-243.

     73. Bonilla HF, Zervos MJ, Lyons M, Bradley SF, Paul LK, Kauffman CA. Colonization with
         vancomycin-resistant Enterococcus faecium: comparison of a long-term care unit with an
         acute care hospital. Infect Contrl Hosp Epidemiol. 1997;18:333-339.

     74. Chow JW, Zervos MJ, Thal LA, Donabedian SM, Lerner SA, Jaworski DD, Tsai S, Shaw KJ,
         Clewell DB. A novel gentamicin resistance gene in Enterococcus. Antimicrob Agents
         Chemother. 1997;41:511-514.

     75. Lerner AM, Goldstein J, Chang CH, Zervos MJ, Fitzgerald JT, Dworkin HJ, Lawrie-Hoppen

                                                 84
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.513 Filed 09/10/21 Page 115 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


        C, Korotkin SM, Brodsky M, O’Neill W. Cardiac involvement in patients with chronic
        fatigue syndrome as documented with holter and biopsy data in Birmingham, MI 1991-1993.
        Infect Dis Clin Pract. 1997;6:327-333.

     76. Lerner AM, Zervos MJ, Dworkin HJ, Chang CH, Fitzgerald JT, Goldstein J, Lawrie-Hoppen
         C, Franklin B, Korotkin SM, Brodsky M, Walsh D, O’Neill W. New cardiomyopathy: pilot
         study of intravenous ganciclovir in a subset of the chronic fatigue syndrome. Infect Dis Clin
         Pract. 1997;6:110-117.

     77. Zervos MJ, Bostic G. Exposure to Brucella in the laboratory. The Lancet. 1997;349:651.

     78. Thal LA, Silverman J, Donabedian SM, Zervos MJ. The effect of Tn916 insertions on
         contour-clamped homogeneous electrophoresis patterns of Enterococcus faecalis. J Clin
         Microbiol. 1997;35:969-972.

     79. Porwancher R, Sheth A, Remphrey S, Taylor E, Hinkle C, Zervos MJ. Epidemiologic study
         of hospital-acquired infection with vancomycin resistant Enterococcus faecium: possible
         transmission by an electronic ear probe thermometer. Infect Contrl Hosp Epidemiol.
         1997;18:771-773.

     80. Zervos MJ, Skupien D, Dmuchowski C. Metaanalysis of the efficacy and safety of
         ampicillin/sulbactam in the treatment of patients with bacterial infections of the lower
         respiratory tract. Infect Dis Clin Pract. 1997;6:473-481.

     81. Ionescu M, Zervos MJ. Hospital-wide antimicrobial use and nosocomial enterococcal
         bacteremia. Infect Dis Clin Pract. 1997;6:606-611.

     82. Zervos MJ. The emerging problem of vancomycin resistance in gram-positive infections.
         Infect in Oncol. 1997;8:11.

     83. Barie PS, Vogel SB, Dellinger EP, Rotstein OD, Solomkin JS, Yang JY, Baumgartner TF and
         the Cefepime Intra-abdominal Infection Study Group. A randomized, double blind clinical
         trial comparing cefepime plus metronidazole with imipenem-cilastatin in the treatment of
         complicated intra-abdominal infections. Arch Surg. 1997;132:1294-1302.

     84. Chow JW, Sanford E, Davidson A, Zervos MJ. Increased resistance of Enterococcus faecium
         after therapy with quinupristin/dalfopristin. Clin Infect Dis. 1997;24:91-92.

     85. Javellana E, Zervos MJ. False-positive gen-probe direct amplification test in a patient with
         Mycobacterium avium complex infection. Clin Infect Dis. 1998;26:225-226.


                                                  85
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.514 Filed 09/10/21 Page 116 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


     86. Vazquez JA, Dembry LM, Sanchez V, Vazquez MA, Sobel JD, Dmuchowski C, Zervos MJ.
         Nosocomial Candida glabrata colonization: an epidemiologic study. J Clin Microbiol.
         1998;36:421-426.

     87. Zervos MJ, Nelson M. And the Cefepime Study Group. Cefepime vs. ceftriaxone for empiric
         treatment of hospitalized patients with community acquired pneumonia. Antimicrob Agents
         Chemother. 1998;42:729-733.

     88. Lloyd S, Zervos MJ, Mahayni R, Lundstrom T. Risks for enterococcal urinary tract infection
         and colonization in a rehabilitation facility. Amer J Infect Contrl. 1998;26:35-39.

     89. Welton LA, Thal LA, Perri MB, Donabedian SM, McMahon J, Chow JW, Zervos MJ.
         Antimicrobial resistance in enterococci isolated from turkey flocks fed virginiamycin.
         Antimicrob Agents Chemother. 1998;42:705-708.

     90. Silverman J, Thal LA, Perri MB, Bostic G, Zervos MJ. Epidemiologic evaluation of
         antimicrobial resistance in community acquired enterococci. J Clin Microbiol. 1998;36:830-
         832.

     91. Bostic GD, Perri MB, Thal LA, Zervos MJ. Comparative in vitro and bactericidal activity of
         oxazolidinone antibiotics against multi-drug-resistant enterococci. Diagn Microbiol Infect
         Dis. 1998;30:109-112.

     92. Tsai SF, Zervos MJ, Clewell DB, Donabedian SM, Sahm DF, Chow JW. A new high-level
         gentamicin resistance gene, aph(2")-Id, in Enterococcus spp. Antimicrob Agents Chemother
         1998;42:1229-1232.

     93. Zervos MJ. Treatment of polymicrobial intra-abdominal, pelvic, and diabetic foot infections.
         Comprehens Therap 1998;24:295-301.

     94. VO HK, Zervos MJ. Commentary: quinupristin/dalfopristin for therapy of serious gram-
         positive infection. Infect Dis Clin Pract 1998;7:416-418.

     95. Thal LA, Donabedian SM, Robinson-Dunn B, Chow JW, Dembry L, Clewell DB, Alshab D,
         Zervos MJ. Molecular analysis of glycopeptide-resistant Enterococcus faecium isolates
         collected from Michigan hospitals over a 6-year period. J Clin Microbiol 1998;36:3303-3308.

     96. Zervos MJ. Laboratory determination of antimicrobial resistance. J Clin Ligand Assay
         1998;21:225-227.

     97. Aeschlimann JR, Zervos MJ, Rybak MJ. Treatment of vancomycin-resistant Enterococcus

                                                 86
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.515 Filed 09/10/21 Page 117 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


        faecium with RP 59500 (quinupristin/dalfopristin) administered by intermittent or continuous
        infusion, alone or in combination with doxycycline, in an in vitro pharmacodynamic infection
        model with simulated endocardial vegetations. Antimicrob Agents Chemother 1998;42:2710-
        2717.

     98. Chow JW, Donabedian SM, Clewell DB, Sahm DF, Zervos MJ. In vitro susceptibility and
         molecular analysis of gentamicin-resistant enterococci. Diagn Microbiol Infect Dis
         1998;32:141-146.

     99. Brooks AK, Zervos MJ. New antimicrobial agents for gram-positive infections. Cur Opin
         Infect Dis 1998;11:667-671.

     100. Nelson S, Belknap SM, Carlson RW, and the CAP Study Group. A Randomized Controlled
        Trial of Filgrastim as an Adjunct to Antibiotics for Treatment of Hospitalized Patients with
        Community-Acquired Pneumonia. J Infect Dis. 1998;178:1075-1080.

     101. Kariyama R, Kumon H, Chow L, Zervos MJ, Takata T, Tabata M, Chow JW. In-vitro
        activity of the combination of ampicillin and arbekacin against high-level gentamicin-resistant
        enterococci. J Antimicrob Chemother 1998;42:836-838.

     102. Brooks A, Ekleberry A, McMahon J, Begle R, Johnson M, Rizzo J, Zervos MJ. Evaluation
        of clinical practice guidelines on outcome of infection in medical intensive care unit patients.
        Infect Dis Clin Pract; February 1999;8:97-106.

     103. Price J, Ekleberry A, Melendy S, Baddam K, McMahon J, Villalba M, Grover, A, Johnson
        MJ, Zervos, MJ. Evaluation of clinical practice guidelines on outcome of infection in surgical
        intensive care unit patients. Crit Care Med 1999;27(10)2118-2124.

     104. Revankar SG, Sutton DA, Sanche SE, Rao J, Zervos MJ, Dashti F, Rinaldi MG.
        Metarrhizium anisopliae as a cause of sinusitis in immunocompetent hosts. J Clin Micro
        1999;37:195-198.

     105. Smith TL, Pearson ML, Wilcox KR, Cruz C, Lancaster MV, Robinson-Dunn B, Tenover
        FC, Arduino MJ, Zervos MJ, Miller JM, Band JD, Jarvis WR. Emergence of vancomycin
        resistance in Staphylococcus aureus: epidemiology and clinical significance. NEJM
        1999;340:493-501.

     106. Thal LA, Zervos MJ. Occurrence and epidemiology of resistance to virginiamycin and
        streptogramins. J Antimicrob Chemo 1999;43:171-176.

     107. Tack KJ, Eiseman I, Zervos MJ. Clinafloxacin in serious infections caused by multiply

                                                   87
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.516 Filed 09/10/21 Page 118 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


        resistant pathogens. Drugs 1999;58:260-262.

     108. Nichols RL, Graham DR, Barriere SL, Rodgers A, Wilson SE, Zervos M, Dunn DL, Kreter
        B. Treatment of hsopitalized patients with complicated gram-positive skin and skin structure
        infections: two randomized, multicenter studies of quiupristin/dalfopristin versus cefazolin,
        oxacillin or vancomycin. Synercid Skin and Skin Structure Infection Group. J Antimicrob
        Chemother. 1999 Aug;44(2):263-73. Erratum in J Antimicrob Chemother 1999
        Oct;44(4):585.

     109. Silverman J, Vazquez JA, Sobel JD, Zervos MJ. Comparative invitro activity of antiseptics
        and disinfectants versus clinical isolates of Candida species. Infect Control Hosp Epidemiol.
         1999 Oct;20(10):676-84.

     110. Zervos M, Rybak M. Quinupristin/Dalfopristin: A new therapeutic Option for Serious
        Hospital-Acquired Infections. Pharm & Therapeutics, 1999 Nov:24(11):557-66.

     111. Sobel JD, Kauffman CA, McKinsey D, Zervos MJ, Vazquez JA, Karchmer AW, Lee J,
        Thomas C, Panzer H, Dismukes WE and the Mycoses Study Group NIAD. Candiduria – a
        randomized, double blind study of treatment with fluconazole and placebo. Clin Infect Dis,
        2000;30:19-24.

     112. Sowirka OJ, Carron A, Perri M, Zervos MJ, Hyde K, Maddens M. Prevalence of
        Staphylococcus aureus carriage among asymptomatic nursing home personnel. JAMDA,
        MS#99-027 2000,

     113. Sowirka OJ, Hyde K, Zervos MJ, Maddens M, Unsworth M. Can herd immunity effect
        compensate for impaired influenza vaccine efficacy due to antigenic shifts in virus strains.
        JAMDA, MS#99-049 2000

     114. Brooks A, Zervos MJ. Assessment of the health risk to humans of antimicrobial use in
        animals. Current Infect Dis Rep, 2000;1(5).

     115. You I, Kariyama R, Zervos MJ, Kumon H, Chow JW. In vitro activity of arbekacin alone
        and in combination with vancomycin against gentamicin and methicillin resistant
        Staphylococcus aureus. J Antimicrob Chemother 2000;36:37-41.

     116. Donabedian S, Hershberger E, Thal LA, Chow JW, Clewell DB, Robinson-Dunn B, Zervos
        MJ. PCR fragment length for polymorphism analysis of vancomycin resistant Enterococcus
        faecium. J Clin Micro 2000;38:2885-2888.

     117. Kak V, Donabedian SM, Zervos MJ, Kariyama R, Kumon H, Chow JW. Efficacy of

                                                 88
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.517 Filed 09/10/21 Page 119 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


        ampicillin plus arbekacin in experimental rabbit endocarditis caused by an Enterococcus
        faecalis strain with high-level gentamicin resistance. Antimicrob Agents Chemother
        2000;44:2545-2546.

     118. Kak V, You I, Zervos MJ, Kariyama R, Kumon H, Chow JW. In-vitro synergistic activity
        of the combination of ampicillin and arbekacin against vancomycin and high-level
        gentamicin-resistant Enterococcus faecium with the aph(2”)-Id gene. Diag Micro Infect Dis
        2000;37:297-299.

     119. Kao SJ, You I, Clewell DB, Donabedian SM, Zervos MJ, Petrin J, Shaw KJ, Chow JW.
        Detection of the high-level aminoglycoside resistance gene aph(2”)-Ib in Enterococcus
        faecium. Antimicrob Agents Chemother 2000;44:2876-2879.

     120. Snyder JW, Benzing KS, Munier GK, Bostic GD, Bozigar PS, Hanna R, Zervos MJ.
        Clinical comparison of nonvented aerobic bacT/alert blood culture bottle and standard aerobic
        bottle for detection of microorganisms in blood. J Clin Micro 2000;38:3864-3866.

     121. Hershberger E, Coyle EA, Kaatz GW, Zervos MJ, Rybak MJ. Comparison of a rebbit
        model of bacterial endocarditis and an invitro infection model with simulated endocardial
        vegetations. Antimicrob Agents Chemother. 2000 Jul;44(7):1921-4.

     122. Sowirka O, Carron A, Perri M, Zervos M, Hyde K, Maddens M. Prevalence of
        Staphylococcus aureus carriage among asymptomatic nursing home personnel: a pilot study.
         J Am Med Dir Assoc. 2000 Jul-Aug;1(4):159-63.

     123. Vergis EN, Hayden MK, Chow JW, Snydman DR, Zervos MJ, Linden PK, Wagener MM,
        Schmitt B, Muder RR. Determinants of vancomycin resistance and mortality rates in
        enterococcal bacteremia, a prospective multicenter study. Ann Intern Med 2001 Oct
        2;135(7):484-92.

     124. Alam MR, Donabedian S, Brown W, Gordon J, Chow JW, Zervos MJ, Hershberger E.
        Heteroresistance to Vancomycin in Enterococcus faecium. J Clin Microbiol 2001
        Sep;39(9):3379-81.

     125. Sobel JD, Kapernick PS, Zervos MJ, Reed BD, Hooton T, Soper D, Nyirjesy P, Heine MW,
        Williams J, Panzer H, Wittes H. Treatment of complicated Candida vaginitis: comparison of
        single and sequential doses of fluconazole Am J Obstet Gynecol 2001 Aug;185(2):363-9.

     126. McNeil SA, Nordstrom-Lerner L, Malani PN, Zervos MJ, Kauffman CA. Outbreak of
        sternal surgical site infections due to Pseudomonas aeruginosa traced to a scrub nurse with
        onychomycosis. Clin Infect Dis 2001 Aug 1;33(3):317-23.

                                                 89
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.518 Filed 09/10/21 Page 120 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae



     127. Lerner AM, Zervos MJ, Chang CH, Beqaj S, Goldstein J, O'Neill W, Dworkin H, Fitzgerald
        T, Deeter RG. A small, randomized, placebo-controlled trial of the use of antiviral therapy
        for patients with chronic fatigue syndrome. Clin Infect Dis 2001 Jun 1;32(11):1657-8.

     128. Chandra HR, Choudhary N, O’Neill C, Zervos M, Kroetsch A, Phillip M, Luzon L, Colar J,
        Boura J, Timmis GC, O’Neill WW. Chlamydia Pneumoniae and Inflammatory Markers in
        Acute Coronary Syndrome. Am J. Cardiol 2001;88(3):214-8.

     129. Zervos MJ, Jenkins S, Nusrat R. Telithromycin is effective in the treatment of patients
        with acute exacerbations of chronic bronchitis and risk factors for morbidity. Europ
        Respiratory J 2002;Vol 20 Supp 38. p. 3378.

     130. Zervos MJ, Jenkins S, Nusrat R. Telithromycin is as effective as comparator antibacterials
        in the treatment of lower respiratory tract infections. Europ Respiratory J 2002;Vol 20 Supp
        38. p. 3486.

     131. Attassi K, Zervos MJ, Hershberger E. Thrombocytopenia associated with linezolid therapy.
         Clin Infect Dis. 2002;34:695-8.

     132. Malani PN, Thal La, Donabedian SM, Robinson-Dunn B, Kauffman CA, Chow JW,
        Hershberger E, Zervos MJ. Molecular analysis of vancomycin resistant Enterococcus
        faecalis from Michigan hospitals during a 10-year period. J Antimicrob Chemother.
        2002;49:841-43.

     133. Perri MB, Hershberger E, Ionescu M, Lauter C, Zervos MJ. In vitro susceptibility of
        vancomycin-resistant enterococci (VRE) to fosfomycin. Diag Microbio Infect Dis 2002
        Jan;42:269-271.

     134. Lerner AM, Beqaj SH, Deeter RG, Dworkin HJ, Zervos MJ, Chang CH, Fitzgerald JT,
        Goldstein JA, O’Neill W. A Six-Month Trial of Valacyclovir in the Epstein-Barr virus Subset
        of Chronic Fatigue Syndrome: Improvement in Left Ventricular Function. Drugs of Today
        2002, 38 (8): 549-561.

     135. Simjee S, White DG, McDermott PF, Wagner DD, Zervos MJ, Donabedian SM, English
        LL, Hayes JR, Walker RD. Characterization of Tn1546 in vancomycin-resistant
        Enterococcus faecium isolated from canine urinary tract infections: evidence of gene
        exchange between humany and animal enterococci. J Clin Microbiol. 2002;40:4659-65.

     136. Alam MR, Hershberger E, Zervos MJ. The role of fluoroquinolones in the treatment of skin
        and soft tissue infection. Curr Infect Dis Rep. 2002;4;426-432.

                                                 90
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.519 Filed 09/10/21 Page 121 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae



     137. Vergis EN, Shankar N, Chow JW, Hayden MK, Snydman DR, Zervos MJ, Linden PK,
        Wagener MM, Muder RR. Association between the presence of enterococcal virulence
        factors gelatinase, hemolysin, and enterococcal surface protein and mortality among patients
        with bacteremia due to Enterococcus faecalis. Clin Infect Disease, 2002; 35:570-575.

     138. Rex JH, Pappas PG, Karchmer AW, Sobel J, Edwards JE, Hadley S, Brass C, Vazquez JA,
        Chapman SW, Horowitz HW, Zervos M, McKinsey D, Lee J, Babinchak T, Bradsher RW,
        Cleary JD, Cohen DM, Danziger L, Goldman M, Goodman J, Hilton E, Hyslop NE, Kett DH,
        Lutz J, Rubin RH, Scheld WM, Schuster M, Simmons B, Stein DK, Washburn RG, Mautner
        L, Chu TC, Panzer H, Rosenstein RB, Booth J, et al. A randomized and blinded multicenter
        trial of high-dose fluconazole plus placebo vs. fluconazole plus amphotericin B as therapy of
        candidemia and its consequences in non-neutropenic subjects. Clin Infect Dis.
        2003;36(10):1221-8.

     139. Zaidi N, Konstantinou K, Zervos M. The role of molecular biology and nucleic Acid
        technology in the study of human infection and epidemiology. Arch Pathol Lab Med. 2003
        Sep:127(9):1098-105.

     140. Vakulenko SB, Donabedian SM. Voskrensenskiy AM, Zervos MJ, Lerner SA, Chow JW.
        Multiplex PCR for + resistance genes in enterococci. Antimicrobial Agents & Chemother
        2003;47:1423-26.

     141. Sobel JD, Zervos MJ, Reed BD, Hooton T, Soper D, Nyirjesy P, Heine MW, Willems J,
        Panzer H. Fluconazole susceptibility of vaginal isolates obtained from women with
        complicated Candida vaginitis: Clinical implications. Antimicrobial Agents &
        Chemother. 2003;47:34-38.

     142. Donabedian SM, Thal LA, Hershberger E, Perri MB, Chow JW, Bartlett P, Jones R,
        Joyce K, Rossiter S, Gay K, Johnson J, MacKinson C, Debess E, Madden J, Angulo F,
        Zervos MJ. Molecular characterization of gentamicin-resistant enterococci in the United
        States: Evidence of spread from animals to humans through food. J Clin Microbiology
        2003;41:1109-1113.

     143. Zervos MJ, Hayder AM, Leroy B. Oral telithromycin 800 mg once daily for 5 days
        versus cefuroxime axetil 500 mg twice daily for 10 days in adults with acute exacerbations
        of chronic bronchitis. J of International Med Res. 2003;31:157-169.

     144. Murdoch DR, Mirrett S, Harrell LJ, Donabedian SM, Zervos MJ, Reller LB.
        Comparison of microscan broth microdilution, synergy quad plate agar dilution, and disk
        diffusion screening methods for detection of high-level aminoglycoside resistance in

                                                 91
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.520 Filed 09/10/21 Page 122 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


        Enterococcus species. J Clin Microbiol 2003;41:2703-2705.

     145. Donabedian S, Thal LA, Bozigar P, Zervos T, Hershberger E, Zervos MJ. Antimicrobial
        resistance in swine and chickens fed virginiamycin for growth promotion. J Microbiol
        Methods. 2003 Dec;55(3):739-43

     146. Zervos MJ, Hershberger E, Nicolau DP, Ritchie DJ, Blackner LK, Coyle EA, Donnelly
        AJ, Eckel SF, Eng RH, Hiltz A, Kuyumjian AG, Drebs W, McDaniel A, Hogan P,
        Lubowski TJ. Relationship between fluoroquinolone use and changes in susceptibility to
        fluoroquinolones of selected pathogens in 10 United States teaching hospitals, 1991-2000.
         Clin Infect Dis. 2003 Dec 15:37(12):1643-8.

     147. Daikos GL, Bamias G, Kattamis C, Zervos MJ, Chow JW, Christakis G, Petrikkos G,
        Triantafyllopoulou P, Alexandrou H, Syriopoulou V. Structures, locations, and transfer
        frequencies of genetic elements conferring high-level gentamicin resistance in
        Enterococcus faecalis isolates in Greece. Antimicrob Agents Chemother. 2003
        Dec;47(12):3950-3.

     148. Flannagan SE, Chow JW, Donabedian SM, Brown WJ, Perri MB, Zervos MJ, Ozawa Y,
        Clewell DB. Plasmid content of a vancomycin-resistant Enterococcus faecalis isolate
        from a patient also colonized by Staphylococcus aureus with a VanA phenotype.
        Antimicrob Agents Chemother. 2003 Dec;47(12):3954-9.

     149. Hershberger E, Donabedian S, Konstantinou K, Zervos MJ. Quinupristin-dalfopristin
        resistance in gram-positive bacteria: mechanism of resistance and epidemiology. Clin
        Infect Dis. 2004 Jan 1;38 (1);92-8.
     150. LaBan MM, Sing J, Moll V Zervos MJ. Pertinacious habit on a rehabilitation unit:
        repititive finger licking while paging through the clinical chart. Am J Phys Med Rehabil.
        2004 Jan;83(1):75-79.

     151. Konstantinou K, Baddam K, Lanka A, Reddy K, Zervos M. Cefepime versus
        ceftazidime for treatment of pneumonia. J Int Med Res. 2004 Jan-Feb; 32(1):84-93.

     152. Oprea SF, Zaidi N, Donabedian SM, Balasubramaniam M, Hershberger E, Zervos MJ.
        Molecular and clinical epidemiology of vancomycin-resistant Enterococcus faecalis. J
        Antimicrob Cemother. 2004;53:626-30.

     153. LeBan MM, Moll V, Zervos MJ Regarding a lick of a slip: a caution and reprise. Am J
        Phys Med Rehab 2004;83:400.

     154. Spiers KM, Zervos MJ Telithromycin Expert Rev Anti Infect Dis 2004;2:685-93.

                                                92
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.521 Filed 09/10/21 Page 123 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae



     155. Zervos MJ, Mandell LA, Vrooman PS, Andrews CP, McIvor A, Abdulla RH,
        DeCaprariis PJ, Knirsch CA, Amsden GW, Niederman MS, Lode H. Comparative
        efficacies and tolerabilities of intravenous azithromycin plus ceftriaxone and intravenous
        levofloxacin with step-down oral therapy for hospitalized patients with moderate to severe
        community-acquired pneumonia Treat Resp Med 2004;3:329-36.

     156. Hershberger E, Oprea S, Donabedian S, Perri M, Bozigar P, Bartlett P, Zervos MJ.
        Epidemiology of antimicrobial resistance in enterococci of animal origin. J Antimicrob
        Chemo 2005;55;127-30 .

     157. Huang, V and M Zervos. Methicillin-resistant Staphylococcus aureus in the community.
         Infect Dis Clin Pract 2005;13:93-95.

     158. Zervos, M, JD Breen, DM Jorgensen, JM Goodrich. Novel, single-dose microsphere
        formulation of azithromycin versus levofloxacin for the treatment of acute exacerbation of
        chronic bronchitis. Infect Dis Clin Pract 2005;13:11-7.

     159. Gerasymchuk, L, M Zervos, and C Carpenter. Community-onset MRSA necrotizing
        bronchopneumonia in a patient with diabetic ketoacidosis. Infect Dis Clin Pract
        2005;13:330-31.

     160. Zervos MJ. Application of molecular techniques to the study of hospital epidemiology.
        Annals of Clinical and Laboratory Science 2005:35:213.

     161. Hershberger E, Oprea SF, Zervos MJ, Hayden MK, Syndman DR, Rihs JD, and Muder RR.
         Multicenter evaluation of the in vitro susceptibility of staphylococci to vancomycin. Infect
        Dis Clin Pract 2006;14:89-92.

     162. Andrea A, Zervos MJ. The application of molecular techniques to study of hospital
        infection. Arch Pathol Lab Med 2006;130:662-8.

     163. Singh A, Goering RV, Simjee S, Foley SL, and Zervos MJ. Application of molecular
        techniques to the study of hospital infection. Clin Microbiol Rev 2006;19:512-30.

     164. Fowler VG Jr, Boucher HW, Corey GR, Abrutyn E, Karchmer AW, Rupp ME, Levine DP,
        Chambers HF, Tally FP, Vigliani GA, Cabell CH, Link AS, DeMeyer I, Filler SG, Zervos M,
        et al., Daptomycin versus standard therapy for bacteremia and endocarditis caused by
        Staphylococcus aureus. N Engl J Med 2006;335:653-65.

     165. Simjee S, Zhang Y, McDermott PF, Donabedian S, Zervos MJ, Meng J. Heterogeneity of

                                                 93
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.522 Filed 09/10/21 Page 124 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


        vat(E)-carrying plasmids in Enterococcus faecium recovered from human and animal sources.
         Int J Antimicrob Agents 2006;28:200-5.

     166. Donabedian SM, Perri MB, Vager D, Hershberger E, Malani P, Simjee S, Chow J, Vergis
        EN, Muder RR, Gay K, Angulo FJ, Bartlett P, and Zervos MJ. Quinupristin-dalfopristin
        resistance in Enterococcus faecium isolates from humans, farm animals, and grocery store
        meat in the United States. J Clin Microbiol 2006;44:3361-5.

     167. Huang V, Haque N, Jinson J, Shah P, Winegardner J, and Zervos MJ. Evaluation of a
        formulary change on outcome of infection and antimicrobial resistance in a medical intensive
        care unit. Infect Dis Clin Pract 2006;14:360-364.

     168. Cappelletty DM and Zervos M. Levofloxacin use in the elderly: focus on pneumonia.
        Aging Health 2006;2:371-382.

     169. Chen AY, Zervos MJ, Vazquez JA. Dalbavancin: a novel antimicrobial. Int J Clin Pract
        2007;61:853-63. Epub 2007 Mar 16.

     170. Zervos M, Martinez FJ, Amsden GW, Rothermel CD, Treadway G. Efficacy and safety of
        3-day azithromycin versus 5-day moxifloxacin for the treatment of acute bacterial
        exacerbations of chronic bronchitis. Int J Antimicrob Agents 2007;29:56-61.

     171. Batke M, Zervos M, Robinson-Dunn B, Silverman A. Clostridium difficile is the most
        common cause of infectious colitis. Infect Dis Clin Pract 2007;15:49-53.

     172. Davis SL, Perri MB, Donabedian SM, Manierski C, Singh A, Vager D, Haque NZ, Speirs K,
        Muder RR, Robinson-Dunn B, Hayder MK, and Zervos MJ. Epidemiology and outcomes of
        community-associated methicillin-resistant Staphylococcus aureus infection. J Clin
        Microbiol 2007;45:1705-1711.

     173. Haque NZ, Davis SL, Manierski CL, Vager D, Donabedian SM, Perri MB, Sabbagh R,
        Cheema F, Zervos MJ. Infective endocarditis caused by USA300 methicillin-resistant
        Staphylococcus aureus (MRSA). Int J Antimicrob Agents 2007;30:72-77.

     174. Stout JE, Muder RR, Mietzner S, Wagener MM, Perri MB, DeRoos K, Goodrich D,
        Arnold W, Williamson T, Ruark O, Treadway C, Eckstein EC, Marshall D, Rafferty ME,
        Sarro K, Page J, Jenkins R, Oda G, Shimoda KJ, Zervos MJ, Bittner M, Camhi SL,
        Panwalker AP, Donskey CJ, Nguyen MH, Holodniy M, Yu VL; Legionella Study Group.
        Role of environmental surveillance in determining the risk of hospital-acquired
        legionellosis: a national surveillance study with clinical correlations. Infect Control Hosp
        Epidemiol 2007;28:818-24. Epub 2007 Jun 5.

                                                 94
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.523 Filed 09/10/21 Page 125 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae



     175. Kutty PK, Moody B, Gullion J, Zervos M, Ajluni M, Washburn R, Sanderson R, Kainer
        MA, Powell TA, Clarke CF, Powell RJ, Peterson A, LiPuma JJ, Jensen B, Noble-Wang J,
        Arduino MJ, McDonald LC. Multi-state outbreak of Burkholderia cenocepacia
        colonization and infection associated with the use of intrinsically contaminated alcohol-
        free mouthwash. Chest. 2007 Dec;132(6):1825-31. Epub 2007 Oct 9.

     176. Rose WE, Leonard SN, Sakoulas G,Kaatz GW, Zervos MJ, Sheth A, Carpenter CF
        Rybak MJ. Daptomycin Activity against Staphylococcus aureus following Vancomycin
        Exposure in an In Vitro Pharmacodynamic Model with Simulated Endocardial
        Vegetations. Antimicrob Agents Chemother 2008;52:831-6 [Epub 2007 Nov 12].

     177. Billeter M, Zervos MJ, Chen AY, Dalovisio, JR, Kurukularatne C. Dalbavancin: A
        Novel Once-Weekly Lipoglycopeptide Antibiotic. Clin Infect Dis. 2008 Feb 15;46(4):577-
        83.

     178. Jovanovic M, Stevanovic G, Tosic T, Stosovic B and Zervos MJ. Case Report:
        Streptococcus equi subsp. zooepidemicus meningitis. J Med Microb 2008;57:373-5.

     179. Mody L, Donabedian S, Kaufman C, Zervos M, Bradley S. Epidemiology of
        Staphylococcus aureus colonization in nursing home residents. Clin Infect Dis.
        2008;46:1368-73.

     180. Chua T, Moore CL, Perri MB, Donabedian SM, Masch W, Vager D, Davis SL, Lulek K,
        Zimnicki B, Zervos MJ. Molecular epidemiology of methicillin-resistant Staphylococcus
        aureus bloodstream isolates in urban Detroit. J Clin Microbiol 2008;46:2345-52 [Epub
        2008 May 28].

     181. Medado, P. B., S. Anderson, D. Robinson, S. R. Kass, M. J. Zervos, N. Haque and B. J.
        O'Neil. The effect of timing and choice of antibiotic on mortality and length of stay in
        nursing home-acquired pneumonia. Ann Emerg Med 2008;52(4): S137.

     182. Robinson, D., P. Medado, S. Anderson, N. Haque, M. J. Zervos and B. J. O'Neil. Early
        predictors of mortality and length of stay in emergency department nursing home-acquired
        pneumonia. Ann Emerg Med 2008;52(4): S138.

     183. Kass-Shamoun R, S. Anderson, D. Robinson, P. Medado, N. Haque, M. J. Zervos and B.
        J. O'Neil. Nursing home-acquired pneumonia: Demographics, outcomes and antibiotic
        usage. Ann Emerg Med 2008;52(4):S155-6.



                                                95
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.524 Filed 09/10/21 Page 126 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


     184. Zervos M. Treatment options for uncomplicated community-acquired skin and soft
        tissue infections caused by methicillin-resistant Staphylococcus aureus: oral antimicrobial
        agents.(Clinical report). Surgical Infections 2008;9(s1):s29-s34.

     185. Hanady Daas, Fadi Abuhmaid, and Marcus Zervos. Successful treatment of Candida
        parapsilosis and Pseudomonas aeruginosa infection using medical and surgical
        management in an injecting drug user with mitral and aortic valve endocarditis: a case
        report. J Med Case Reports 2009;3:6598. PMID: 19830113.

     186. Edelsberg J, Taneja C, Zervos M, Haque N, Moore C, Reyes K, Spalding J, Jiang J,
        Oster G. Trends in US Hospital Admissions for Skin and Soft Tissue Infections. Emerg
        Infect Dis 2009;15:1516-18. PMID: 19788830.

     187. Vasquez GA, Siu HR, Luna EM, Reyes, KC, and Zervos MJ. Risk factors for
        quinolone-resistant Escherichia coli urinary tract infection. Infect Dis Clin Pract 2009;17:
        309-313.

     188. Moore CL, Hingwe A, Donabedina SM, Perri MB, Davis SL, Haque NZ, Reyes K,
        Vager D, and Zervos MJ. Comparative evaluation of epidemiology and outcomes of
        methicillin-resistant Staphylococcus aureus (MRSA) USA300 infections causing
        community- and healthcare-associated infections. Int J Antimicrob Agents 2009;
        34(2):148-155. PMID: 19394801.

     189. Johnson, L. E., K. Reyes and M. J. Zervos. Resources for Infection Prevention and
        Control on the World Wide Web. Clin Infect Dis 2009;48(11):1585-1595. PMID:
        19388871.

     190. Mirsaeidi M, Peyrani P, Ramirez JA; Improving Medicine through Pathway Assessment
        of Critical Therapy of Hospital-Acquired Pneumonia (IMPACT-HAP) Investigators.
        Predicting mortality in patients with ventilator-associated pneumonia: the APACHE II
        score vs the new IBMP-10 score Clin Infect Dis. 2009 Jul 1;49(1):72-7. PMID: 19480582.

     191. Martinez-Capolino C, Reyes K, Johnson L, Sullivan J, Samuel L, DiGiovine B,
        Eichenhorn M, Horst HM, Varelas P, Mickey MA, Washburn R, Zervos M. Impact of
        active surveillance of methicillin-resistant Staphylococcus aureus transmission and
        hospital resource utilization. J Hosp Infect 2010 74:232-237.

     192. Reyes K, Malik R, Moore C, Donabedian S, Perri M, Johnson L and Zervos M.
        Evaluation of risk factors for co-infection or co-colonization with vancomycin-resistant
        Enterococcus and methicillin-resistant Staphylococcus aureus. J Clin Microbiol
        2010;48(2):628-30. [EPub 2009 Dec 9]. PMID: 20007403.

                                                 96
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.525 Filed 09/10/21 Page 127 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae



     193. Aguilar J, Urday-Cornejo V, Donabedian S, Perri M, Tibbetts R, Zervos M.
        Staphylococcus aureus Meningitis Case Series and Literature Review. Medicine
        2010;89:117-125. PMID: 20517182.

     194. Jovanović M, Pelemis M, Pavlović M, Stosović B, Tosić T, Milosević I, Reyes K,
        Zervos M. Recidivant endocarditis: report of two cases. J Heart Valve Dis. 2010
        Jul;19(4):540-1.

     195. Yifan Zhang, Xiaogang Wang, Jeffrey T. LeJeune, Marcus Zervos, and Kanika
        Bhargava. Comparison of Phenotypic Methods in Predicting Methicillin Resistance in
        Coagulase-negative Staphylococcus (CoNS) from Animals. Res Vet Sci. 2011
        Feb;90(1):23-5. .

     196. Haque N, Taneja C, Oster G, Zervos M, Zilber S, Osaki Kyan P, Reyes KC, Moore C,
        Kothari S, Spalding J, Shorr AF. Epidemiology of Community-Acquired and Health
        Care-Associated Staphylococcus aureus pneumonia. Infect Dis Clin Pract 2010;18:170-
        176.

     197. Moore CL, Osaki-Kiyan P, Perri MB, Donabedian S, Haque NZ, Chen A and Zervos
        MJ. USA600 (ST45) Methicillin-Resistant Staphylococcus aureus Bloodstream Infections
        in Urban Detroit. J Clin Microbiol 2010;48: 2307-2310. [Epub 2010 March 24]. PMID:
        20335422.

     198.       Haque NZ, Zuniga Cahuayme L, Peyrani P, Reyes K, Lamerato L, Moore CL,
        Patel S, Allen M, Peterson E, Wiemken T, Cano E, Mangino JE, Kett DH, Ramirez JA,
        Zervos ML . Relationship of Vancomycin MIC to Mortality in Patients with Methicillin-
        Resistant Staphylococcus aureus Hospital-Acquired, Ventilator-Associated and
        Healthcare-Associated Pneumonia. Chest 2010 210:138;1356-62. [Epub Jun 17]. PMID:
        20558550.

     199. Lichtenberger P, Miskin In, Dickinson G, Schwaber MJ, Ankol Oe, Zervos M, Campo
        RE, Doblecki-Lewis S, Déry MA, Munoz-Price S. Infection Control in Field Hospitals
        after a Natural Disaster: Lessons Learned after the 2010 Earthquake in Haiti. Infect
        Control Hosp Epidemiol 2010;31:951-957. PMID: 20645864.

     200. Zhu W, Murray PR, Huskins WC, Jernigan JA, McDonald LC, Clark NC, Anderson KF,
        McDougal LK, Hageman JC, Olsen-Rasmussen M, Frace M, Alangadan GJ, Chenoweth
        C, Zervos MJ, et al. Dissemination of an Enterococcus Inc18-Like vanA Plasmid,
        Associated with Vancomycin-Resistant Staphylococcus aureus. Antimicrob Agents
        Chemother. 2010 Oct;54(10):4314-20. PMID: 20660665

                                               97
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.526 Filed 09/10/21 Page 128 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae



     201. Shorr AF, Haque N, Taneja C, Zervos M, Lamerator L, Kothari S, Zilber S, Donabedian
        S, Perri MB, Spalding J, and Oster G. Clinical and Economic Outcomes for Patients with
        Health Care-Associated Staphylococcus aureus Pneumonia. J Clin Microbiol. 2010
        Sep;48(9):3258-62. PMID: 20631118.

     202.      Taneja C, Haque N, Oster G, Shorr AF, Zilber S, Kyan PO, Reyes KC, Moore C,
        Spalding J, Kothari S, Zervos M. Clinical and economic outcomes in patients with
        community-acquired Staphylococcus aureus pneumonia. J Hosp Med. 2010 Nov-
        Dec;5(9):528-34. PMID: 20734457.

     203. Donabedian SM, Perri MB, Abdujamilova N, Gordoncillo MJ, Naqvi A, Reyes KC,
        Zervos MJ, Bartlett P. Characterization of vancomycin-resistant Enterococcus faecium
        isolated from swine in three Michigan counties. J Clin Microbiol. 2010 Nov;48(11):4156-
        60. [Epub 2010 Aug 25]. PMID: 20739498.

     204. Krueger AL, Folster J, Medalla F, Joyce K, Perri MB, Johnson L, Zervos M, Whichard
        JM, Barzilay EJ. Commensal Escherichia coli Isolate Resistant to Eight Classes of
        Antimicrobial Agents in the United States. Foodborne Pathog Dis. 2011 Feb;8(2):329-32.
        [Epub 2010 Oct 25]. PMID: 20973731.

     205. Zhang Y, Wang X, LeJeune JT, Zervos M, Bhargava K. Comparison of Phenotypic
        Methods in Predicting Methicillin Resistance in Coagulase-Negative Staphylococcus
        (CoNS) from Animals. Res Vet Sci. 2011 Feb;90(1):23-5. [Epub 2010 Jun 9]. PMID:
        20538309.

     206. Baxa D, Shetron-Rama L, Golembieski M, Golembieski M, Jain S, Gordon M, Zervos
        M. In vitro Evaluation of a Novel Process for Reduction of Bacterial Contamination of
        Environmental Surfaces. Am J Infect Control. 2011 Aug;39(6):483-7. [Epub 2011 May
        26]. PMID: 21616563.

     207. Jovanovic M, Milosevic B, Dulovic O, Tosic T, Donabedian SM, Zervos MJ.
        Vancomycin-resistant enterococci from clinic for infectious and tropical diseases:
        intensive care unit as the source 2011.

     208. Kett DH, Cano E, Quartin AA, Mangino JE, Zervos MJ, Peyrani P, Cely CM, Ford KD,
        Scerpella EG, Ramirez JA; Improving Medicine through Pathway Assessment of Critical
        Therapy of Hospital-Acquired Pneumonia (IMPACT-HAP) Investigators. Implementation
        of guidelines for management of possible multidrug-resistant pneumonia in intensive care:
        an observational, multicentre cohort study. Lancet Infect Dis. 2011 Mar;11(3):181-9.
        [Epub 2011 Jan 20]. PMID: 21256086.

                                                98
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.527 Filed 09/10/21 Page 129 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae



     209. Huaman MA, Coz-Yataco A, Pokharna H, Stagner L, Zervos MJ. Severe Case of
        Legionella pneumophila Pneumonia in the Debut of Hairy Cell Leukemia: Case Report
        and Brief Review of the Literature. Infect Dis Clin Pract 2011;19:64-67.

     210. Griffin MR, Monto AS, Belongia EA, Treanor JJ, Chen Q, Chen J, Talbot HK, Ohmit
        SE, Coleman LA, Lofthus G, Petrie JG, Meece JK, Hall CB, Williams JV, Gargiullo P,
        Berman L, Shay DK; U.S. Flu-VE Network. Effectiveness of non-adjuvante pandemic
        influenza A vaccines for preventing pandemic influenza acute respiratory illness visits in 4
        US communities. PLoS One 2011;6(8):e23085. [Epub 2011 Aug 12].

     211. Marty FM, Ljungman P, Papanicolaou GA, Winston DJ, Chemaly RF, Strasfeld L,
        Young JA, Rodriguez T, Maertens J, Schmitt M, Einsele H, Ferrant A, Lipton JH, Villano
        SA, Chen H, Boeckh M; Maribavir 1263-300 Clinical Study Group. Maribavir
        prophylaxis for prevention of cytomegalovirus disease in recipients of allogeneic stem cell
        transplants: a phase 3, double-blind, placebo-controlled, randomized trial. Lancet Infect
        Dis. 2011 Apr;11(4):284-92. [Epub 2011 Mar 21]. Erratum in: Lancet Infect Dis 2011
        May;11(5):343.

     212. Mangino JE, Peyrani P, Ford KD, Kett DH, Zervos MJ, Welch VL, Scerpella EG,
        Ramirez JA for the IMPACT-HAP study Group. Development and Implementation of a
        Performance Improvement Project in Adult Intensive Care Units: Overview of the
        Improving Medicine Through Pathway Assessment of Critical Therapy in Hospital-
        Acquired Pneumonia (IMPACT-HAP) Study. Crit Care 2011;15(1):R38. [Epub 2011 Jan
        25]. PMID: 21266065.

     213. Freitas AR, Coque TM, Novais C, Hammerum AM, Lester CH, Zervos MJ, Donabedian
        S, Jensen LB, Francia MV, Baquero F, Peixe L. Human and Swine Hosts Share
        Vancomycin-Resistant Enterococcus faecium CC17, CC5, and Enterococcus faecalis CC2
        Clonal Clusters Harboring Tn1546 on Indistinguishable Plasmids. J Clin Microbiol. 2011
        Mar;49(3):925-31. [Epub 2011 Jan 12]. PMID: 21227995.

     214. Bhargava K, Wang X, Donabedian S, Zervos M, da Rocha L, Zhang Y. Methicillin-
        Resistant Staphylococcus aureus in Retail Meat. Detroit, Michigan USA.Emerg Infect
        Dis. 2011 Jun;17(6):1135-7. PMID: 21749794.

     215. Bonilla H, Zervos M, Saravolatz L. Comparison of BACTEC TM Plus Aerobic/F and
        VersaTREK REDOX® Blood Culture Media for the Recovery of Staphylococcus aureus
        from Patients with Suspected Persistent Bacteremia. J Infect Dis 2011 Jul;63(1):89-90.
        [Epub 2011 May 30].


                                                 99
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.528 Filed 09/10/21 Page 130 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


     216. Peyrani P, Allen M, Wiemken TL, Haque NZ, Zervos MJ, Ford KD, Scerpella EG,
        Mangino JE, Kett DH, Ramirez JA, and the IMPACT-HAP Study Group. Severity of
        Disease and Clinical Outcomes in Patients with Hospital-Acquired Pneumonia Due to
        Methicillin-Resistant Staphylococcus aureus Strains Are Not Influenced by the Presence
        of the Panton-Valentine Leukocidin Gene. Clin Infect Dis. 2011Oct;53(8):766-71. [Epub
        2011 Aug 31]. PMID: 21880581.

     217. Gordoncillo MJ, Abdujamilova N, Perri M, Donabedian S, Zervos M, and Bartlett P.
        Detection of Methicillin-resistant Staphylococcus aureus (MRSA) in Backyard Pigs and
        Their Owners, Michigan USA. Zoonoses Public Health 2011. [Epub 2011 Sept 14].

     218. Moore CL, Lu M, Cheema F, Osaki-Kiyan P, Perri MB, Donabedian S, Haque NZ,
        Zervos MJ. Prediction of Failure in Vancomycin-Treated Methicillin-Resistant
        Staphylococcus aureus Bloodstream Infection: A Clinically Useful Risk Stratification
        Tool. Antimicrob Agents Chemother. 2011 Oct;55(10):4581-8. [Epub 2011 Aug 8].
        PMID: 21825294.

     219. Kett DH, Quartin AA, Mangino JE, Zervos MJ, Ramirez JA, for the IMPACT-HAP
        Study Group. Treatment of hospital-acquired pneumonia – Authors’ Reply. Lancet Infect
        Dis. 2011;11(10):731-732.

     220. Moore CL, Osaki-Kiyan P, Haque NZ, Perri MB, Donabedian S, and Zervos MJ.
        Daptomycin versus Vancomycin for Bloodstream Infections Due to Methicillin-Resistant
        Staphylococcus aureus with a High Vancomycin Minimum Inhibitory Concentration: A
        Case-Control Study. Clin Infect Dis 2012 Jan;54(1):51-58. [Epub 2011 Nov. 21]. PMID:
        22109947.

     221. Cano EL, Haque NZ, Welch VL, Cely CM, Peyrani P, Scerpella EG, Ford KD, Zervos
        MJ, Ramirez JA, Kett DH, and the IMPACT-HAP Study Group. Incidence of
        Nephrotoxicity and Association with Vancomycin Use in Intensive Care Patients with
        Pneumonia: Retrospective Analysis of the IMPACT-HAP Database. Clin Ther 2012
        Jan;34(1):149-57. PMID: 22284995.

     222. Zervos MJ, Freeman K, Vo L, Haque N, Pokharna H, Raut M, and Kim M.
        Epidemiology and and Outcomes of Complicated Skin and Soft Tissue Infections in
        Hospitalized Patients. J Clin Microbiol 2012 Feb;50(2):238-45. [Epub 2011 Nov 23].
        PMID: 22116149.

     223. Haque NZ, Arshad S, Peyrani P, Ford K, Perri MB, Jacobsen G, Reyes K, Scerpella E,
        Ramirez JA, Zervos M, the IMPACT-HAP Study Group. Analysis of pathogen and host
        factors related to clinical outcomes in patients with hospital-acquired pneumonia due to

                                                100
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.529 Filed 09/10/21 Page 131 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


        methicillin-resistant Staphylococcus aureus. J Clin Microbiol. 2012 May;50(5):1640-4.
        [Epub 2012 Feb 15]. PMID: 22337980.

     224. Peyrani P, Allen M, Seligson D, Roberts C, Chen A, Haque N, Zervos M, Wiemken T,
        Harting J, Christensen D, and Ramirez J. Clinical Outcomes of Osteomyelitis Patients
        Infected with Methicillin-Resistant Staphylococcus aureus USA-300 Strains. Am J
        Orthop 2012 Mar;41(3):117-22. PMID: 22530208.

     225. Gordoncillo MJ, Donabedian S, Bartlett PC, Perri M, Zervos M, Kirkwood R, Febvay C.
        Isolation and Molecular Characterization of Vancomycin-Resistant Enterococcus faecium
        from Swine in Michigan, USA. Zoonoses Public Health. 2013 Aug;60(5):319-26. {Epub
        2012 Sep 7]. PMID: 22958312.

     226. Gnoni M, Peyrani P, Wiemken TL, Cabral P, Mirsaeidi M, Scerpella EG, Ford KD,
        Ramirez JA, the IMPACT-HAP Study Group. Association of Organ Failures With
        Mortality in VAP With Severe Sepsis: Results From IMPACT-HAP. Resp Med 2012.

     227. Arshad S, Shoyinka A, Chen A, Jacobsen G, Zervos M. Evaluation of vancomycin
        serum trough concentrations and outcomes in meticillin-resistant Staphylococcus aureus
        bacteraemia. Int J Antimicrob Agents. 2012 Nov;40(5):474-5. [Epub 2012 Aug 9].
        PMID: 22883416.

     228. Treanor JJ, Talbot HK, Ohmit SE, Coleman LA, Thompson MG, Cheng PY, Petrie JG,
        Lofthus G, Meece JK, Williams JV, Berman L, Breese Hall C, Monto AS, Griffin MR,
        Belongia E, Shay DK; US Flu-VE Network. Effectiveness of seasonal influenza vaccines
        in the United States during a season with circulation of all three vaccine strains. Clin
        Infect Dis. 2012 Oct;55(7):951-9. [Epub 2012 Jul 25].

     229. Robinson GL, Harris AD, Morgan DJ, Pineles L, Belton BM, Johnson JK; Benefits of
        Universal Gloving and Gowning (BUGG) Study Group. Survival of methicillin-resistant
        Staphylococcus aureus and vancomycin-resistant Enterococcus spp. for an extended
        period of transport. J Clin Microbiol. 2012 Jul;50(7):2466-8. [Epub 2012 Apr 25]. PMID:
         22535993.

     230. Jackson, L., M. L. Jackson, C. H. Phillips, J. Benoit, E. A. Belongia, D. Cole, S.
        Kopitzke, T. K. Koepel, H. Q. Mclean, J. K. Meece, S. K. Strey, M. E. Sundaram, M.
        Vandermause, M. Gaglani, J. Song, L. Clipper, D. Kjar, A. Robertson, K. Murthy, M.
        Dunnahoo, S. Oliver, M. Weir, H. Gonzales, M. Zayed, M. Reis, C. Rivera, D. Morgan, P.
        Piedra, V. Avadhanula, A. S. Monto, S. E. Ohmit, J. G. Petrie, E. Johnson, R. T. Cross, C.
        Martens, M. Zervos, L. Lamerato, H. Eng, M. P. Nowalk, S. R Wisniewski, R. K.
        Zimmerman, C. R. Rinaldo, A. Bullotta, J. Suyama, E. Reis, D. B. Middleton, R. Hess, M.


                                                101
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.530 Filed 09/10/21 Page 132 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


        Thompson, A. M. Fry, S. N. Thaker, S. Spencer, P. Y. Cheng, D. K. Shay, L. Berman, J.
        Bresee, E. Burns, J. Tokars, and N. Cox (2013). “Early Estimates of Seasonal Influenza
        Vaccine Effectiveness - United States, January 2013.” Morbidity and Mortality Weekly
        Reports 62(2): 32-35.

     231. Jackson, L., M. L. Jackson, C. Hallie Phillips, J. Benoit, E. A. Belongia, D. Cole, S.
        Kopitzke, T. A. Kronenwetter Koepel, H. Q. Mclean, J. K. Meece, S. K. Strey, M. E.
        Sundaram, M. Vandermause, M. Gaglani, J. Song, L. Clipper, D. Kjar, A. Robertson, K.
        Murthy, M. Dunnahoo, S. Oliver, M. Weir, H. Gonzales, M. Zayed, T. Ponder, J. A.
        Nichols, M. Reis, C. Rivera, D. Morgan, P. Piedra, V. Avadhanula, A. S. Monto, S. E.
        Ohmit, J. G. Petrie, E. Johnson, R. T. Cross, C. Martens, M. Zervos, L. Lamerato, M. A.
        Aubuchon, G. G. Wolff, H. Eng, M. P. Nowalk, S. R. Wisniewski, R. K. Zimmerman, C.
        R. Rinaldo Jr, A. Bullotta, J. Suyama, E. Reis, D. B. Middleton, R. Hess, J. M. Raviotta,
        M.G. Thompson, A. M. Fry, S. N. Thaker, J. Ferdinands, P. Y. Cheng, S. Spencer, E.
        Burns, L. Berman, W. Sessions, A. Foust, J. Bresee, and N. Cox (2013). “Interim Adjusted
        Estimates of Seasonal Influenza Vaccine Effectiveness - United States, February 2013.”
        Morbidity and Mortality Reports 62(7): 119-123.

     232. Vollman A, Craig JG, Hulen R, Ahmed A, Zervos MJ, van Holsbeek M. Review of
        three magnetic resonance arthrography related infections. World J Radiology 2013 Feb
        28;5(2):40-43. PMID: 23494542.

     233. Hassan S, Amer S, Zervos M. Tropical spastic paraparesis treated with Combivir
        (lamivudine-zidovudine). J Clin Neurosci. 2013 May;20(5):759-60 [Epub 2013 Mar 9].
        PMID: 23477875.

     234. Pasquale TR, Jabrocki B, Salstrom SJ, Wiemken TL, Peyrani P, Haque NZ, Scerpella
        EG, Ford KD, Zervos MJ, Ramirez JA, File TM, and the and the IMPACT-HAP Study
        Group. Emergence of methicillin-resistant Staphylococcus aureus USA 300 genotype as a
        major cause of late-onset nosocomial pneumonia in intensive care patients in the USA. Int
        J Infect Dis. 2013 Jun;17(6):e398-403 [Epub 2013 Feb 1]. PMID: 23375542.

     235. Reyes K, Zervos M. Endocarditis caused by resistant Enterococcus: an overview. Curr
        Infect Dis Rep. 2013 Aug;15(4):320-8 [Epub 2013 June 11]. PMID: 23749322.

     236. Zainah H, Nakhleh R, Hassan S, Arshad S, and Zervos M. Methicillin-Resistant
        Staphylococcus aureus Pneumonia – What is the Optimal Duration of Treatment? Infect
        Dis Clin Pract 2013;21: 235-239.

     237. Tosh PK, Agolory S, Strong BL, Verlee K, Finks J, Hayakawa K, Chopra T, Kaye KS,
        Gilpin N, Carpenter CF, Haque NZ, Lamarato LE, Zervos MJ, Albrecht VS, McAllister

                                               102
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.531 Filed 09/10/21 Page 133 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


        SK, Limbago B, Maccannell DR, McDougal LK, Kallen AJ, Guh AY. Prevalence and risk
        factors associated with vancomycin-resistant Staphylococcus aureus (VRSA) precursor
        organism Colonization among patients with chronic lower extremity wounds in
        Southeastern Michigan. Infect Control Hosp Epidemiol. 2013 Sep;34(9):954-60. [Epub
        2013 Jul 26.] PMID: 23917910.

     238. Mona Hassan, Syed Hassan, Lindsay Sklar, Marcus Zervos. Is HIV a risk factor for
        Clostridium difficile infection? Infect Dis Clin Pract. 2013 Sept;21(5):345.

     239. Harris AD, Pineles L, Belton B, Johnson JK, Shardell M, Loeb M, Newhouse R, Dembry
        L, Braun B, Perencevich EN, Hall KK, Morgan DJ; Benefits of Universal Glove and
        Gown (BUGG) Investigators, Shahryar SK, Price CS, Gadbaw JJ, Drees M, Kett DH,
        Muñoz-Price LS, Jacob JT, Herwaldt LA, Sulis CA, Yokoe DS, Maragakis L, Lissauer
        ME, Zervos MJ, Warren DK, Carver RL, Anderson DJ, Calfee DP, Bowling JE, Safdar N.
        Universal glove and gown use and acquisition of antibiotic-resistant bacteria in the ICU: a
        randomized trial. JAMA. 2013 Oct 16;310(15):1571-80. PMID: 24097234.

     240. Jovanović M, Top J, Majoor E, Zervos M, Tošić T, Stošović B, Lavadinović L, Willems
        R. Multiple-Locus Variable Number Tandem Repeat Analysis Typing of Vancomycin-
        Resistant Enterococcus faecium in Serbia. Infect Control Hosp Epidemiol. 2013
        Dec;34(12):1337-9. PMID: 24225630.

     241. Jovanović M, Milosevic B, Dulovic O, Pelemis M, Stevanovic G, Tosic T, Stosovic B
        and Zervos MJ. Molecular Characterization of Vancomycin-Resistant Enterococci in
        Serbia: Intensive Care Unit as the Source. Acta Microbiologica et Immunologica
        Hungarica. 2013 60(4):433-446.

     242. Kett, D., D. J. Morgan, L. Pineles, M. J. Zervos, L. S. Munoz-Price, A. D. Harris and
        Investigators BUGG (2013). “Compliance with the Implementation of an ICU, Cluster-
        Randomized Trial Assessing the Benefits and Potential Harms of Universal Glove and
        Gowning.” Critical Care 7(S19): 54.

     243. Caceres F, Welch VL, Kett DH, Scerpella EG, Peyrani P, Ford KD, Ramirez JA; Impact-
        Hap Study Group. Absence of gender-based differences in outcome of patients with
        hospital-acquired pneumonia. J Womens Health (Larchmt). 2013 Dec;22(12):1069-75.
        Epub 2013 Oct 15. PMID: 24128006.

     244. Zainah H, Zervos M, Stephane W, Chamas Alhelo S, Alkhoury G, Weinmann A.
        Daptomycin Failure for Treatment of Pulmonary Septic Emboli in Native Tricuspid and
        Mitral Valve Methicillin-Resistant Staphylococcus aureus Endocarditis. Case Rep Infect
        Dis. 2013;2013:653582. Epub 2013 Nov 25. PMID: 24371532.

                                                103
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.532 Filed 09/10/21 Page 134 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae



     245. Gordoncillo MJN, Donabedian S, Bartlett PC, Perri M, Zervos M, Kirkwood R, and
        Febvay C. Isolation and molecular characterization of vancomycin-resistant enterococcus
        faecium from swine in Michigan, USA Zoonoses and Public Health 2013; 60(5):319-326.
        PMID: 22958312.

     246. Ohmit SE, Thompson MG, Petrie JG, Thaker SN, Jackson ML, Belongia EA,
        Zimmerman RK, Gaglani M, Lamerato L, Spencer SM, Jackson L, Meece JK, Nowalk
        MP, Song J, Zervos M, Cheng PY, Rinaldo CR, Clipper L, Shay DK, Piedra P, Monto AS
         Influenza Vaccine Effectiveness in the 2011–2012 Season: Protection Against Each
        Circulating Virus and the Effect of Prior Vaccination on Estimates. Clin Infect Dis. 2014
        Feb;58(3):319-27. [Epub 2013 Nov 13]. PMID: 24235265.

     247. Arshad S, Shoyinka A, Perri MB, Moreno D, Jacobsen G, and Zervos MJ, and on behalf
        of the IMPACT-HAP Study Group. USA600 Methicillin-Resistant Staphylococcus
        aureus in ICU Patients with Pneumonia: A Case-Control Study Design to Evaluate the
        Epidemiology and Outcomes of an Emerging Strain. Infect Dis Clin Pract 2014;22(2):85-
        88. [Epub 2013 Oct 25].

     248. Marchaim D, Pogue JM, Tzuman O, Hayakawa K, Lephart PR, Salimnia H, Painter T,
        Zervos MJ, Johnson LE, Perri MB, Hartman P, Thyagarajan RV, Major S, Goodell M,
        Fakih MG, Washer LL, Newton DW, Malani AN, Wholehan JM, Mody L, and Kaye KS.
        Major variation in MICs of tigecycline in gram-negative bacilli as a function of testing
        method J Clin Microbiol 2014; 52(5):1617-1621. PMID: 24599978

     249. Sakoulas G, Guram K, Reyes K, Nizet V, and Zervos M. Human cathelicidin LL-37
        resistance and increased daptomycin MIC in USA 600 (ST45) methicillin-resistant
        staphylococcus aureus is associated with increased mortality in a hospital setting J Clin
        Microbiol 2014. PMID: 24648548

     250. Ayaz SI, Haque N, Pearson C, Medado P, Robinson D, Wahl R, Zervos M, O'Neil B.
        Nursing Home-Acquired Pneumonia: Course and Management in the Emergency
        Department. Int J Emerg Med 2014,7:19. (DOI: 10.1186/1865-1380-7-19)

     251. Arshad S, Hartman P, and Zervos MJ. A novel treatment option for MRSA pneumonia:
        ceftaroline fosamil-yielding new hope in the fight against a persistent infection. Expert
        Rev. Anti Infect. Ther. Early online, 1–3 (2014).

     252. Peyrani P, Wiemken TL, Kelley R, Zervos MJ, Kett DH, File TM Jr, Stein GE, Ford
        KD, Scerpella EG, Welch V, Ramirez JA and IMPACT-HAP Study Group. Higher
        Clinical Success in Patients With Ventilator-Associated Pneumonia Due to Methicillin-

                                                 104
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.533 Filed 09/10/21 Page 135 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


        Resistant Staphylococcus aureus Treated With Linezolid Compared With Vancomycin:
        Results From the IMPACT-HAP Study. Crit Care. 2014 Jun 10;18(3):R118. [Epub ahead
        of print]

     253. Shoyinka A, Moreno D, Arshad S, Perri MB, Donabedian SM, Jacobsen G, Hartman P,
        Ziegler R, Huang V, Zervos MJ. Evaluation of in vitro susceptibility trends to
        vancomycin and daptomycin by strain type of Staphylococcus aureus causing bloodstream
        infections. J Global Antimicrob Resist 2014. (DOI: 10.1016/j.jgar.2014.05.002). [Epub 7
        June 2014]

     254. Moore CL, Besarab A, Ajluni M, Soi V, Peterson EL, Johnson LE, Zervos MJ, Adams
        E, and Yee J. Comparative effectiveness of two catheter locking solutions to reduce
        catheter-related bloodstream infection in hemodialysis patients Clin J Am Soc Nephrol
        2014; 9(7):1232-1239. PMID: 24970874

     255. Albrecht VS, Zervos MJ, Kaye KS, Tosh PK, Arshad S, Hayakawa K, Kallen AJ,
        McDougal LK, Limbago BM, and Guh AY. Prevalance of and risk factors for
        vancomycin-resistant Staphylococcus aureus precursor organisms in Southeastern
        Michigan. Infect Control Hosp Epidemiol. 2014 Dec;35(12):1531-4.

     256. Albashaireh D, and Zervos M. An unusual presentation of burkholderia cepacia in a
        hospitalized patient J Gen Intern Med 2014; 29:S315-S315.

     257. Echaiz JF, Veras L, Zervos M, Dubberke E, Johnson L. Hospital roommates and
        development of health care-onset Clostridium difficile infection. Am J Infect Control.
        2014 Oct;42(10):1109-11. doi: 10.1016/j.ajic.2014.06.023.

     258. Gibson KE, McNamara SE, Cassone M, Perri MB, Zervos M, Mody L. Methicillin-
        Resistant Staphylococcus aureus: Site of Acquisition and Strain Variation in High-Risk
        Nursing Home Residents with Indwelling Devices. Infect Control Hosp Epidemiol. 2014
        Dec;35(12):1458-1465. Epub 2014 Nov 5.

     259. Alexis M, Zervos J, Agarwal U, Markowitz N, Myneedu V, Prentiss T, Zervos M,
        Jaiswal A. Antibiotic susceptibility patterns in an intensive care unit at a tertiary hospital
        in New Delhi, India. Published abstract. Annals Glob Health. 2015 Jan–Feb;81(1): 3-4.

     260. Parke D, Kaljee L, Kilgore P, Poitevien G, Simon Y, Raphael NA, Hoe M, Zervos J,
        Dankerlui D, Prentiss T, Zervos M. An Interdisciplinary Approach to Improving Health
        Research Capacity in Haiti: The Research Training to Research Project Model. Published
        abstract. Annals Glob Health. 2015 Jan–Feb;81(1):47.


                                                  105
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.534 Filed 09/10/21 Page 136 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


     261. Kaljee LM, Sirivichayakul C, Anh D, Kilgore P, Zervos J, Prentiss T, Zervos M.
        Decreasing health disparities for vaccine preventable diseases among adults in Viet Nam
        and Thailand. Published abstract. Annals Glob Health. 2015 Jan–Feb;81(1):155-156.

     262. Miceli MH, Gonulalan M, Perri MB, Samuel L, Al Fares MA, Brown K, Bruno DA,
        Zervos M, Ramesh M, and Alangaden G. Transmission of infection to liver transplant
        recipients from donors with infective endocarditis: lessons learned. Transpl Infect Dis
        2015; 17(1):140-146. PMID: 25586791.

     263. Moise PA, Sakoulas G, McKinnell JA, Lamp KC, DePestel DD, Yoon MJ, Reyes K,
        Zervos MJ. Clinical Outcomes of Daptomycin for Vancomycin-Resistant Enterococcus
        Bacteremia. Clin Ther 2015; 37(7):1443-1453. PMID: 25982687.

     264. Boncy PJ, Adrien P, Frantz Lemoine J, Existe A, Henry PJ, Raccurt C, Brasseur P,
        Fenelon N, Dame JB, Okech BA, Kaljee L, Baxa D, Prieur E, El Badry MA, Tagliamonte
        MS, Mulligan CJ, Carter TE, Beau de Rochars VM, Lutz C, Parke DM and Zervos MJ.
        Malaria elimination in Haiti by the year 2020: an achievable goal? Malar J 2015; 14:237.
         PMID: 26043728.

     265. Jovanović M, Milošević B, Tošić T, Stevanović G, Mioljevic V, Inđic N, Velebit B,
        Zervos M. Molecular typing, pathogenicity factor genes and antimicrobial susceptibility
        of vancomycin resistant enterococci in Belgrade, Serbia. Acta Microbiol Immunol Hung
        2015;62(2):147-160. PMID: 26132835.

     266. Suleyman G, Alexis M, Markowitz N, Zervos M, Myneedu VP, Jaiswl A, Agarwal U,
        Gupta R. Antibiotic Susceptibility Patterns in an Intensive Care Unit at a Tertiary
        Hospital in New Delhi. J Glob Antimicrob Resist. 2015 Dec;3(4):313-314. PMID:
        27842884.

     267. Suleyman G, Zervos M. Safety and efficacy of commonly used antimicrobial agents in
        the treatment of enterococcal infections: a review. Expert Opin Drug Saf 2016
        Feb;15(2):153-67. [Epub 2015 Dec 23]. PMID: 26629598.

     268. Cole K, Kenney R, Perri M, Dumkow L, Samuel L, Zervos M and Davis S. Outcomes
        of Aminopenicillin Therapy for Vancomycin-Resistant Enterococcal Urinary Tract
        Infections. Antimicrob Agents Chemother. 2015 Dec;59(12):7362-7366.

     269. Moise PA, Culshaw DL, Wong-Beringer A, Bensman J, Lamp KC, Smith WJ, Bauer K,
        Goff DA, Adamson R, Leuthner K, Virata MD, McKinnell JA, Chaudhry SB, Eskandarian
        R, Lodise T, Reyes K, Zervos MJ. Comparative Effectiveness of Vancomycin versus
        Daptomycin for MRSA Bacteremia with Vancomycin MIC >1 mg/L: A Multicenter

                                                106
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.535 Filed 09/10/21 Page 137 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


        Evaluation. Clin Ther. 2016 Jan 1;38(1):16-30. PMID: 26585355.

     270. Buitron de la Vega P, Tandon P, Qureshi W, Nasr Y, Jayaprakash R, Arshad S, Moreno
        D, Jacobsen G, Ananthasubramaniam K, Ramesh M, Zervos M. Simplified risk
        stratification criteria of patients with MRSA bacteremia at low risk of infective
        endocarditis: implications for avoiding routine transesophageal echocardiography in
        MRSA bacteremia. Eur J Clin Microbiol Infect Dis 2016 Feb;35(2):261-8. [Epub 2015
        Dec 16]. PMID: 26676855.

     271. Raheja S and Zervos M. Infection in the “fifth valve” of the heart. Chest 2015;148(4).

     272. Kilgore PE, Salim AM, Zervos MJ, Schmitt H-J. Pertussis: Microbiology, Disease,
        Treatment and Prevention. Clin Microbiol Rev 2016; 29(3):449-486. PMID: 27029594.

     273. Isseh IN, Bourgi K, Nakhle A, Ali M and Zervos MJ. False-positive cerebrospinal fluid
        Cryptococcus antigen in Libman-Sacks endocarditis. Infection 2016 Dec;44(6):803-805.
        PMID: 27246719.

     274. Suleyman G, Perri M, Vager D, Samuel L, Zervos MJ, Alangaden G, Tibbetts RJ.
        Characterization of Salmonella Isangi possessing a CTX-M15 ESBL associated with an
        outbreak in a US Hospital. Diagn Microbiol Infect Dis 2016 Jul;85(3):386-90. PMID:
        27130476.

     275. Suleyman G, Tibbetts R, Perri MB, Vager D, Xin Y, Reyes K, Samuel L, Chami E, Starr
        P, Pietsch J, Zervos MJ, Alangaden G. Nosocomial Outbreak of a Novel Extended-
        Spectrum B-Lactamase Salmonella enterica Serotype Isangi among Surgical Patients.
        Infect Control Hosp Epidemiol 2016 Aug;37(8):954-61. [Epub 2016 Apr 25]. PMID:
        27108715.

     276. Zervos M, Reyes K, McKinnell J, DePestel D, Lamp K, Yoon M. Clinical Outcomes of
        Daptomycin with and without Concomitant Beta-lactam Therapy for Vancomycin-
        Resistant Enterococcus Bacteremia. Clin Therapeutics 2016;38:16-30.

     277. Kenney RM, Cole KA, Perri MB, Dumkow LE, Samuel LP, Zervos MJ, Davis SL Reply
        to "Urinary Tract Infections: Resistance Is Futile". Antimicrob Agents Chemother. 2016
        Mar 25;60(4):2598. PMID: 27016558.
     278. Shukla BS, Shelburne S, Reyes K, Kamboj M, Lewis JD, Rincon SL, Reyes J, Carvajal
        LP, Panesso D, Sifri CD, Zervos MJ, Pamer EG, Tran TT, Adachi J, Munita JM, Hasbun
        R, Arias CA.Influence of Minimum Inhibitory Concentration in Clinical Outcomes of
        Enterococcus faecium Bacteremia Treated With Daptomycin: Is it Time to Change the

                                               107
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.536 Filed 09/10/21 Page 138 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


        Breakpoint? Clin Infect Dis. 2016 Jun 15;62(12):1514-20. [Epub 2016 Apr 3]. PMID:
        27045126.
     279. Cassone M, McNamara SE, Perri MB, Zervos M, Mody L. Impact of Intervention
        Measures on MRSA Clonal Type and Carriage Site Prevalence.MBio. 2016 Mar
        8;7(2):e00218. PMID: 26956588.

     280. Arshad S, Hartman P, Perri MB, Moreno D, and Zervos MJ. Ceftaroline fosamil for
        treatment of methicillin-resistant staphylococcus aureus hospital-acquired pneumonia and
        health care–associated pneumonia: A 5-year matched case-control evaluation of
        epidemiology and outcomes. Infect Dis Clin Pract. 2016;24(2):87-91.

     281. Bardossy AC, Moreno D, Hartman P, Prentiss TC, Ayau Aguilar P, Sánchez Rosenberg
        G, Perri MB, Rizvi K, Rehman T, Niazy A, Mahan M, Suleyman G, Huang V, Reyes K,
        Zervos MJ. High vancomycin serum trough is not associated with reduction of mortality
        in methicillin-resistant Staphylococcus aureus bloodstream infections. Clin Microbiol
        Infect Dis 2016;1(2):38-41.

     282. Misikir HM, Bardossy AC, Hartman P, Moreno D, Suleyman G, Perri M, Rizvi K,
        Zervos M, Reyes K. Risk factors associated with vancomycin-resistant enterococcus
        (VRE) and methicillin-resistant Staphylococcus aureus (MRSA) co-infection. Clin
        Microbiol Infect Dis 2016;1(2):42-44.

     283. Connolly MD, Zervos MJ, Barone CJ, Johnson CC, Joseph CL. The Mental Health of
        Transgender Youth: Advances in Understanding. J Adolesc Health. 2016 Nov;59(5):489-
        495. [Epub 2016 Aug 17.] PMID: 27544457.

     284. Adrien P, Boncy PJ, Lemoine JF, Existe A, Juin S, Amouzou S, Thimoté G, Andrécy
        LL, Marseille S, Dély P, Pierre W, Barais R, Salomon C, Lucien M, Mondésir L, Rizvi K,
        Parke DM, Zervos MJ. Malaria Elimination in Haiti: Challenges, Progress and Solutions.
        Clin Microbiol Infect Dis. 2016; 1(2): 63-66.

     285. Kaljee L, Kilgore P, Zervos M, Zervos J, Parke D, Arshad S, Chan C, Prentiss T,
        Prentiss K, Sime J. Healthcare utilization for acute febrile illness, knowledge of malaria,
        and trust in informational resources among clinic attendees in Port-au-Prince and
        Artibonite Département: a cross-sectional survey. West Indian Medical Journal 2016.

     286. Bardossy AC, Zervos J, Zervos M. Preventing Hospital-acquired Infections in Low-
        income and Middle-income Countries: Impact, Gaps, and Opportunities. Chapter: Infect
        Dis Clin North Am 2016 Sep; 30(3): 805-18. PMID: 27515149.



                                                 108
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.537 Filed 09/10/21 Page 139 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


     287. Reyes K, Bardossy AC, Zervos M. Vancomycin-Resistant Enterococci: Epidemiology,
        Infection Prevention, and Control. Infect Dis Clin North Am. 2016 Dec;30(4):953-965.
        [Epub 2016 Sep 19]. PMID: 27660091.

     288. Suleyman G, Kenney R, Zervos MJ, Weinmann A. Safety and efficacy of outpatient
        parenteral antibiotic therapy in an academic infectious disease clinic. J Clin Pharm Ther.
        2017 Feb;42(1):39-43. [Epub 2016 Oct 16]. PMID: 27747899.

     289. Suleyman G, Mahan M, Zervos MJ. Comparison of daptomycin and linezolid in the
        treatment of vancomycin-resistant enterococcus faecium in the absence of endocarditis.
        Infect Dis Clin Pract. 2017;25(3):151-154. PMID: Not assigned.

     290. Kaljee LM, Kilgore P, Prentiss T, Lamerato L, Moreno D, Arshad S, Zervos M. “You
        need to be an advocate for yourself”: Factors associated with decision-making regarding
        influenza and pneumococcal vaccine use among US older adults from within a large
        metropolitan health system. Hum Vaccines Immunother. 2017 Jan 2;13(1):206-212.
        [Epub 2016 Sep 13]. PMID: 27625007.

     291. Bardossy AC, Jayaprakash R, Alangaden AC, Starr P, Abreu Lanfranco O, Reyes K,
        Zervos M, Alangaden GJ. Impact and Limitations of the 2015 National Health and Safety
        Network Case Definition on Catheter-Associated Urinary Tract Infection Rates. Infect
        Control Hosp Epidemiol. 2017 Feb;38(2):239-241. [Epub 2016 Nov 24]. PMID:
        27881213.

     292. Flynt LK, Kenney RM, Zervos MJ, Davis SL. The Safety and Economic Impact of
        Cefasolin versus Nafcillin for the Treatment of Methicillin-Susceptible Staphylococcus
        aureus Bloodstream Infections. Infect Dis Ther 2017 Jun 6(2):225-231 [Epub 2017 Mar
        6]. PMID: 28265972.

     293. Arshad S, Huang V, Hartman P, Perri MB, Moreno D, Zervos MJ. Ceftaroline fosamil
        monotherapy for methicillin-resistant Staphylococcus aureus bacteremia: a comparative
        clinical outcomes study. Int J Infect Dis. 2017 Apr;57:27-31. PMID: 28131729.

     294. Mendo-Lopez R, Jasso L, Guevara X, Astocondor AL, Alejos S, Bardossy AC, Prentiss
        T, Zervos MJ, Jacobs J, Garcia C. Multidrug-Resistant Microorganisms Colonizing Lower
        Extremity Wounds in Patients in a Tertiary Care Hospital, Lima, Peru. Am J Trop Med
        Hyg. 2017 Oct ;97(4):1045-1048. PMID: 28722595.

     295. Parke D, Plum A, Prentiss T, Zervos J, Dankerlui DN, Kaljee L. Evaluation of an
        International Trainee Exchange Program Developed by the Global Health Initiative at
        Henry Ford Health System. Ann Glob Health. 2017; 83(1):131.

                                                109
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.538 Filed 09/10/21 Page 140 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae



     296. Raccurt CP, Brasseur P, Ciceron M, Parke DM, Zervos MJ, and Boncy J. In vivo study
        of Plasmodium falciparum chloroquine susceptibility in three departments of Haiti. Malar
        J. 2017 Aug 4;16(1):313. PMID: 28778206.

     297. Suleyman G, Grunwald J, Kenney RM, Davis SL, Zervos MJ, Weinmann A. Impact of
        Antimicrobial Stewardship Consultation Service at an Academic Institution. Infect Dis
        Clin Pract. 2017;25(5):268-271.

     298. Ayau P, Bardossy AC, Sanchez G, Ortiz R, Moreno D, Hartman P, Rizvi K, Prentiss
        TC, Perri MB, Mahan M, Huang V, Reyes K, Zervos MJ. 296. Risk Factors for 30-Day
        Mortality in Patients with Methicillin-Resistant Staphylococcus aureus Bloodstream
        Infections. Int J Infect Dis. 2017 Aug;61:3-6. PMID: 28533166.

     299. Jovanovic M, Tosic T, Jovanovic S, Stevanovic G, Drakulovic M, Stosovic R, Zervos M.
         Local spread of Tn1546-like element among three species of vancomycin resistant
        Enterococci in an intensive care unit. J Infect Dev Ctries 2017; 11(9):684-690.

     300. Kilgore P, Salim A, Prentiss T, Kaljee L, Lamerato L, Zhang S, Divine G, Misikir H,
        Zervos MJ. Implementation of Multi-Modal Intervention to Increase Adult Vaccination
        Rates in a Large Integrated Healthcare System. Open Forum Infect Dis. 2017 Fall;
        4(Suppl 1):S516-S517. doi:10.1093/ofid/ofx163.1343.

     301. Veve M, Kaljee LM, Prentiss T, Joshi RD, Rai SM, Shrestha B, Bajracharya DC, Zervos
        MJ. Implementing Antimicrobial Stewardship in Two Community Nepali Hospitals. Open
        Forum Infect Dis. 2017 Fall; 4(Suppl 1): S20. doi: 10.1093/ofid/ofx162.051/.

     302. Estrada-Roman A, Mendo-Lopez R, Astocondor AL, Zervos M, Garcia C. Colonization
        by Enterococcal Strains Resistant to Vancomycin in Patients from a Hospital in Lima,
        Peru]. Rev Peru Med Exp Salud Publica. 2017 Oct-Dec;34(4):666-671. PMID: 29364407.

     303. Bardossy AC, Alsafadi MY, Starr P, Chami E, Pietsch J, Moreno D, Johnson L,
        Alangaden G, Zervos M, Reyes K. Evaluation of contact precautions for methicillin-
        resistant Staphylococcus aureus and vancomycin-resistant Enterococcus. Am J Infect
        Control. 2017 Dec 1;45(12):1369-1371. PMID: 28843943.

     304. Segaloff HE, Evans R, Arshad S, Zervos MJ, Archer C, Kaye KS, Martin ET. The
        Impact of Obesity and Timely Antiviral Administration on Severe Influenza Outcomes
        among Hospitalized Adults. Journal of Medical Virology. Journal of Medical Virology.
        Feb 2018;90(2):212-218. PMID: 28892181.


                                               110
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.539 Filed 09/10/21 Page 141 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


     305. Zahran S, McElmurry SP, Kilgore PE, Mushinski D, Press J, Love NG, Sadler RC,
        Swanson MS, and the FACHEP Study Group (Zervos, M). Assessment of the
        Legionnaires’ Disease Outbreak in Flint, Michigan. Proc Natl Acad Sci USA. 2018 Feb
        20;115(8);E1730-E1739. PMID: 29432149.

     306. Jovanovic M, Tosic T, Jovanovic S, Stosovic R, Stevanov G, Velebit B, Zervos MJ.
        Presence of the esp gene in Enterococcus faecium derived from oropharyngeal microbiota
        of haematology patients. Arch Oral Biol. 2018 Apr;88:54-59. PMID: 29407752.

     307. Cassone M, Mantey J, Perri MB, Gibson K, Lansing B, McNamara S, Patel PK, Cheng
        VCC, Walters MS, Stone ND, Zervos MJ, Mody L. Environmental Panels as a Proxy for
        Nursing Facility Patients with MRSA and VRE Colonization. Clin Infect Dis. 2018 Aug
        31;67(6):861-868. PMID 29726892.

     308. Mercuro N, Davis SL, Zervos MJ, and Herc ES. Combatting resistant enterococcal
        infections: a pharmacotherapy review. Expert Opin Pharmacother. 2018 Jun;19(9):979-
        992. PMID: 29877755.

     309. Bardossy AC, Williams T, Jones K, Szpunar S, Zervos M, Alanaden G, Reyes K, Fakih
        MG. Culturing practices and the care of the urinary cathether in reducing NHSN-defined
        catheter-associated urinary tract infections: The tale of two teaching hospitals. Infect
        Control Hosp Epidemiol. 2018 Dec;39(12):1494-1496. [Epub ahead of print]. PMID:
        30303048.

     310. Holland TL, Raad I, Boucher HW, Anderson DJ, Cosgrove SE, Aycock PS, Baddley
        JW, Chaftari A-M, Chow S-C, Chu VH, Carugati M, Cook P, Corey GR, Crowley AL,
        Daly J, Gu J, Hachem R, Horton J, Jenkins TC, Levine D, Miro JM, Pericas JM, Riska P,
        Rubin Z, Rupp ME, Schrank Jr J, Sims M, Wray D, Zervos M, Fowler VG Jr; for the
        Staphylococcal Bacteremia Investigators. Effect of algorithm-based therapy vs usual care
        on clinical success and serious adverse events in patients with staphylococcal bacteremia:
        a randomized clinical trial. JAMA. 2018 Sept 25;320(12):1249-1258. PMID: 30264119.

     311. Arshad S, Hartman P, Perri MB, Moreno D, Zervos MJ (2018) Clinical Outcomes and
        Total Cost of Hospitalization in Patients Treated With Ceftaroline- Fosamil in an
        Outpatient Parenteral Antibiotic Therapy (OPAT) Setting For Acute Bacterial Skin and
        Skin Structure Infections (ABSSSI): A Comparative Study. J Infect Dis Med. 2018;3:129.

     312. Byrne BG, McColm S, McElmurry SP, Kilgore PE, Sobeck J, Sadler R, Love NG,
        Swanson MS, and and the FACHEP Study Group (Zervos, M). Prevalence of infection-
        competent serogroup 6 Legionella pneumophila within premise plumbing in Southeast
        Michigan. mBio. 2018 Feb 6;9(1). PMID: 29437918.

                                                111
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.540 Filed 09/10/21 Page 142 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae



     313. Adrien P, Francois J, Parke DM, Bebekoski T, Boncy PJ, Corvil S, Existe A, Jacques R,
        Joseph G, Kaljee LM, Kilgore PE, Christophe M, Queuille L, Sévère K, Ternier R, and
        Zervos MJ. Establishing and utilizing strategic partnerships for vaccine-preventable
        diseases: Best practices in Haiti. Infect Dis Clin Pract. 2018; 26(5):252-257.

     314. Lucien M, Adrien P, Hadid H, Hsia T, Canarie MF, Kaljee LM, Kilgore PE, Parke DM,
        Joseph GA, Lafosse E, Zervos MJ, Boncy J. Cholera Outbreak in Haiti: Epidemiology,
        Control and Prevention. Infect Dis Clin Pract. 2019 Jan;27(1):1-65. [Epub Sept 6, 2018].

     315. Diekema DJ, Pfaller MA, Shortridge D, Zervos M, Jones RN. Twenty-Year Trends in
        Antimicrobial Susceptibilities Among Staphylococcus aureus From the SENTRY
        Antimicrobial Surveillance Program. Open Forum Infect Dis. 2019 Mar 15;6(Suppl
        1):S47-S53. doi: 10.1093/ofid/ofy270. eCollection 2019 Mar. Open Forum Infect Dis.
        2019 May 20;6(5):ofz202. PMID:30895214.

     316. Veve MP, January SE, Kenney RM, Zoratti EM, Zervos MJ, Davis SL. Impact of
        Reported β-Lactam Allergy on Management of Methicillin-Sensitive Staphylococcus
        aureus Bloodstream Infections. J Pharm Pract. 2020 Dec: 33(6):809-814. doi:
        10.1177/0897190019841737. PMID:30991876.

     317. Geriak M, Haddad F, Rizvi K, Rose W, Kullar R, LaPlante K, Yu M, Vasina L,
        Ouellette K, Zervos M, Nizet V, Sakoulas G. Clinical Data on Daptomycin plus
        Ceftaroline versus Standard of Care Monotherapy in the Treatment of Methicillin-
        Resistant Staphylococcus aureus Bacteremia. Antimicrob Agents Chemother. 2019 Apr
        25;63(5). pii: e02483-18. doi: 10.1128/AAC.02483-18. Print 2019 May. PMID:30858203.

     318. Rupali P, Palanikumar P, Shanthamurthy D, Peter JV, Kandasamy S, Zacchaeus NGP,
        Alexander H, Thangavelu P, Karthik R, Abraham OC, Michael JS, Paul H, Veeraraghavan
        B, Chacko B, Jeyaseelan V, Alangaden G, Prentiss T, Zervos MJ. Impact of an
        antimicrobial stewardship intervention in India: Evaluation of post-prescription review
        and feedback as a method of promoting optimal antimicrobial use in the intensive care
        units of a tertiary-care hospital. Infect Control Hosp Epidemiol. 2019 May 14;40(5):512-
        519. PMID: 31084674.

     319. Ferdinands JM, Gaglani M, Martin ET, Middleton D, Monto AS, Murthy K, Silveira FP,
        Talbot HK, Zimmerman R, Alyanak E, Strickland C, Spencer S, Fry AM; HAIVEN Study
        Investigators. Prevention of Influenza Hospitalization Among Adults in the United States,
        2015-2016: Results From the US Hospitalized Adult Influenza Vaccine Effectiveness
        Network (HAIVEN).J Infect Dis. 2019 Sep 13;220(8):1265-1275. doi:
        10.1093/infdis/jiy723. PMID:30561689.

                                               112
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.541 Filed 09/10/21 Page 143 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae



     320. Joshi RD, Zervos M, Kaljee LM, Shrestha B, Maki G, Prentiss T, Bajracharya D, Karki
        K, Joshi N, Rai SM. Evaluation of a Hospital-Based Post-Prescription Review and
        Feedback Pilot in Kathmandu, Nepal. Am J Trop Med Hyg. 2019 Oct;101(4):923-928.
        doi: 10.4269/ajtmh.18-0724. PMID:31392949.

     321. Sakoulas G, Geriak M, Haddad F, Rose W, LaPlante K, Zervos M, Kullar R, Nizet V.
        Reply to Kalil et al., "Is Daptomycin plus Ceftaroline Associated with Better Clinical
        Outcomes than Standard of Care Monotherapy for Staphylococcus aureus Bacteremia?"
        Antimicrob Agents Chemother. 2019 Oct 22;63(11). pii: e01347-19. doi:
        10.1128/AAC.01347-19. Print 2019 Nov. No abstract available. PMID:31640978.

     322. Mody L, Washer LL, Kaye KS, Gibson K, Saint S, Reyes K, Cassone M, Mantey J, Cao
        J, Altamimi S, Perri M, Sax H, Chopra V, Zervos M. Multidrug-resistant Organisms in
        Hospitals: What Is on Patient Hands and in Their Rooms? Clin Infect Dis. 2019 Nov
        13;69(11):1837-1844. doi: 10.1093/cid/ciz092. PMID:30980082.

     323. Dey S, Gudipati S, Giuliano C, Zervos MJ, Monk JM, Szubin R, Jorgensen SCJ,
        Sakoulas G, Berti AD. Reduced Production of Bacterial Membrane Vesicles Predicts
        Mortality in ST45/USA600 Methicillin-Resistant Staphylococcus aureus Bacteremia.
        Antibiotics (Basel). 2019 Dec 18;9(1). pii: E2. doi: 10.3390/antibiotics9010002.
        PMID:31861446.

     324. Kaljee LM, Prentiss T, Zervos M. Physician barriers to implementation of hospital-based
        antimicrobial stewardship programs (ASPs): a global perspective. Curr Treat Options
        Infect Dis. 2019;11(1):73-80. PMID: Not assigned.

     325. Maki G, Kaljee L, Prentiss T, Olson E, Bajracharya D, Shrestha B, Karki K, Shakya M,
        Joshi RD, Herc E, Hadid H, Zervos M. Epidemiology of multi drug resistant gram
        negative bacteria in Kathmandu, Nepal. Int J Infect Dis. 2019; 79:44-45. PMID: Not
        assigned.

     326. Maki G, McElmurry S, Kilgore P, Love N, Misikir H, Perri M, Zervos M. Bacterial
        colonization of drinking water: implications for an aging U.S. water infrastructure. Int J
        Infect Dis. 2019; 79:30-31. PMID: Not assigned.

     327. Noh T, Zervos TM, Chen A, Chedid M. Treatment of a Staphylococcus lugdunensis
        cervical epidural abscess. BMJ Case Rep. 2019;12(3) PMID: 30898958.

     328. Bakthavatchalam YD, Babu P, Munusamy E, Dwarakanathan HT, Rupali P, Zervos M,
        John Victor P, Veeraraghavan B. Genomic insights on heterogeneous resistance to

                                                 113
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.542 Filed 09/10/21 Page 144 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


        vancomycin and teicoplanin in Methicillin-resistant Staphylococcus aureus: A first report
        from South India. PLoS One. 2019 Dec 30;14(12):e0227009. doi:
        10.1371/journal.pone.0227009. eCollection 2019.PMID:31887179.

     329. Cassone M, Zhu Z, Mantey J, Gibson KE, Perri MB, Zervos MJ, Snitkin ES, Foxman B,
        Mody L. Interplay Between Patient Colonization and Environmental Contamination With
        Vancomycin-Resistant Enterococci and Their Association With Patient Health Outcomes
        in Postacute Care. Open Forum Infect Dis. 2019 Dec 11;7(1):ofz519. doi:
        10.1093/ofid/ofz519. eCollection 2020 Jan. PMID:31988973.

     330. McCreary EK, Kullar R, Geriak M, Zasowski EJ, Rizvi K, Schulz LT, Ouellette K,
        Vasina L, Haddad F, Rybak MJ, Zervos MJ, Sakoulas G, Rose WE. Multicenter Cohort of
        Patients With Methicillin-Resistant Staphylococcus aureus Bacteremia Receiving
        Daptomycin Plus Ceftaroline Compared With Other MRSA Treatments.
        Open Forum Infect Dis. 2019 Dec 31;7(1):ofz538. doi: 10.1093/ofid/ofz538. eCollection
        2020 Jan. PMID:31938716.

     331. Zervos M, Maki G, Love NG, McElmurry SP. Author response to letter from Gomez et
        al. Int J Infect Dis. 2020 Feb;91:268-269. doi: 10.1016/j.ijid.2019.11.030. Epub 2019 Dec
        6. No abstract available. PMID:31812698.

     332. Fowler VG Jr, Das AF, Lipka-Diamond J, Schuch R, Pomerantz R, Jáuregui-Peredo L,
        Bressler A, Evans DC, Moran GJ, Rupp ME, Wise RA, Corey GR, Zervos M, Douglas
        PS, Cassino C. Exebacase for Staphylococcus aureus bloodstream infection and
        endocarditis. J Clin Invest. 2020 Apr 9. pii: 136577. doi: 10.1172/JCI136577. [Epub ahead
        of print]. PMID:32271718.

     333. Lodise TP, Rosenkranz SL, Finnemeyer M, Evans S, Sims M, Zervos MJ, Creech CB,
        Patel PC, Keefer M, Riska P, Silveira FP, Scheetz M, Wunderink RG, Rodriguez M,
        Schrank J, Bleasdale SC, Schultz S, Barron M, Stapleton A, Wray D, Chambers H, Fowler
        VG, Holland TL. The Emperor's New Clothes: Prospective Observational Evaluation of
        the Association Between Initial Vancomycin Exposure and Failure Rates Among Adult
        Hospitalized Patients With Methicillin-resistant Staphylococcus aureus Bloodstream
        Infections (PROVIDE). Clin Infect Dis. 2020 Apr 10;70(8):1536-1545. doi:
        10.1093/cid/ciz460. PMID:31157370.

     334. Wang DD, Zervos M, O’Neill WW. Covid-19’s impact on US medical research—
        shifting money, easing rules. BMJ 2020;369:m1744.

     335. Ramireddy S, Gudipati S, Zervos M. Expect the Unexpected: A Rare Case of
        Pseudomonas aerguinosa Endocarditis. IDCases. 2020 May 12:21e00787. doi:

                                               114
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.543 Filed 09/10/21 Page 145 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


        10.1016/j.idcr.2020.e00787. [Epub ahead of print]. PMID:32399394.

     336. Swegal W, Deeb R, Greene J, Peterson E, Perri MB, Bardossy AC, Zervos M, Jones LR.
        Changes in Nasal Staphylococcus Colonization and Infection Rates After Nasal Surgery.
        Facial Plast Surg Aesthet Med. 2020 May 11. doi: 10.1089/fpsam.2020.0115. [Epub ahead
        of print]. PMID:32392437.

     337. Bakthavatchalam YD, Shankar A, Muniyasamy R, Victor JP, Zervos M, Dwarakanathan
        HT, Gunasekaran K, Iyadurai R, Veeraaghavan B. Levonadifloxacin, a recently approved
        benzoquinolizine fluoroquinolone, exhibits potent in vitro activity against contemporary
        Staphylococcus aureus isolates and Bengal Bay clone collected from a large Indian
        tertiary care hospital. J Antimicrob Chemother. 2020 May 3;dkaa142. doi:
        10.1093/jac/dkaa142. Online ahead of print. PMID: 32361727.

     338. Maki G, Moreno D, Harris AD, Lawrence SJ, Masica A, Lamerato L, Zervos M.
        Comparison of Mortality and Therapy in Community Acquired Pneumonia. University of
        Louisville Journal of Respiratory Infections 2018;2(2), article 5.

     339. Bianchini ML, Kenney RM, Lentz R, Zervos M, Malhotra M, Davis SL. Discharge
        Delays and Costs Associated with Outpatient Parenteral Antimicrobial Therapy for High
        Priced Antibiotics. Clin Infect Dis. 2020 Oct 23:71(7):e88-e9319. doi:
        10.1093/cid/ciz1076. PMID:31665269.

     340. Suleyman G, Fadel RA, Malette KM, Hammond C, Abdulla H, Entz A, Demertzis Z,
        Hanna Z, Failla A, Dagher C, Chaudhry Z, Vahia A, Abreu Lanfranco O, Ramesh M,
        Zervos MJ, Alangaden G, Miller J, and Brar I. Clinical Characteristics and Morbidity
        Associated With Coronavirus Disease 2019 in a Series of Patients in Metropolitan Detroit.
        JAMA Netw Open 2020; 3(6). PMID: 32543702.

     341. Arshad S, Kilgore P, Chaudhry Z, Jacobsen G, Wang DD, Huitsing K, Brar I, Alangaden
        GJ, Ramesh MS, McKinnon JE, O’Neill W, Zervos M, Henry Ford COVID-19 Task
        Force. Treatment with Hydroxychloroquine, Azithromycin, and Combination in Patients
        Hospitalized with COVID-19. Intl J Infect Dis 2020; 97:396-403. PMID: 32623082.

     342. Sanchez GV, Biedron C, Fink LR, Hatfield KM, Polistico JMF, Meyer MP, Noe RS,
        Copen CE, Lyons AK, Gonzalez G, Kiama K, Lebednick M, Czander BK, Agbonze A,
        Surma AR, Sandhu A, Mika VH, Prentiss T, Zervos J, Dalal DA, Vasquez AM, Reddy
        SC, Jernigan J, Kilgore PE, Zervos MJ, Chopra T, Bezold CP, Rehman NK. Initial and
        Repeated Point Prevalence Surveys to Inform SARS-CoV-2 Infection Prevention in 26
        Skilled Nursing Facilities — Detroit, Michigan, March–May 2020. MMWR Morb Mortal
        Wkly Rep. 2020 Jul 10;69(27):882-886. doi: 10.15585/mmwr.mm6927e1.

                                               115
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.544 Filed 09/10/21 Page 146 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


         PMID: 32644985.

     343. Vahia AT, Chaudhry Z, Kaljee L, Parraga Acosta T, Gudipati S, Maki G, Tariq Z,
        Shallal A, Nauriyal V, Williams JD, Suleyman G, Abreu Lanfranco O, Chen A, Yared N,
        Herc E, McKinnon JE, Brar I, Bhargava P, Zervos M, Ramesh M, Alangaden G. Rapid
        Reorganization of an Academic Infectious Diseases Program During the COVID19
        Pandemic in Detroit: A Novel Unit-Based Group Rounding Model. Clin Infect Dis 2020
        Jul 1; https://doi.org/10.1093/cid/ciaa903. PMID: 32604415.

     344. Bergin S, Coles A, Calvert S, Farley J, Powers J, Zervos M, Sims M, Kollef M, Durkin
        M, Kabchi B, Donnelly H, Bardossy A, Greenshields C, Rubin D, Sun J-L, Chiswell K,
        Santiago J, Gu P, Tenaerts P, Fowler V, Holland T. PROPHETIC: Prospective
        Identification of Pneumonia in Hospitalized Patients in the Intensive Care Unit. Chest
        2020 Jun 29;S0012-3692(20)31825-0. doi: 10.1016/j.chest.2020.06.034. Online ahead of
        print. PMID: 32615191.

     345. Zervos M, Arshad S, Kilgore P, Chaudhry ZS, Jacobsen G, Wang DD, Huitsing K, Brar
        I, Alangaden GJ, Ramesh MS, McKinnon JE, and O'Neill W. A Sound Approach:
        Hydroxychloroquine Reduces Mortality in Severe COVID-19. Int J Infect Dis 2020; Epub
        ahead of print. PMID: 32745629.

     346. McCullough PA, Kelly RJ, Ruocco G, Lerma E, Tumlin J, Wheelan K, Katz N, Lepor
        NE, Vijay K, Carter H, Singh B, McCullough SP, Bhambi BK, Palazzuoli A, De Ferrari
        GM, Milligan G, Safder T, Tecson KM, Wang DD, McKinnon, O'Neill WW, Zervos M,
        Risch HA. Pathophysiological Basis and Rationale for Early Outpatient Treatment of
        SARS-CoV-2 (COVID-19) Infection. Am J Med. 2021 Jan;134(1):16-22. doi:
        10.1016/j.amjmed.2020.07.003. Epub 2020 Aug 7. PMID: 32771461.

     347. Mudali G, Kilgore PE, Salim A, McElmurry S, and Zervos M. Trends in Legionnaires'
        Disease-Associated Hospitalizations, United States, 2006—2010. Open Forum Infect
        Dis;7(8), Aug 2020; https://doi.org/10.1093/ofid/ofaa296.

     348. Gudipati S, Zervos M, and Herc E. Can the One Health Approach Save Us from the
        Emergence and Reemergence of Infectious Pathogens in the Era of Climate Change:
        Implications for Antimicrobial Resistance? Antibiotics (Basel) 2020; 9(9). PMID:
        32937739.

     349. Maki G, Smith I, Paulin S, Kaljee L, Kasambara W, Mlotha J, Chuki P, Rupali P, Singh
        DR, Bajracharya DC, Barrow L, Johnson E, Prentiss T, and Zervos M. Feasibility Study
        of the World Health Organization Health Care Facility-Based Antimicrobial Stewardship
        Toolkit for Low- and Middle-Income Countries. Antibiotics (Basel) 2020; 9(9). PMID:

                                              116
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.545 Filed 09/10/21 Page 147 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


        32872440.

     350. Miller J, Fadel RA, Tang A, Perrotta G, Herc E, Soman S, Nair S, Hanna Z, Zervos MJ,
        Alangaden G, Brar I, and Suleyman G. The Impact of Sociodemographic Factors,
        Comorbidities and Physiologic Response on 30-day Mortality in COVID-19 Patients in
        Metropolitan Detroit. Clin Infect Dis 2020; Epub ahead of print. PMID: 32945856.

     351. Fram G, Wang DD, Malette K, Villablanca P, Kang G, So K, Basir MB, Khan A,
        McKinnon JE, Zervos M, O’Neill WW. Cardiac Complications Attributed to
        Hydroxychloroquine: A systematic review of the Literature Pre-COVID-19. Curr Cardiol
        Rev 2020; Epub ahead of print. PMID: 33059567.

     352. Fadel R, Morrison AR, Vahia A, Smith ZR, Chaudhry Z, Bhargava P, Miller J, Kenney
        RM, Alangaden G, Ramesh M, Henry Ford COVID-19 Management Task Force. Early
        Short-Course Corticosteroids in Hospitalized Patients with COVID-19. Clin Infect Dis.
        2020 Nov 19;71(16):2114-2120. Doi: 10.1093/cid/ciaa601. PMID: 32427279.

     353. Hutton MA, Sundaram A, Perri MB, Zervos MJ, Herc ES. Assessment of invitro
        synergy of daptomycin or vancomycin plus ceftaroline for daptomycin non-susceptible
        Staphylococcus aureus. Diagn Microbiol Infect Dis 2020; 98(3):115126. Epub 2020 Jul 8.
        PMID: 32861155.

     354. Nauriyal V, Rai SM, Joshi RD, Thapa BB, Kaljee L, Prentiss T, Maki G, Shrestha B,
        Bajracharya DC, Karki K, Joshi N, Acharya A, Banstola L, Poudel SR, Joshi A, Dahal A,
        Palikhe N, Khadka S, Giri P, Lamichhane A, Zervos M. Evaluation of an Antimicrobial
        Stewardship Program for Wound and Burn Care in Three Hospitals in Nepal. Antibiotics
        (Basel). 2020 Dec 16;9(12):914. doi: 10.3390/antibiotics9120914. PMID: 33339283.

     355. L.R. Baden, H.M. El Sahly, B. Essink, K. Kotloff, S. Frey, R. Novak, D. Diemert, S.A.
        Spector, N. Rouphael, C.B. Creech, J. McGettigan, S. Khetan, N. Segall, J. Solis, A.
        Brosz, C. Fierro, H. Schwartz, K. Neuzil, L. Corey, P. Gilbert, H. Janes, D. Follmann, M.
        Marovich, J. Mascola, L. Polakowski, J. Ledgerwood, B.S. Graham, H. Bennett, R. Pajon,
        C. Knightly, B. Leav, W. Deng, H. Zhou, S. Han, M. Ivarsson, J. Miller, and T. Zaks, for
        the COVE Study Group*. Efficacy and Safety of the mRNA-1273 SARS-CoV-2
        Vaccine. N Engl J Med 2021; 384:403-416. DOI: 10.1056/NEJMoa2035389. Epub 2020
        Dec 30. PMID: 33378609.

     356. Sobeck J, Smith-Darden J, Gartner D, Kaljee L, Pieper B, Kilgore P, Zervos M.
        Antibiotic Knowledge, Beliefs, and Behaviors: Testing Competing Hypotheses Using an
        Urban Community Sample. Health Commun 2021; Epub ahead of print. PMID:
        33499691.

                                               117
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.546 Filed 09/10/21 Page 148 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


     357. Lucien M, Canarie M, Kilgore PE, Jean-Denis G, Fenelon N, Pierre M, Cerpa M, Joseph
        GA, Maki G, Zervos MJ, Dely P, Boncy J, Sati H, del Rio Bueno A, Ramon-Pardo P.
        Antibiotics and Antimicrobial Resistance in the COVID-19 Era: Perspective from
        Resource-Limited Settings. Int J Infect Dis 2021; 104:250-254. PMID: 33434666.

     358. Quan D, Luna Wong L, Shallal A, Madan R, Hamdan A, Ahdi H, Daneshvar A,
        Mahajan M, Nasereldin M, Van Harn M, Opara IN, and Zervos M. Impact of Race and
        Socioeconomic Status on Outcomes in Patients Hospitalized with COVID-19. J Gen
        Intern Med 2021; Epub ahead of print. PMID: 33506402.

     359. Mentor Ali Ber Lucien, Michael F.Canarie, Paul E.Kilgore, Gladzdin Jean-Denis, Natael
        Fénélon, Manise Pierre, Mauricio Cerpa, Gerard A. Joseph, Gina Maki, Marcus J. Zervos,
        Patrick Dely, Jacques Boncy, HatimS ati, Ana del Rio, Pilar Ramon-Pardo. Antibiotics
        and antimicrobial resistance in the COVID-19 era: Perspective from resource-limited
        settings. Int J Infect Dis 2021 March, 104:250-254.
        https://doi.org/10.1016/j.ijid.2020.12.087.

     360. Taimur S, Pouch SM, Zubizarreta N, Mazumdar M, Rana M, Patel G, Freire MP, Pellett
        Madan R, Kwak EJ, Blumberg E, Satlin MJ, Pisney L, Clemente WT, Zervos MJ, La Hoz
        RM, and Huprikar S. Impact of pre-transplant carbapenem-resistant Enterobacterales
        colonization and/or infection on solid organ transplant outcomes. Clin Transplant 2021
        Apr;35(4):e14239. doi: 10.1111/ctr.14239. Epub 2021 Feb 8. PMID: 33527453.

     361. Wang DD, O'Neill WW, Zervos MJ, McKinnon JE, Allard D, Alangaden GJ, Schultz
        LR, Poisson LM, Chu BS, Kalkanis SN, and Suleyman G. Association between
        Implementation of a Universal Face Mask Policy for Healthcare Workers in a Health Care
        System & SARS-CoV-2 positivity testing rate in Healthcare Workers. J Occup Environ
        Med 2021; Epub ahead of print. PMID: 33596025.

     362. Shallal A, Lahoud C, Zervos M, Matar M. Lebanon is Losing Its Front Line. J Global
        Hlth 2021; 11. • doi: 10.7189/jogh.11.03052.

     363. Sobeck J, Smith-Darden J, Kernsmith P, McElmurry S, Kilgore P, Zervos M, Seeger M.
        Making meaning of stress, coping, resilience and trust: A contribution to the narrative on
        the Flint Water Crisis. Behavioral Med 2019.

     364. Mann C, Maki G, Zervos M, and Ravishankar N. Diagnosing Genitourinary
        Tuberculosis: A Case Report. Clin Med Rev Case Reports.2021; DOI: 10.23937/2378-
        3656/1410268.



                                                118
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.547 Filed 09/10/21 Page 149 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


     365. Wang DD, McKinnon JE, Boulware DR, Rajasingham R, Lee TC, Johnston C, Barnabas
        R, McDonald EG, Giles JT, Smith D, Hernandez, AF, Zervos M, O’Neill WW. 2020
        North American Consortium of Hydroxychloroquine Randomized Clinical Trials for
        Prevention of COVID-19: Release of Data Safety Monitoring Board Data. Mayo Clin
        Proceedings. 2021.

     366. Herc E, Perri MB, Musgrove M, Zervos M, Sundaram A. Assessment of in Vitro
        Synergy of Daptomycin or Vancomycin Plus Ceftaroline for Daptomycin Non-Susceptible
        Staphylococcus aureus. Diagnostic Micro and Infect Dis. Diagn Microbiol Infect Dis.
        2020 Nov;98(3):115126. doi: 10.1016/j.diagmicrobio.2020.115126. Epub 2020 Jul 8.
        PMID: 32861155.

     367. Quirós RE, Bardossy AC, Angeleri P, Zurita J, Aleman Espinoza WR, Carneiro M,
        Guerra S, Medina J, Castañeda Luquerna X, Guerra A, Vega S, Cuellar Ponce de Leon
        LE, Munita J, Escobar ED, Maki G, Prentiss T, and Zervos M. Antimicrobial
        stewardship programs in adult intensive care units in Latin America: Implementation,
        assessments, and impact on outcomes. Infect Control Hosp Epidemiol 2021; Epub ahead
        of print.

     368. Shallal A, Abada E, Fehmi Z, Kamatham S, Trak J, Fehmi O, Toma A, Farooqi S, Jang
        H, Kim S, Bandyopadhyay S, Zervos M, Ali-Fehmi R. Human Papillomavirus Infection
        and Cervical Dysplasia in a Subset of Arab American Women. Womens Hlth Reports
        (New Rochelle) 2021;2(1):273-278. PMID: 34318297.

     369. Shallal A, Opara IN, Zervos M. Letter to the Editor: In Response. J Gen Intern Med
        2021. DOI: 10.1007/s11606-021-07060-5. Published online: Aug 6, 2021.

     370. Shallal A, Abada E, Musallam R, Fehmi O, Kaljee L, Fehmi Z, Alzouhayli S, Ujayli D,
        Dankerlui D, Kim S, Cote ML, Kumar V, Zervos M, Ali-Fehmi R. Evaluation of COVID-
        19 Vaccine Attitudes Among Arab American Healthcare Professionals Living in the
        United States. Vaccines 2021. (Accepted for publication).

     371. Raghuram A, Gnoni M, Wiemken TL, Beavin LA, Ramirez J, Arnold FW, Zervos MJ,
        Kett DH, File TM, Stein GE, Ford KD, Ramirez JA, Peyrani P, IMPACT HAP Study
        Group. Sepsis in Patients with Ventilator Associated Pneumonia due to Methicillin-
        Resistant Staphylococcus aureus: Incidence and Impact on Clinical Outcomes. Univ of
        Lousville J Resp Infect. (Accepted for publication).


     372. Bakthavatchalam DB, Victor PJ, Rao S, Rupali P, Maki G, Balaji V, Zervos M.
        Genomic portrait of community-associated methicillin-resistant Staphylococcus aureus

                                               119
Case 1:21-cv-00756-PLM-SJB ECF No. 9-1, PageID.548 Filed 09/10/21 Page 150 of 150




  Marcus Zervos, M.D.
  Curriculum Vitae


        ST772-SCCmec V lineage from India. Gene Reports 2021 (Accepted for publication).

     373. Jovanovic M; Tosic T; Jovanovic S; Maki G; Mioljevic V; Velebit B; Stevanovic G;
        Stosovic R; Zervos M. Virulence factors in three species of enterococci causing invasive
        infections. J Infect Dev Ctries 2021.




                                               120
